TABLE OF CONTENTS
(continued)
Page


EXECUTION VERSION

--------------------------------------------------------------------------------



TERM LOAN AGREEMENT
dated as of
September 1, 2017
among
SYNERGY PHARMACEUTICALS INC.,
as Borrower,
The Subsidiary Guarantors from Time to Time Party Hereto,
The Lenders from Time to Time Party Hereto,
and
CRG SERVICING LLC,
as Administrative Agent and Collateral Agent


U.S. $300,000,000





--------------------------------------------------------------------------------


SECTION 1 DEFINITIONS1
1.01Certain Defined Terms    1
1.02Accounting Terms and Principles    24
1.03Interpretation    24
1.04Changes to GAAP    25
SECTION 2 THE COMMITMENT25
2.01Commitments    25
2.02Borrowing Procedures    25
2.03Fees    25
2.04Use of Proceeds    26
2.05Defaulting Lenders    26
2.06Substitution of Lenders    27
2.07Permitted Commercialization Arrangements    28
SECTION 3 PAYMENTS OF PRINCIPAL AND INTEREST28
3.01Repayment    28
3.02Interest    28
3.03Prepayments    29
SECTION 4 PAYMENTS, ETC.31
4.01Payments    31
4.02Computations    32
4.03Notices    32
4.04Set-Off    32
4.05Pro Rata Treatment    32
SECTION 5 YIELD PROTECTION, ETC.34
5.01Additional Costs    34
5.02Illegality    35
5.03Taxes    35
SECTION 6 CONDITIONS PRECEDENT39
6.01Conditions to the First Borrowing    39
6.02Conditions to Subsequent Borrowings    41
6.03Conditions to Each Borrowing    42
SECTION 7 REPRESENTATIONS AND WARRANTIES43
7.01Power and Authority    43
7.02Authorization; Enforceability    43
7.03Governmental and Other Approvals; No Conflicts    43
7.04Financial Statements; Material Adverse Change.    43
7.05Properties    44
7.06No Actions or Proceedings    47
7.07Compliance with Laws and Agreements    47
7.08Taxes    47
7.09Full Disclosure    48
7.10Regulation    48
7.11Solvency    49
7.12Subsidiaries    49
7.13Indebtedness and Liens    49
7.14Material Agreements    49
7.15Restrictive Agreements    49
7.16Real Property    50
7.17Pension Matters    50
7.18Collateral; Security Interest    50
7.19Regulatory Approvals    51
7.20Update of Schedules    51
7.21Subsidiary Guarantors..    51
SECTION 8 AFFIRMATIVE COVENANTS51
8.01Financial Statements and Other Information    51
8.02Notices of Material Events    53
8.03Existence; Conduct of Business    55
8.04Payment of Obligations    55
8.05Insurance    55
8.06Books and Records; Inspection Rights    55
8.07Compliance with Laws and Other Obligations    56
8.08Maintenance of Properties, Etc    56
8.09Licenses    56
8.10Action under Environmental Laws    56
8.11Use of Proceeds    56
8.12Certain Obligations Respecting Subsidiaries; Further Assurances    57
8.13Termination of Non-Permitted Liens    59
8.14Intellectual Property    59
8.15[Reserved].    59
8.16Post-Closing Items    59
SECTION 9 NEGATIVE COVENANTS60
9.01Indebtedness    60
9.02Liens    62
9.03Fundamental Changes and Acquisitions    64
9.04Lines of Business    65
9.05Investments    65
9.06Restricted Payments    66
9.07Payments of Indebtedness    67
9.08Change in Fiscal Year    68
9.09Sales of Assets, Etc    68
9.10Transactions with Affiliates    69
9.11Restrictive Agreements    70
9.12Amendments to Material Agreements; Organizational Documents    70
9.13Operating Leases    70
9.14Sales and Leasebacks    71
9.15Hazardous Material    71
9.16Accounting Changes    71
9.17Compliance with ERISA    71
9.18First Borrowing Account    71
SECTION 10 FINANCIAL COVENANTS71
10.01Minimum Market Capitalization    71
10.02Minimum Liquidity    71
10.03Minimum Revenue    71
10.04Cure Right    72
SECTION 11 EVENTS OF DEFAULT73
11.01Events of Default    73
11.02Remedies    76
SECTION 12 ADMINISTRATIVE AGENT77
12.01Appointment and Duties    77
12.02Binding Effect    79
12.03Use of Discretion    79
12.04Delegation of Rights and Duties    79
12.05Reliance and Liability    79
12.06Administrative Agent Individually    80
12.07Lender Credit Decision    80
12.08Expenses; Indemnities    81
12.09Resignation of Administrative Agent    81
12.10Release of Collateral or Guarantors    82
12.11Additional Secured Parties    82
SECTION 13 MISCELLANEOUS83
13.01No Waiver    83
13.02Notices    83
13.03Expenses, Indemnification, Etc    83
13.04Amendments, Etc    84
13.05Successors and Assigns    85
13.06Survival    87
13.07Captions    88
13.08Counterparts    88
13.09Governing Law    88
13.10Jurisdiction, Service of Process and Venue    88
13.11Waiver of Jury Trial    88
13.12Waiver of Immunity    89
13.13Entire Agreement    89
13.14Severability    89
13.15No Fiduciary Relationship    89
13.16Confidentiality    89
13.17USA PATRIOT Act    89
13.18Maximum Rate of Interest    90
13.19Certain Waivers.    90
13.20Tax Issues    91
13.21Original Issue Discount    91
SECTION 14 GUARANTEE92
14.01The Guarantee    92
14.02Obligations Unconditional    92
14.03Reinstatement    93
14.04Subrogation    93
14.05Remedies    93
14.06Instrument for the Payment of Money    93
14.07Continuing Guarantee    93
14.08Rights of Contribution    94
14.09General Limitation on Guarantee Obligations    94


SCHEDULES AND EXHIBITS
Schedule 1    -    Commitments
Exhibit A    -    Form of Guarantee Assumption Agreement
Exhibit B    -    Form of Notice of Borrowing
Exhibit C-1     -    Form of U.S. Tax Compliance Certificate
Exhibit C-2     -    Form of U.S. Tax Compliance Certificate
Exhibit C-3     -    Form of U.S. Tax Compliance Certificate
Exhibit C-4     -    Form of U.S. Tax Compliance Certificate
Exhibit D    -    Form of Compliance Certificate
Exhibit E    -    Reserved
Exhibit F    -    Form of Landlord Consent
Exhibit G    -    Form of Subordination Agreement
Exhibit H    -    Form of Intercreditor Agreement (Permitted Priority Debt)
Exhibit I    -    Form of Non-Disturbance Agreement





TERM LOAN AGREEMENT, dated as of September 1, 2017 (this “Agreement”), among
Synergy Pharmaceuticals Inc., a Delaware corporation (“Borrower”), the
Subsidiary Guarantors as from time to time party hereto, the Lenders from time
to time party hereto and CRG SERVICING LLC, a Delaware limited liability company
(“CRG Servicing”), as administrative agent and collateral agent for the Lenders
(in such capacities, together with its successors and assigns, “Administrative
Agent”).
WITNESSETH:
Borrower has requested the Lenders to make term loans to Borrower, and the
Lenders are prepared to make such loans on and subject to the terms and
conditions hereof. Accordingly, the parties agree as follows:

SECTION 1
DEFINITIONS

1.01    Certain Defined Terms. As used herein, the following terms have the
following respective meanings:
“Accounting Change Notice” has the meaning set forth in Section 1.04(a).
“Act” has the meaning set forth in Section 13.17.
“Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly, by means of a take-over bid, tender
offer, amalgamation, merger, purchase or license of assets, or similar
transaction having the same effect as any of the foregoing, (a) acquires the
business or all or substantially all of the assets of any Person engaged in any
business, (b) acquires control of securities of a Person engaged in a business
representing more than 50% of the ordinary voting power for the election of
directors or other governing body if the business affairs of such Person are
managed by a board of directors or other governing body, or (c) acquires control
of more than 50% of the ownership interest in any Person engaged in any business
that is not managed by a board of directors or other governing body.
“Affected Lender” has the meaning set forth in Section 2.06(a).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For purposes
of Section 7.10(c), no Person shall constitute an Affiliate solely by reason of
owning less than a majority of any class of voting securities of Borrower.
“Agreement” has the meaning set forth in the introduction hereto.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Obligor, its Subsidiaries or Affiliates from time
to time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to an
Obligor or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Act and The Currency and Foreign
Transaction Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C.
§§5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Approved Projections” mean the financial projection delivered to Lender on or
about August 28, 2017 by Borrower.
“Asset Sale” has the meaning set forth in Section 9.09.
“Asset Sale Net Proceeds” means the sum of (i) aggregate amount of the cash
proceeds received from any Asset Sale, net of any bona fide fees, costs and
reasonable out-of-pocket expenses (including any legal, accounting and
investment banking fees, brokerage and sales commissions) incurred in connection
with such Asset Sale and any taxes paid or payable in respect thereof, plus (ii)
with respect to any non-cash proceeds of an Asset Sale, the fair market value of
such non-cash proceeds as determined by Administrative Agent, acting reasonably,
minus (iii) the sum of (A) any amounts required to be repaid on account of any
Indebtedness or other obligations (other than the Obligations), required to be
repaid as a result of such Asset Sale, in each case, to the extent that such
Indebtedness or other obligations were secured by the assets disposed of in such
Asset Sale, and (B) amounts required to be reserved in accordance with GAAP
against liabilities associated with assets disposed of in such Asset Sale.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee of such Lender.
“Average Market Capitalization” means, for any period of time, the arithmetic
mean of the Market Capitalizations for such period.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise), which is
(currently or hereafter), or within the prior six (6) years was, maintained or
sponsored by any Obligor or any ERISA Affiliate, or to which any Obligor or
ERISA Affiliate incurs or otherwise has any obligation or liability, contingent
or otherwise.
“Borrower” has the meaning set forth in the introduction hereto.
“Borrower Party” has the meaning set forth in Section 13.03(b).
“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders according to their respective Commitments (including a borrowing of a
PIK Loan).
“Borrowing Date” means the date of a Borrowing.
“Borrowing Notice Date” means, a date that is at least twelve (12) Business Days
prior to the Borrowing Date of such Borrowing.
“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City.
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group of Persons acting
jointly or otherwise in concert of capital stock representing more than 30% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Borrower, or (b) the acquisition of direct or indirect
Control of Borrower by any Person or group of Persons acting jointly or
otherwise in concert; in each case whether as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise.
“Claims” means any claims, demands, complaints, grievances, actions,
applications, suits, causes of action, orders, charges, indictments,
prosecutions, information requests (brought by a public prosecutor without grand
jury indictment) or other similar processes, assessments or reassessments.
“Closing Expense Cap” has the meaning set forth in the Fee Letter.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Collateral” means the collateral provided for in the Security Documents.
“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to Borrower in accordance with the terms and conditions of this
Agreement, which commitment is in the amount set forth opposite such Lender’s
name on Schedule 1 under the caption “Commitment”, as such Schedule may be
amended from time to time. The aggregate Commitments on the date hereof equal
$300,000,000. For purposes of clarification, the amount of any PIK Loans shall
not reduce the amount of the available Commitment.
“Commitment Period” means the period from and including the date hereof and
through and including March 29, 2019.
“Commodity Account” has the meaning set forth in the Security Agreement.
“Compliance Certificate” has the meaning given to such term in Section 8.01(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contracts” means contracts, licenses, leases, agreements, obligations,
promises, undertakings, understandings, arrangements, documents, commitments,
entitlements or engagements under which a Person has, or will have, any
liability or contingent liability (in each case, whether written or oral,
express or implied).
“Control” means, in respect of a particular Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.
“Controlled Foreign Corporation” means a “controlled foreign corporation” as
defined in Section 957(a) of the Code.
“Convertible Notes” means the Borrower’s 7.50% Convertible Senior Notes due
2019, issued pursuant to that certain Indenture, dated as of November 3, 2014,
between the Borrower and Wells Fargo Bank, National Association, as trustee (as
supplemented by that certain First Supplemental Indenture, dated as of February
28, 2017, between the Borrower and Wells Fargo, National Association, as
trustee).
“Copyright” has the meaning set forth in the Security Agreement.
“Cure Amount” has the meaning set forth in Section 10.04(a).
“Cure Right” has the meaning set forth in Section 10.04(a).
“Debt Cure Right” has the meaning set forth in Section 10.04(a).
“Default” means any Event of Default and any event that, upon the giving of
notice, the lapse of time or both, would constitute an Event of Default.
“Default Rate” has the meaning set forth in Section 3.02(b).
“Defaulting Lender” means, subject to Section 2.05, any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three (3) Business Days of the date required to be funded
by it hereunder, (b) has notified Borrower or any Lender that it does not intend
to comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, or (c) has, or has a direct or
indirect parent company that has, (i) become the subject of an Insolvency
Proceeding, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
“Deposit Account” is defined in the Security Agreement.
“Disclosure Letter” means that certain Disclosure Letter of even date herewith
to which each of the Schedules referenced herein is attached. Each reference in
this Agreement to a Schedule (other than Schedule I) shall refer to the
applicable Schedule attached to the Disclosure Letter.
“Dollars” and “$” means lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary of Borrower that is a U.S. Person
“Eligible Transferee” means and includes a commercial bank, an insurance
company, a finance company, a financial institution, any investment fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act) that is principally in the business of managing
investments or holding assets for investment purposes; provided that the
following conditions are met: (1) for any entity (other than an Affiliate of the
Original Lenders) becoming a Lender on or prior to the earlier of the fourth
Borrowing Date and March 29, 2019, such entity shall have total assets in excess
of $1,000,000,000, and (2) for any entity (other than an Affiliate of the
Original Lenders) becoming a Lender after the earlier of the fourth Borrowing
Date and March 29, 2019, such entity shall have sufficient funds to acquire or
purchase the assigned Loans from an assigning Lender; and in each case which,
through its applicable lending office, is capable of lending to Borrower without
the imposition of any withholding or similar taxes; provided, however that, as
of any date, so long as no Event of Default has occurred and is continuing,
“Eligible Transferee” shall not include (x) any Person that has been identified
in writing by the Borrower to Administrative Agent not less than ten (10)
Business Days prior to such date and that produces, markets or sells, a product
in direct competition with the Product or (y) a direct competitor of Borrower or
a vulture hedge fund, each as determined by the Majority Lenders.
Notwithstanding the foregoing, (x) in connection with assignments by a Lender
due to a forced divestiture at the request of any regulatory agency, the
restrictions set forth herein shall not apply and Eligible Transferee shall mean
any Person or party, and (y) in connection with a Lender’s own financing or
securitization transactions, the restrictions set forth herein shall not apply
and Eligible Transferee shall mean any Person or party providing such financing
or formed to undertake such securitization transaction and any transferee of
such Person or party (in each case, determined solely as of the applicable date
of assignment); provided that no such sale, transfer, pledge or assignment under
this clause (y) shall release such Lender from any of its obligations hereunder
or substitute any such Person or party for such Lender as a party hereto until
the Majority Lenders shall have received and accepted an effective assignment
agreement from such Person or party in form satisfactory to the Majority Lenders
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such Eligible Transferee as
the Majority Lenders reasonably shall require.
“Environmental Law” means any federal, state, provincial or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of hazardous materials, and all local
laws and regulations related to environmental matters and any specific
agreements entered into with any competent authorities which include commitments
related to environmental matters.
“Equity Cure Right” has the meaning set forth in Section 10.04(a).
“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.
“Equivalent Amount” means, with respect to an amount denominated in one
currency, the amount in another currency that could be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.
“ERISA Affiliate” means, collectively, any Obligor, Subsidiary thereof, and any
Person under common control, or treated as a single employer, with any Obligor
or Subsidiary thereof, within the meaning of Section 414(b), (c), (m) or (o) of
the Code.
“ERISA Event” means with respect to any Benefit Plan, including any Title IV
Plan or Multiemployer Plan: (a) a reportable event as defined in Section 4043 of
ERISA with respect to a Title IV Plan, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event; (b)
the applicability of the requirements of Section 4043(b) of ERISA with respect
to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any
Title IV Plan where an event described in paragraph (9), (10), (11), (12) or
(13) of Section 4043(c) of ERISA is reasonably expected to occur with respect to
such plan within the following 30 days; (c) a withdrawal by any Obligor or any
ERISA Affiliate thereof from a Title IV Plan or the termination of any Title IV
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Obligor or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by any Obligor or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Title IV Plan or Multiemployer Plan; (f) the imposition of liability on any
Obligor or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Obligor or any ERISA Affiliate thereof to make any required
contribution to a Plan, or the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Title IV Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430 of the Code with respect to any
Title IV Plan or the failure to make any required contribution to a
Multiemployer Plan; (h) the determination that any Title IV Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (i)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Title IV Plan; (l) the occurrence of
a non-exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Obligor or any Subsidiary thereof may be directly or indirectly liable; (m)
a violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary or
disqualified person for which any Obligor or any ERISA Affiliate thereof may be
directly or indirectly liable; (n) the occurrence of an act or omission which
could give rise to the imposition on any Obligor or any ERISA Affiliate thereof
of fines, penalties, taxes or related charges under Chapter 43 of the Code or
under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (o) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against any Obligor or any Subsidiary thereof in connection
with any such plan; (p) receipt from the IRS of notice of the failure of any
Qualified Plan to qualify under Section 401(a) of the Code, or the failure of
any trust forming part of any Qualified Plan to fail to qualify for exemption
from taxation under Section 501(a) of the Code; (q) the imposition of any lien
(or the fulfillment of the conditions for the imposition of any lien) on any of
the rights, properties or assets of any Obligor or any ERISA Affiliate thereof,
in respect of any Benefit Plan pursuant to Title I or IV, including Section
302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k) of the Code; (r)
the establishment or amendment by any Obligor or any Subsidiary thereof of any
“welfare plan”, as such term is defined in Section 3(1) of ERISA, that provides
post-employment welfare benefits in a manner that would increase the liability
of any Obligor; or (s) the failure of any insured medical Benefit Plan to
satisfy the non-discrimination requirements of Section 105 of the Code.
“ERISA Funding Rules” means the rules regarding minimum required contributions
(including any installment payment thereof) to Title IV Plans, as set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.
“Event of Default” has the meaning set forth in Section 11.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder from time to time.
“Exchange Rate” means the rate at which any currency (the “Pre-Exchange
Currency”) may be exchanged into another currency (the “Post-Exchange
Currency”), as set forth on such date on the relevant Reuters screen at or about
11:00 a.m. (Central time) on such date. In the event that such rate does not
appear on the Reuters screen, the “Exchange Rate” with respect to exchanging
such Pre-Exchange Currency into such Post-Exchange Currency shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by Borrower and Administrative Agent or, in the
absence of such agreement, such Exchange Rate shall instead be determined by
Administrative Agent by any reasonable method as they deem applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.
“Excluded Assets” has the meaning set forth in the Security Agreement.
“Excluded Subsidiary” means any Subsidiary that is (i) a Controlled Foreign
Corporation, (ii) a Subsidiary owned by a Subsidiary described in clause (i) or
(iii) a Subsidiary substantially all of the assets of which consist of equity
interests in a Subsidiary described in clause (i).
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes that are imposed on amounts payable to such Lender to the
extent that the obligation to withhold amounts is pursuant to a law in effect on
the date on which (i) such Lender became a “Lender” under this Agreement (other
than pursuant to an assignment request by Borrower under Section 5.03(g)) or
(ii) such Lender changes its lending office, except in each case that, pursuant
to Section 5.03, such amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (c) any U.S.
Federal withholding Taxes imposed under FATCA, and (d) Taxes attributable to
such Recipient’s failure to comply with Section 5.03(e).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Administrative Agent
from three federal funds brokers of recognized standing selected by it.
“Fee Letter” means that fee letter agreement dated as of the date hereof between
Borrower and Administrative Agent.
“First Borrowing Account” has the meaning set forth in Section 6.01(g)(ii)(D).
“First-Tier Excluded Subsidiary” means an Excluded Subsidiary that is a direct
wholly-owned Subsidiary of an Obligor.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means a Subsidiary of Borrower that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.02, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
financial statements described in Section 7.04(a).
“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, province or municipality or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, monetary, regulatory or administrative functions of or pertaining to
government, including regulatory authorities, governmental departments,
agencies, commissions, bureaus, officials, ministers, courts, bodies, boards,
tribunals and dispute settlement panels, and other law-, rule- or
regulation-making organizations or entities of any State, territory, county,
city or other political subdivision of the United States.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (x) endorsements
for collection or deposit in the ordinary course of business or (y)
indemnification obligations incurred in the ordinary course of business or in
connection with transactions permitted under this Agreement that are not in the
nature of the foregoing clauses (a)-(d). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made, or if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A by an entity that, pursuant to Section
8.12(a), is required to become a “Subsidiary Guarantor” hereunder.
“Guaranteed Obligations” has the meaning set forth in Section 14.01.
“Hazardous Material” means any substance, element, chemical, compound, product,
solid, gas, liquid, waste, by-product, pollutant, contaminant or material which
is hazardous or toxic, and includes (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any material
classified or regulated as “hazardous” or “toxic” or words of like import
pursuant to an Environmental Law.
“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (x) current
accounts payable (including intercompany charges) and (y) deferred revenue, in
each case arising in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness or other
obligations of others, (g) all Capital Lease Obligations of such Person, (h) the
maximum amount available to be drawn in respect of letters of credit or letters
of guaranty in respect of which such Person is obligated as an account party or
otherwise liable, (i) net obligations under any Hedging Agreement currency
swaps, forwards, futures or derivatives transactions, and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Party” has the meaning set forth in Section 13.03(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in clause (a), Other Taxes.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
for the benefit of any Person’s creditors generally or any substantial portion
of such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.
“Intellectual Property” means all Patents, Trademarks, Copyrights, and Technical
Information, whether registered or not, domestic and foreign. Intellectual
Property shall include all:
(a)    applications or registrations relating to Patents, Trademarks or
Copyrights;
(b)    rights and privileges arising under applicable Laws with respect to such
Intellectual Property;
(c)    rights to sue for past, present or future infringements of such
Intellectual Property; and
(d)    rights of the same or similar effect or nature in any jurisdiction
corresponding to such Intellectual Property throughout the world.
“Intercompany Basket” means the difference of $2,000,000 (or the Equivalent
Amount in other currencies) minus (i) the amount of Indebtedness permitted in
reliance on Section 9.01(f)(iii) minus (ii) the amount of Indebtedness permitted
to be Guaranteed in reliance on Section 9.01(g)(ii), minus (iii) the amount of
Investments permitted in reliance on Section 9.05(e)(iii), minus (iv) the amount
of Asset Sales permitted under Section 9.09(d)(iii))
“Interest-Only Period” means the period from and including the first Borrowing
Date and through and including (i) if, on June 30, 2022, the conditions set
forth in the following clauses (ii)(A) and (B) have not been fulfilled, the
twentieth (20th) Payment Date following the first Borrowing Date, and (ii) if,
on June 30, 2022, (A) during any consecutive sixty (60) day period ending on or
before such date, Market Capitalization shall have been at least $1,500,000,000
on each trading day during such period, and (B) no Default shall have occurred
and be continuing, the last day of the Interest-Only Period shall be the
Maturity Date; provided, however that, in the case of clause (ii), if, on or
after June 30, 2022, Average Market Capitalization, calculated on a trailing
thirty (30) trading day basis, drops below $1,500,000,000 (such event, a “Market
Cap Failure”), the last day of the Interest-Only Period shall be the date the
Market Cap Failure occurs.
“Interest Period” means, with respect to each Borrowing, (a) initially, the
period commencing on and including the Borrowing Date thereof and ending on and
excluding the next Payment Date, and, (b) thereafter, each period beginning on
and including the last day of the immediately preceding Interest Period and
ending on and excluding the next succeeding Payment Date.
“Invention” means any novel, inventive and useful art, apparatus, method,
process, machine (including article or device), manufacture or composition of
matter, or any novel, inventive and useful improvement in any art, method,
process, machine (including article or device), manufacture or composition of
matter.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale); (b)
the making of any deposit with, or advance, loan or other extension of credit
to, any other Person (including the purchase of property from another Person
subject to an understanding or agreement, contingent or otherwise, to resell
such property to such Person), but excluding any such advance, loan or extension
of credit having a term not exceeding 90 days arising in connection with the
sale of inventory or supplies by such Person in the ordinary course of business;
(c) the entering into of any Guarantee of, or other contingent obligation with
respect to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person; or (d) the entering into of any Hedging Agreement.
“IRS” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.
“Knowledge” means, with respect to any Person, the actual knowledge of any
Responsible Officer of such Person and, in the case of Borrower, so long as he
or she is employed by Borrower or its Subsidiaries, the actual knowledge of Gary
S. Jacob, Gary G. Gemignani, Troy Hamilton, or Patrick Griffin, so long as such
Person is an officer of Borrower.
“Landlord Consent” means a Landlord Consent substantially in the form of Exhibit
F or otherwise satisfactory to the Administrative Agent.
“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
“Lender” means each Person listed as a “Lender” on a signature page hereto,
together with its successors, and each assignee of a Lender pursuant to Section
13.05(b).
“Lien” means any mortgage, lien, pledge, charge or other security interest, or
any lease, title retention agreement, mortgage, restriction, easement,
right-of-way, option or adverse claim (of ownership or possession) or other
encumbrance of any kind or character whatsoever or any preferential arrangement
that has the practical effect of creating a security interest.
“Liquidity” means the balance of unencumbered (other than by Liens described in
Section 9.02(a), 9.02(c) (provided that there is no event of default under the
documentation governing the Permitted Priority Debt) or 9.02(j)) cash and
Permitted Cash Equivalent Investments (which for greater certainty shall not
include any undrawn credit lines), in each case to the extent held in an account
over which the Secured Parties have a perfected security interest.
“Loan” means (a) each loan advanced by a Lender pursuant to Section 2.01 and (b)
each PIK Loan deemed to have been advanced by a Lender pursuant to Section
3.02(d). For purposes of clarification, any calculation of the aggregate
outstanding principal amount of Loans on any date of determination shall include
both the aggregate principal amount of loans advanced pursuant to Section 2.01
and not yet repaid, and all PIK Loans deemed to have been advanced and not yet
repaid, on or prior to such date of determination.
“Loan Documents” means, collectively, this Agreement, the Fee Letter, the
Security Documents, any subordination agreement or any intercreditor agreement
entered into by Administrative Agent (on behalf of the Lenders) with any other
creditors of Obligors or any agent acting on behalf of such creditors, and any
other present or future document, instrument, agreement or certificate executed
by Obligors for the benefit of Administrative Agent or the Lenders in connection
with or pursuant to this Agreement or any of the other Loan Documents, all as
amended, restated, supplemented or otherwise modified.
“Loss” means judgments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any Claim or any proceeding relating to any Claim.
“Majority Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Commitments (or, if such Commitments are terminated, the
outstanding principal amount of the Loans) then in effect, ignoring, in such
calculation, the Commitments of and outstanding Loans owing to any Defaulting
Lender.
“Margin Stock” means “margin stock” within the meaning of Regulations U and X.
“Market Capitalization” means, as of any date of determination, the product of
(a) the number of shares of Borrower’s common stock publicly disclosed in the
most recent SEC filing of Borrower as outstanding as of such date of
determination and (b) the closing price of Borrower’s common stock (as quoted on
Bloomberg L.P.’s page located at http://www.bloomberg.com/quote/SGYP:US or any
successor page thereto of Bloomberg L.P. or if such page is not available, any
other commercially available source providing quotations of such closing price
as designated by Administrative Agent from time to time) on such date of
determination.
“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (a) the business, financial condition, results of
operations, performance or Property of Borrower and its Subsidiaries taken as a
whole, (b) the ability of the Obligors, taken as a whole, to perform their
obligations under the Loan Documents, or (c) the legality, validity, binding
effect or enforceability of the Loan Documents or the rights and remedies of
Administrative Agent or any Lender under any of the Loan Documents. For the
avoidance of doubt, the following events, in and of themselves, shall not
constitute a Material Adverse Change or a Material Adverse Effect (it being
understood, however, that the consequences of any such event might, when
considered with other events, give rise to a Material Adverse Change or Material
Adverse Effect):  (a) a claimed or notice of breach or termination of a
Permitted Commercialization Arrangement, (b) negative or equivocal clinical
trial results in respect of the Product or any other product, (c) termination of
any of Obligor’s leases, (d) a going concern qualification in an auditor’s
opinion, (e) inspection results from any regulatory authority with jurisdiction
over the Product that does not either (1) prevent the manufacture, marketing or
sale of the Product in the United States for more than one hundred and twenty
(120) consecutive calendar days, or (2) result in a withdrawal of any necessary
regulatory approval of the Product in the United States, and (f) any voluntary
or involuntary recall.
“Material Agreements” means (a) the agreements which are listed in Schedule 7.14
to the Disclosure Letter (as updated by Borrower from time to time in accordance
with Section 7.20 to list all such agreements that meet the description set
forth in clauses (b) and (c) of this definition), (b) material inbound and
outbound license agreements and (c) all other agreements held by the Obligors
from time to time, the absence or termination of any of which would reasonably
be expected to result in a Material Adverse Effect; provided, however, that
“Material Agreements” exclude all: (i) licenses implied by the sale of a
product; and (ii) paid-up licenses for commonly available software programs
under which an Obligor is the licensee. “Material Agreement” means any one such
agreement.
“Material Indebtedness” means, at any time, any Indebtedness of any Obligor, the
outstanding principal amount of which, individually or in the aggregate, exceeds
$2,000,000 (or the Equivalent Amount in other currencies).
“Material Intellectual Property” means, the Obligor Intellectual Property
described in Schedule 7.05(c) of the Disclosure Letter and any other Obligor
Intellectual Property after the date hereof the loss of which could reasonably
be expected to have a Material Adverse Effect.
“Maturity Date” means the earlier to occur of (a) the Stated Maturity Date, and
(b) the date on which the Loans are accelerated pursuant to Section 11.02.
“Maximum Rate” has the meaning set forth in Section 13.18.
“Minimum Required Revenue” has the meaning set forth in Section in 10.03.
“Multiemployer Plan” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
“Non-Consenting Lender” has the meaning set forth in Section 2.06(a).
“Non-Disclosure Agreement” has the meaning set forth in Section 13.16.
“Notice of Borrowing” has the meaning set forth in Section 2.02.
“Notice of Default Interest” has the meaning set forth in Section 3.02(b).
“Obligations” means, with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to Administrative Agent, any Lender, any other indemnitee hereunder or
any participant, arising out of, under, or in connection with, any Loan
Document, whether direct or indirect (regardless of whether acquired by
assignment), absolute or contingent, due or to become due, whether liquidated or
not, now existing or hereafter arising and however acquired, and whether or not
evidenced by any instrument or for the payment of money, including, without
duplication, (a) if such Obligor is Borrower, all Loans, (b) all interest
accruing under the Loan Documents, whether or not accruing after the filing of
any petition in bankruptcy or after the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding, and (c) all other
fees, expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Obligor under any Loan Document.
“Obligor Intellectual Property” means Intellectual Property owned by or licensed
to any of the Obligors.
“Obligors” means, collectively, Borrower and the Subsidiary Guarantors and their
respective successors and permitted assigns.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Original Lenders” means CRG Partners III – Parallel Fund “A” L.P. and CRG
Partners III L.P.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.03(g)).
“Participant” has the meaning set forth in Section 13.05(e).
“Participant Register” has the meaning set forth in Section 13.05(f).
“Patents” has the meaning set forth in the Security Agreement.
“Payment Date” means each March 31, June 30, September 30, December 31 and the
Maturity Date, commencing on the first such date to occur following the first
Borrowing Date; provided that, if any such date shall occur on a day that is not
a Business Day, the applicable Payment Date shall be the next preceding Business
Day.
“Payment In Full” means that (i) the Commitments shall have expired or been
terminated and (ii) all Obligations (other than inchoate indemnification
obligations for which no claim has been made) shall have been paid in full
indefeasibly in cash.
“PBGC” means the United States Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition by Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided that:
(a)    immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
(b)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Laws and in conformity with
all applicable Governmental Approvals;
(c)    in the case of the acquisition of all of the Equity Interests of such
Person, all of the Equity Interests (except for any such securities in the
nature of directors’ qualifying shares required pursuant to applicable Law)
acquired, or otherwise issued by such Person or any newly formed Subsidiary of
Borrower in connection with such acquisition, shall be owned 100% by an Obligor
or any other Subsidiary, and Borrower shall have taken, or caused to be taken,
within forty-five (45) days after the date such Person becomes a Subsidiary of
Borrower, each of the actions set forth in Section 8.12, if applicable;
(d)    Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 10.02 and Section 10.03 on a pro forma basis
after giving effect to such acquisition;
(e)    such Person (in the case of an acquisition of Equity Interests) or assets
(in the case of an acquisition of assets or a division) (i) shall be engaged or
used, as the case may be, in the same, similar, related or complimentary
business or lines of business in which Borrower and/or its Subsidiaries are
engaged or (ii) shall have a similar, related or complementary customer base as
Borrower and/or its Subsidiaries; and
(f)    the aggregate principal amount of Convertible Notes then outstanding does
not exceed $5,000,000.
“Permitted Acquisition Basket” means the difference of an amount equal to 30% of
Average Market Capitalization (measured, with respect to any particular
transaction, as of the trading day immediately preceding the execution of the
definitive documentation relating to such transaction), minus (i) total
consideration for all such Permitted Acquisitions permitted in reliance on
Section 9.03(e), minus (ii) the aggregate amount of Indebtedness permitted in
reliance on Section 9.01(m), minus (iii) the aggregate amount of Indebtedness
permitted in reliance on Section 9.01(r), minus (iv) the aggregate amount of
unfunded Investments permitted in reliance on Section 9.05(p), minus (iv) the
aggregate amount of payments permitted in reliance on Section 9.06(k).
“Permitted Cash Equivalent Investments” means (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than two (2) years from the date of
acquisition and (b) commercial paper maturing no more than one (1) year after
its creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.
“Permitted Commercialization Arrangement” means such commercialization, research
and development, co-marketing and other collaborative arrangements, including
joint ventures, where such arrangements provide for exclusive licenses to
Patents, Trademarks, Copyrights or other Intellectual Property rights and assets
of Borrower with Persons (including a Permitted Commercialization Arrangement
Vehicle) with a primary line of business in the development, commercialization
or manufacture of medical or pharmaceutical products or devices; provided that
such licenses (a) must be bona fide arms’ length transfers of the right to use
such Intellectual Property that do not have the economic substance of a sale and
Borrower retains legal ownership of such Intellectual Property and (b) shall
constitute Material Agreements.
“Permitted Commercialization Arrangement Vehicle” means an entity, which may be
a joint venture enterprise, engaged in the business of a Permitted
Commercialization Arrangement and in which Borrower or its Subsidiaries have
substantial representation in the governing body of such entity.
“Permitted Cure Debt” means Indebtedness incurred in connection with the
exercise of the Debt Cure Right and (a) that is governed by documentation
containing representations, warranties, covenants and events of default no more
burdensome or restrictive, taken as a whole, than those contained in the Loan
Documents, as jointly determined in good faith by Borrower and the
Administrative Agent, (b) that has a final, stated maturity date at least
ninety-one (91) days later than the Stated Maturity Date, (c) on which cash
interest accrues at a rate no higher than 5% per annum, and (d) in respect of
which the holders have agreed in favor of Borrower, Administrative Agent and the
Lenders (i) that prior to Payment In Full, such holders will not exercise any
remedies available to them in respect of such Indebtedness, except to the extent
otherwise permitted under the applicable subordination agreement or
intercreditor agreement, (ii) that such Indebtedness is unsecured, and (iii) to
terms of subordination in substantially the form attached hereto as Exhibit G or
otherwise satisfactory to Administrative Agent.
“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.
“Permitted Liens” means any Liens permitted under Section 9.02.
“Permitted Priority Debt” means Indebtedness of any Obligor under one working
capital revolving credit facility, in an amount not to exceed at any time the
sum of (x) 80% of the face amount at such time of the Obligor’s eligible
accounts receivable and (y) 50% of the value of the Obligor’s eligible
inventory, in each case, at the time of any advance; provided that (a) such
Indebtedness, if secured, may benefit from a first priority Lien on solely the
Obligor’s accounts receivable, inventory, cash equivalents and cash (other than
proceeds of (i) any protective advances made by Secured Parties in accordance
with the Loan Documents, (ii) Intellectual Property, (iii) Collateral that does
not secure such Permitted Priority Debt, and (iv) the exercise of any Cure
Right), with a lien on any other property being subordinated to (and subject to
a customary standstill in favor of the holders of) the Liens securing the
Obligations, and (b) the holders or lenders thereof have executed and delivered
to Administrative Agent an intercreditor agreement in substantially the form of
Exhibit H (or otherwise satisfactory to the Administrative Agent) and with such
changes (if any) as are reasonably satisfactory to Administrative Agent.
“Permitted Priority Liens” means (a) Liens permitted under Section 9.02(c), (d),
(e), (f), (g), (j), (k), (n), (o), (p), (q), (r) and (s), and (b) Liens
permitted under Section 9.02(b); provided that such Liens are also of the type
described in Section 9.02(c), (d), (e), (f), (g), (j), (k), (n), (o), (p), (q),
(r) and (s).
“Permitted Refinancing” means, with respect to any Indebtedness, any extensions,
renewals, refinancings and replacements of such Indebtedness; provided that such
extension, renewal, refinancing or replacement (a) the principal amount of such
new Indebtedness shall not exceed the outstanding principal amount of the
existing Indebtedness plus accrued and unpaid interest and premiums thereon, (b)
contains terms relating to outstanding principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole no less favorable, taken as a whole, in any material respect to
Borrower and its Subsidiaries or the Secured Parties than the terms of any
agreement or instrument governing such existing Indebtedness (as jointly
determined by Borrower and the Administrative Agent in good faith), (c) shall
have an applicable interest rate which does not exceed the rate of interest of
the Indebtedness being replaced by more than two percent (2.0%) per annum, and
(d) shall not contain any new requirement to grant any lien or security or to
give any guarantee that was not an existing requirement of such Indebtedness.
“Permitted Subordinated Debt” means unsecured Indebtedness of Borrower:
(a)    that is governed by documentation containing representations, warranties,
covenants and events of default no more burdensome or restrictive, taken as a
whole, than those contained in the Loan Documents, as jointly determined in good
faith by Borrower and the Administrative Agent,
(b)    that has a final, stated maturity date at least ninety-one (91) days
later than the Stated Maturity Date,
(c)    in respect of which no cash payment of principal is required prior to the
Stated Maturity Date (other than (i) solely as a result of a change of control
or asset sale, so long as any rights of the holders thereof upon a change of
control or asset sale event shall be subject to Payment In Full, and (ii) cash
payments for fractional shares upon conversion),
(d)    on which cash interest accrues at a rate no higher than 5% per annum
(excluding (i) any default interest that may accrue (provided that such interest
does not exceed an amount equal to 1.0% per annum), (ii) any special or
additional interest that may accrue as a result of Borrower’s failure to remove
a restrictive legend with respect to such Indebtedness on or after the one-year
anniversary of its original issuance (provided that such interest does not
exceed an amount equal to 0.5% per annum individually or together with special
and additional interest under clause (d)(iii) of this definition), (iii) any
special or additional interest that may accrue during the six-month period
beginning on, and including, the date that is six months after the last date of
original issuance of such Indebtedness, for Borrower’s failure to timely file
any document or report that it is required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act, as applicable, or because such
Indebtedness is not otherwise freely tradable pursuant to Rule 144 under the
Securities Act (provided that such interest does not exceed an amount equal to
0.5% per annum individually or together with special and additional interest
under clause (d)(ii) of this definition) and (iv) any special or additional
interest that may accrue relating to the Borrower’s failure to comply with its
public reporting obligations under the agreement governing such Indebtedness
(provided that such interest does not exceed an amount equal to 0.5% per
annum)),
(e)    that such Indebtedness is and shall remain unsecured, and     
(f)    in respect of which the holders have agreed in favor of Borrower and
Secured Parties:
(i)    that prior to Payment In Full, such holders will not exercise any
remedies available to them in respect of such Indebtedness, and
(ii)    that upon any receivership, insolvency, assignment for the benefit of
creditors, bankruptcy, reorganization, or other similar arrangement (whether or
not pursuant to bankruptcy or other insolvency laws), dissolution, liquidation,
sale of all or substantially all of the assets of Borrower, or any other
marshaling of assets and liabilities of Borrower, or in the event that such
Indebtedness becomes due and payable, (A) no amount shall be paid, whether in
cash or other property (other than capital stock of the Borrower or Indebtedness
of the Borrower otherwise permitted under this Agreement and cash payments for
fractional shares upon conversion), in respect of the principal or interest on
such Indebtedness, prior to Payment In Full, and (B) no claim or proof of claim
shall be filed with Borrower or otherwise by or on behalf of the holders of such
Indebtedness to assert any right to receive payments in respect of the principal
or interest on such Indebtedness, except subject to Payment In Full.
“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.
“PIK Loan” has the meaning set forth in Section 3.02(d).
“PIK Period” means the period beginning on the first Borrowing Date through and
including the earlier to occur of (a) the seventh Payment Date after the first
Borrowing Date and (b) the date on which any Default shall have occurred
(provided that if such Default shall have been cured or waived, the PIK Period
shall resume until the earlier to occur of the next Default and the seventh
Payment Date after the first Borrowing Date).
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
“Prepayment Premium” has the meaning set forth in Section 3.03(a).
“Product” means Trulance, and each of its successors.
“Property” of any Person means any property or assets, or interest therein, of
such Person.
“Proportionate Share” means, with respect to any Lender, the percentage obtained
by dividing (a) the sum of the Commitment (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of such Lender then
in effect by (b) the sum of the Commitments (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of all Lenders then
in effect.
“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (b) that is intended to be tax qualified under Section
401(a) of the Code.
“Real Property Security Documents” means the Landlord Consent and any mortgage
or deed of trust or any other real property security document executed or
required hereunder to be executed by any Obligor and granting a security
interest in real Property owned or leased (as tenant) by any Obligor in favor of
the Secured Parties.
“Recipient” means Administrative Agent or any Lender.
“Redemption Date” has the meaning set forth in Section 3.03(a).
“Redemption Price” has the meaning set forth in Section 3.03(a).
“Register” has the meaning set forth in Section 13.05(d).
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.
“Regulatory Approvals” means any registrations, licenses, authorizations,
permits or approvals issued by any Governmental Authority and applications or
submissions related to any of the foregoing.
“Related Person” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.
“Requirement of Law” means, as to any Person, any statute, law, treaty, rule or
regulation or determination, order, injunction or judgment of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its Properties or revenues.
“Responsible Officer” of any Person means each of the president, chief executive
officer, chief financial officer, chief commercial officer and chief medical
officer of such Person.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Borrower or
any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such shares of capital stock of
Borrower or any of its Subsidiaries.
“Restrictive Agreement” has the meaning set forth in Section 7.15.
“Revenue” of a Person means all revenue properly recognized under GAAP,
consistently applied, less all rebates, discounts and other price allowances.
“Sanctioned Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Jurisdiction or (c) any Person
owned or Controlled by any such person or Persons described in clauses (a) and
(b).
“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“SEC” means Securities and Exchange Commission.
“Second Tranche Borrowing Milestone” means that, as of January 31, 2018,
Borrower shall have an amount of cash and Permitted Cash Equivalent Investments
(which for greater certainty shall not include availability under any undrawn
credit lines) equal to or greater than $128,000,000 that (i) is held in one or
more accounts over which the Secured Parties have a perfected security interest,
(ii) is otherwise unencumbered (other than pursuant to a Loan Document), (iii)
consists of funds from operations or other sources of financing that do not
include any proceeds of borrowings from any third party incurred after the date
hereof (other than the Lenders under this Agreement), and (iv) does not comprise
funds that, as of the date of the notice delivered pursuant to this definition,
must be applied (x) pursuant to Section 3.03(b) to repay any Obligations or (y)
pursuant to any agreement governing Permitted Priority Debt to repay any
Permitted Priority Debt; provided that Borrower shall have delivered to
Administrative Agent a notice certifying satisfaction of the foregoing condition
no later than ten (10) days thereafter, together with supporting documentation
provided by Borrower (provided that Administrative Agent shall have the right to
request and obtain information reasonably related to determining satisfaction of
the foregoing condition, including information regarding Borrower's expenses,
sources of cash, and other relevant calculations), reasonably satisfactory to
Administrative Agent, which documentation shall in any event include a
certificate of a Responsible Officer confirming that since the date hereof,
there has been no material adverse deviation in Borrower’s payment of expenses,
as they arise in the ordinary course of business (including continued payment of
accounts payable and accrued expenses within 60 days from the date payable on
average), and that Borrower is operating without a material adverse deviation
from the Approved Projections.
“Secured Parties” means the Lenders, Administrative Agent, each other
Indemnified Party and any other holder of any Obligation.
“Security Agreement” means the Security Agreement, dated as of the date hereof,
among the Obligors and Administrative Agent, granting a security interest in the
Obligors’ personal Property in favor of the Secured Parties.
“Security Documents” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, each Real Property Security Document, and each
other security document, control agreement or financing statement to which an
Obligor is a party or otherwise relating to an Obligor which creates or perfects
Liens in favor of the Secured Parties.
“Securities Account” has the meaning set forth in the Security Agreement.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder from time to time.
“Short-Form IP Security Agreements” means short-form copyright, patent or
trademark (as the case may be) security agreements, for filing in the United
States and entered into by one or more Obligors in favor of Administrative
Agent, for the benefit of the Secured Parties, each in form and substance
satisfactory to Administrative Agent (and as amended, modified or replaced from
time to time).
“Solvent” means, with respect to any Person at any time, that (a) the present
fair saleable value of the Property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person, (b) the
present fair saleable value of the Property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, and (c) such Person has not incurred
and does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature.
“Specified Financial Covenants” has the meaning set forth in Section 10.04(a).
“Stated Maturity Date” means the thirty-second (32nd) Payment Date following the
first Borrowing Date.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent or (b) except
as otherwise expressly waived in writing by the Administrative Agent, that is,
as of such date, otherwise Controlled by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.
Unless the context requires otherwise, “Subsidiary” refers to a Subsidiary of
Borrower.
“Subsidiary Guarantors” means each of the Subsidiaries of Borrower identified
under the caption “SUBSIDIARY GUARANTORS” on the signature pages hereto and each
Subsidiary of Borrower that becomes, or is required to become, a “Subsidiary
Guarantor” after the date hereof pursuant to Section 8.12(a) or (b).
“Substitute Lender” has the meaning set forth in Section 2.06(a).
“Tax Affiliate” means (a) Borrower and its Subsidiaries, (b) each other Obligor
and (c) any Affiliate of an Obligor with which such Obligor files or is eligible
to file consolidated, combined or unitary Tax returns.
“Tax Returns” has the meaning set forth in Section 7.08.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Technical Information” means all trade secrets and other proprietary or
confidential information of a scientific, technical, or business nature in any
form or medium, standards and specifications, conceptions, ideas, innovations,
discoveries, Invention disclosures, all documented research, developmental,
demonstration or engineering work and all other information, data, plans,
specifications, reports, summaries, experimental data, manuals, models, samples,
know-how, technical information, systems, methodologies, computer programs,
information technology and any other information.
“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (ii) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.
“Trademarks” is defined in the Security Agreement.
“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is a party and
the Borrowings (and the use of proceeds of the Loans).
“U.S. Person” means a “United States Person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(e)(ii)(B)(3).
“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
“Withholding Agent” means any Obligor and Administrative Agent.

1.02    Accounting Terms and Principles. All accounting determinations required
to be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP; provided that for purposes of determining
compliance with any covenant in Section 9 or the existence of any Default or
Event of Default under Section 11, in determining whether a lease is required to
be accounted for as a capital lease or an operating lease, such determination
shall be made based on GAAP as in effect on the date of this Agreement. All
components of financial calculations made to determine compliance with this
Agreement, including Section 10, shall be adjusted to include or exclude, as the
case may be, without duplication, such components of such calculations
attributable to any Acquisition consummated after the first day of the
applicable period of determination and prior to the end of such period, as if
such Acquisition had occurred on the first day of the applicable period, as
determined in good faith by Borrower based on assumptions expressed therein and
that were reasonable based on the information available to Borrower at the time
of preparation of the Compliance Certificate setting forth such calculations.

1.03    Interpretation. For all purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, (a) the
terms defined in this Agreement include the plural as well as the singular and
vice versa; (b) words importing gender include all genders; (c) any reference to
a Section, Annex, Schedule or Exhibit refers to a Section of, or Annex, Schedule
or Exhibit to, this Agreement; (d) any reference to “this Agreement” refers to
this Agreement, including all Annexes, Schedules and Exhibits hereto, and the
words herein, hereof, hereto and hereunder and words of similar import refer to
this Agreement and its Annexes, Schedules and Exhibits as a whole and not to any
particular Section, Annex, Schedule, Exhibit or any other subdivision; (e)
references to days, months and years refer to calendar days, months and years,
respectively; (f) all references herein to “include” or “including” shall be
deemed to be followed by the words “without limitation”; (g) the word “from”
when used in connection with a period of time means “from and including” and the
word “until” means “to but not including”; and (h) accounting terms not
specifically defined herein shall be construed in accordance with GAAP (except
for the term “property” , which shall be interpreted as broadly as possible,
including, in any case, cash, securities, other assets, rights under contractual
obligations and permits and any right or interest in any property, except where
otherwise noted). Unless otherwise expressly provided herein, references to
organizational documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all permitted subsequent
amendments, restatements, extensions, supplements and other modifications
thereto.

1.04    Changes to GAAP. Subject to Section 1.02, if, after the date hereof, any
change occurs in GAAP or in the application thereof and such change would cause
any amount required to be determined for the purposes of the covenants to be
maintained or calculated pursuant to SECTION 8, SECTION 9 or SECTION 10 to be
materially different than the amount that would be determined prior to such
change, then:
(a)    Borrower will provide a detailed notice of such change (an “Accounting
Change Notice”) to Administrative Agent within 30 days of a Responsible
Officer’s knowledge of such change;
(b)    either Borrower or the Majority Lenders may indicate within 90 days
following the date of the Accounting Change Notice that they wish to revise the
method of calculating such financial covenants or amend any such amount, in
which case the parties will in good faith attempt to agree upon a revised method
for calculating the financial covenants;
(c)    until Borrower and the Majority Lenders have reached agreement on such
revisions, (i) such financial covenants or amounts will be determined without
giving effect to such change and (ii) all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP;
(d)    if no party elects to revise the method of calculating the financial
covenants or amounts, then the financial covenants or amounts will not be
revised and will be determined in accordance with GAAP without giving effect to
such change; and
(e)    any Event of Default arising as a result of such change which is cured by
operation of this Section 1.04 shall be deemed to be of no effect ab initio.

SECTION 2    
THE COMMITMENT

2.01    Commitments. Each Lender agrees severally, on and subject to the terms
and conditions of this Agreement (including SECTION 6), to make up to four term
loans (provided that PIK Loans shall be deemed not to constitute “term loans”
for purposes of this Section 2.01) to Borrower, each on a Business Day during
the Commitment Period in Dollars in an aggregate principal amount for such
Lender not to exceed such Lender’s unfunded Commitment; provided, however, that
no Lender shall be obligated to make a Loan in excess of such Lender’s
Proportionate Share of the applicable amount of any Borrowing set forth in
Section 6 (if any) other than PIK Loans. Amounts of Loans repaid may not be
reborrowed.

2.02    Borrowing Procedures. Subject to the terms and conditions of this
Agreement (including SECTION 6), each Borrowing (other than a Borrowing of PIK
Loans) shall be made on written notice in the form of Exhibit B given by
Borrower to Administrative Agent not later than 11:00 a.m. (Central time) on the
Borrowing Notice Date (a “Notice of Borrowing”).

2.03    Fees. Borrower shall pay to Administrative Agent and/or the Lenders, as
applicable, such fees as described in the Fee Letter.

2.04    Use of Proceeds. Borrower shall use the proceeds of the Loans for
general working capital purposes and general corporate purposes and to pay fees,
costs and expenses incurred in connection with the Transactions; provided that
the Lenders shall have no responsibility as to the use of any proceeds of Loans.

2.05    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 13.04.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Lenders for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to SECTION 11 or
otherwise), shall be applied at such time or times as follows: first, as
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement; second, if so determined by the Majority
Lenders and Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Agreement; third, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default
exists, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and (B)
such Loans were made at a time when the conditions set forth in SECTION 6 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.05(a)(ii)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(b)    Defaulting Lender Cure. If Borrower and the Majority Lenders agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Proportionate Share, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided further that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.06    Substitution of Lenders.
(a)    Substitution Right. If any Lender (an “Affected Lender”), (i) becomes a
Defaulting Lender or (ii) does not consent to any amendment, waiver or consent
to any Loan Document for which the consent of the Majority Lenders is obtained
but that requires the consent of other Lenders (a “Non-Consenting Lender”), then
(x) Borrower may elect to pay in full such Affected Lender with respect to all
Obligations due to such Affected Lender or (y) either Borrower or Administrative
Agent shall identify any willing Lender or Affiliate of any Lender or Eligible
Transferee (in each case, a “Substitute Lender”) to substitute for such Affected
Lender; provided that any substitution of a Non-Consenting Lender shall occur
only with the consent of Administrative Agent.
(b)    Procedure. To substitute such Affected Lender or pay in full all
Obligations owed to such Affected Lender, Borrower shall deliver a notice to
such Affected Lender. The effectiveness of such payment or substitution shall be
subject to the delivery by Borrower (or, as may be applicable in the case of a
substitution, by the Substitute Lender) of (i) payment for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the
effective date for such payment or substitution, all Obligations owing to such
Affected Lender (which for the avoidance of doubt, shall not include any
Prepayment Premium) and (ii) in the case of a substitution, an Assignment and
Assumption executed by the Substitute Lender, which shall thereunder, among
other things, agree to be bound by the terms of the Loan Documents; provided,
however, that if the Affected Lender does not execute such Assignment and
Assumption within ten (10) Business Days of delivery of the notice required
hereunder, such Affected Lender shall be deemed to have executed such Assignment
and Assumption.
(c)    Effectiveness. Upon satisfaction of the conditions set forth in Sections
2.06(a) and (b), Administrative Agent shall record such substitution or payment
in the Register, whereupon (i) in the case of any payment in full of an Affected
Lender, such Affected Lender’s Commitments shall be terminated and (ii) in the
case of any substitution of an Affected Lender, (A) such Affected Lender shall
sell and be relieved of, and the Substitute Lender shall purchase and assume,
all rights and claims of such Affected Lender under the Loan Documents, except
that the Affected Lender shall retain such rights under the Loan Documents in
respect of matters occurring prior to such assignment that expressly provide
that they survive the repayment of the Obligations and the termination of the
Commitments, (B) such Affected Lender shall no longer constitute a “Lender”
hereunder and such Substitute Lender shall become a “Lender” hereunder and
(C) such Affected Lender shall execute and deliver an Assignment and Assumption
to evidence such substitution; provided, however, that the failure of any
Affected Lender to execute any such Assignment and Assumption shall not render
such sale and purchase (or the corresponding assignment) invalid.
(d)    Non-Disturbance Agreements. Lenders agree not to unreasonably
(considering Administrative Agent’s and Lenders’ rights, remedies and Lien
priority) withhold consent in entering into a mutually acceptable
non-disturbance agreement in connection with any exclusive license of
Intellectual Property otherwise permitted under this Agreement.

2.07    Permitted Commercialization Arrangements. Lenders each understand and
agree that Borrower and its Subsidiaries will have the right, at Borrower’s sole
discretion, to enter into Permitted Commercialization Arrangements that will, in
the reasonable opinion of Borrower’s Board of Directors, support the business
and operations of Borrower and permit Borrower to repay the Obligations
hereunder. Lenders further agree to cooperate reasonably (considering
Administrative Agent’s and Lenders’ rights, remedies and Lien priority) with
Borrower in implementing such Permitted Commercialization Arrangements, which
cooperation will include entering into Non-Disturbance Agreements or other
similar agreements substantially in the form attached as Exhibit I hereto with
such modifications thereto as shall be reasonably requested by Borrower and the
counterparties thereto unless such modifications are materially adverse to the
Administrative Agent’s and Lenders’ rights, remedies and Lien priority.

SECTION 3    
PAYMENTS OF PRINCIPAL AND INTEREST

3.01    Repayment.
(a)    Repayment. During the Interest-Only Period, no scheduled payments of
principal of the Loans shall be due. Borrower agrees to repay to the Lenders the
outstanding principal amount of the Loans, on each Payment Date occurring after
the Interest-Only Period, in equal installments. The amounts of such
installments shall be calculated by dividing (i) the sum of the aggregate
principal amount of the Loans outstanding on the first day following the end of
the Interest-Only Period, by (ii) the number of Payment Dates remaining prior to
and including the Stated Maturity Date.
(b)    Application. Any optional or mandatory prepayment of the Loans shall be
applied to the installments thereof under Section 3.01(a) ratably and the amount
of the installments of principal due on each subsequent Payment Date shall be
recalculated to give effect to such prepayment. To the extent not previously
paid, the principal amount of the Loans, together with all other outstanding
Obligations, shall be due and payable on the Maturity Date.

3.02    Interest.
(a)    Interest Generally. Subject to Section 3.02(d), Borrower agrees to pay to
the Lenders interest on the unpaid principal amount of the Loans and the amount
of all other outstanding Obligations, in the case of the Loans, for the period
from the applicable Borrowing Date and, in the case of any other Obligation,
from the date such other Obligation is due and payable, in each case, until paid
in full, at a rate per annum equal to 9.50%.
(b)    Default Interest. Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing, as of the earlier of (i) the date on which the
Administrative Agent delivers to Borrower a written notice pursuant to this
Section 3.02(b) (such notice, a “Notice of Default Interest”) that the Loan
shall bear interest at the Default Rate because an Event of Default has occurred
and is continuing, and (ii) if Borrower shall have failed to deliver notice
pursuant to Section 8.02(a) of such Event of Default or upon the occurrence of
an Event of Default under Sections 11.01(i), (j) or (k), the date on which such
Event of Default occurred, and during the continuance of any Event of Default,
the interest payable pursuant to Section 3.02(a) shall increase by 4.00% per
annum (such aggregate increased rate, the “Default Rate”). Notwithstanding any
other provision herein (including Section 3.02(d)), if interest is required to
be paid at the Default Rate, it shall be paid entirely in cash.
(c)    Interest Payment Dates. Subject to Section 3.02(d), accrued interest on
the Loans shall be payable in arrears on each Payment Date with respect to the
most recently completed Interest Period in cash, and upon the payment or
prepayment of the Loans (on the principal amount being so paid or prepaid).
(d)    Paid In-Kind Interest. Notwithstanding Section 3.02(a), at any time
during the PIK Period, Borrower may elect to pay the interest on the outstanding
principal amount of the Loans payable pursuant to Section 3.01 as follows:
(i)    On or before the third Payment Date, (A) none of the 9.50% per annum
interest in cash and (B) all of the 9.50% per annum interest as compounded
interest, added to the aggregate principal amount of the Loans (the amount of
any such compounded interest being a “PIK Loan”); and
(ii)    After the third Payment Date, (A) only 6.00% of the 9.50% per annum
interest in cash and (B) 3.50% of the 9.50% per annum interest as PIK Loans.
The principal amount of each PIK Loan shall accrue interest in accordance with
the provisions of this Agreement applicable to the Loans.

3.03    Prepayments.
(a)    Optional Prepayments. Upon prior written notice to Administrative Agent
delivered pursuant to Section 4.03, Borrower shall have the right to optionally
prepay in whole or in part the outstanding principal amount of the Loans on any
Business Day (a “Redemption Date”) for an amount equal to the aggregate
principal amount of the Loans being prepaid plus the Prepayment Premium plus any
accrued but unpaid interest and any fees then due and owing (such aggregate
amount, the “Redemption Price”). The applicable “Prepayment Premium” shall be an
amount calculated pursuant to Section 3.03(a)(i).
(i)    If the Redemption Date occurs:
(A)    on or prior to the fourth Payment Date, the Prepayment Premium shall be
an amount equal to 40.0% of the aggregate outstanding principal amount of the
Loans being prepaid on such Redemption Date;
(B)    after the fourth Payment Date, and on or prior to the eighth Payment
Date, the Prepayment Premium shall be an amount equal to 32.5% of the aggregate
outstanding principal amount of the Loans being prepaid on such Redemption Date;
(C)    after the eighth Payment Date, and on or prior to the twelfth Payment
Date, the Prepayment Premium shall be an amount equal to 22.5% of the aggregate
outstanding principal amount of the Loans being prepaid on such Redemption Date;
(D)    after the twelfth Payment Date, and on or prior to the sixteenth Payment
Date, the Prepayment Premium shall be an amount equal to 12.5% of the aggregate
outstanding principal amount of the Loans being prepaid on such Redemption Date;
(E)    after the sixteenth Payment Date, and on or prior to the twentieth
Payment Date, the Prepayment Premium shall be an amount equal to 2.0% of the
aggregate outstanding principal amount of the Loans being prepaid on such
Redemption Date;
(F)    after the twentieth Payment Date, the Prepayment Premium shall be an
amount equal to 0.00% of the aggregate outstanding principal amount of the Loans
being prepaid on such Redemption Date.
(ii)    To determine the aggregate outstanding principal amount of the Loans,
and how many Payment Dates have occurred, as of any Redemption Date for purposes
of Section 3.03(a), the number of Payment Dates shall be deemed to be the number
of Payment Dates that shall have occurred following the first Borrowing Date:
(iii)    No partial prepayment shall be made under this Section 3.03(a) in
connection with any event described in Section 3.03(b) unless, in the case of an
Asset Sale, the Asset Sale Net proceeds are insufficient to prepay the entirety
of the Obligations.
The Prepayment Premium payable upon any prepayment shall be in addition to any
payments required pursuant to the Fee Letter.
(b)    Mandatory Prepayments.
(i)    Asset Sales. In the event of any contemplated Asset Sale or series of
Asset Sales (other than any Asset Sale permitted under any of Sections
9.09(a)-(h) or (j)-(l)) yielding Asset Sale Net Proceeds in excess of
$10,000,000 in the aggregate, Borrower shall provide thirty (30) days’ (or such
shorter period as may be agreed to by the Administrative Agent) prior written
notice of such Asset Sale to Administrative Agent and, if within such notice
period Majority Lenders or Administrative Agent advise Borrower that the
Majority Lenders require a prepayment pursuant to this Section 3.03(b)(i),
Borrower shall: (x) if the assets sold represent substantially all of the assets
or Revenues of Borrower and its Subsidiaries on a consolidated basis, or
represent any specific line of business which either on its own or together with
other lines of business sold over the term of this Agreement account for Revenue
generated by such lines of business exceeding 15% of the Revenue of Borrower and
its Subsidiaries on a consolidated basis in the immediately preceding year,
prepay the aggregate outstanding principal amount of the Loans in an amount
equal to the Redemption Price applicable on the date of such Asset Sale in
accordance with Section 3.03(a), and (y) in the case of all other Asset Sales
not described in the foregoing clause (x), prepay the Loans in an amount equal
to the entire amount of the Asset Sale Net Proceeds of such Asset Sale, plus any
accrued but unpaid interest and any fees (including any fees payable pursuant to
the Fee Letter) then due and owing. Borrower shall make such prepayment not
later than five (5) Business Days after the consummation of such Asset Sale (or
such later date as may be agreed to by the Administrative Agent); provided that,
if any Asset Sale Net Proceeds shall be paid periodically rather than in a
single lump sum, such prepayment need not be made as a single lump sum, but
shall be made periodically, not later than five (5) Business Days after
Borrower’s receipt of each periodic payment (or such later date as may be agreed
to by the Administrative Agent). The amount of any such prepayment shall be
credited in the following order:
(A)    first, in reduction of Borrower’s obligation to pay any unpaid interest
and any fees then due and owing;
(B)    second, in reduction of Borrower’s obligation to pay any Claims or Losses
referred to in Section 13.03 then due and owing;
(C)    third, in reduction of Borrower’s obligation to pay any amounts due and
owing on account of the unpaid principal amount of the Loans;
(D)    fourth, in reduction of any other Obligation then due and owing; and
(E)    fifth, to Borrower or such other Persons as may lawfully be entitled to
or directed by Borrower to receive the remainder.
(ii)    Change of Control. In the event of a Change of Control, Borrower shall
immediately provide notice of such Change of Control to Administrative Agent
and, if within 10 days (or such later date as may be agreed to by the
Administrative Agent) of receipt of such notice Majority Lenders or
Administrative Agent advise Borrower that the Majority Lenders require a
prepayment pursuant to this Section 3.03(b)(ii), Borrower shall prepay the
aggregate outstanding principal amount of the Loans in an amount equal to the
Redemption Price applicable on the date of such Change of Control in accordance
with Section 3.03(a) and pay any fees payable pursuant to the Fee Letter.

SECTION 4    
PAYMENTS, ETC.

4.01    Payments.
(a)    Payments Generally. Each payment of principal, interest and other amounts
to be made by the Obligors under this Agreement or any other Loan Document shall
be made in Dollars, in immediately available funds, without deduction, set off
or counterclaim, to an account to be designated by Administrative Agent by
notice to Borrower, not later than 4:00 p.m. (Central time) on the date on which
such payment shall become due (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day).
(b)    Application of Payments. Each Obligor shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to
Administrative Agent the amounts payable by such Obligor hereunder to which such
payment is to be applied (and in the event that Obligors fail to so specify, or
if an Event of Default has occurred and is continuing, the Lenders may apply
such payment in the manner they determine to be appropriate).
(c)    Non-Business Days. If the due date of any payment under this Agreement
(other than of principal of or interest on the Loans) would otherwise fall on a
day that is not a Business Day, such date shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

4.02    Computations. All computations of interest and fees hereunder shall be
computed on the basis of a year of 360 days and actual days elapsed during the
period for which payable.

4.03    Notices. Each notice of optional prepayment shall be effective only if
received by Administrative Agent not later than 4:00 p.m. (Central time) three
(3) Business Days prior to the date of prepayment. Each notice of optional
prepayment shall specify the amount to be prepaid and the date of prepayment and
may be conditioned upon the effectiveness of other financings or one or more
other events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

4.04    Set-Off.
(a)    Set-Off Generally. Upon the occurrence and during the continuance of any
Event of Default, each of Administrative Agent, each Lender and each of their
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by Administrative Agent, any Lender and any
of their Affiliates to or for the credit or the account of any Obligor against
any and all of the Obligations, whether or not such Person shall have made any
demand and although such obligations may be unmatured. Administrative Agent and
each Lender agree promptly to notify Borrower after any such set-off and
application; provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of Administrative Agent,
each Lender and each of their Affiliates under this Section 4.04 are in addition
to other rights and remedies (including other rights of set-off) that such
Persons may have.
(b)    Exercise of Rights Not Required. Nothing contained herein shall require
Administrative Agent, any Lender or any of their respective Affiliates to
exercise any such right or shall affect the right of such Person to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of any Obligor.

4.05    Pro Rata Treatment.
(a)    Unless Administrative Agent shall have been notified in writing by any
Lender prior to the proposed date of any Borrowing that such Lender will not
make the amount that would constitute its share of such Borrowing available to
Administrative Agent, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such date in accordance with
SECTION 2, and Administrative Agent may, in reliance upon such assumption, make
available to Borrower a corresponding amount. If such amount is not in fact made
available to Administrative Agent by the required time on the applicable
Borrowing Date therefor, such Lender and Borrower severally agree to pay to
Administrative Agent forthwith, on demand, such corresponding amount with
interest thereon, for each day from and including the date on which such amount
is made available to Borrower but excluding the date of payment to
Administrative Agent, at a rate equal to the greater of (A) the Federal Funds
Effective Rate and (B) a rate reasonably determined by Administrative Agent in
accordance with banking industry rules on interbank compensation. If Borrower
and such Lender shall pay such interest to Administrative Agent for the same or
an overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period. If such Lender pays
its share of the applicable borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such borrowing. Any
payment by Borrower shall be without prejudice to any claim Borrower may have
against a Lender that shall have failed to make such payment to Administrative
Agent.
(b)    Unless Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to Administrative Agent for the
account of the Lenders hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Effective Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Obligor.
(c)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it or other obligations hereunder,
as applicable (other than pursuant to a provision hereof providing for non-pro
rata treatment), in excess of its Proportionate Share, of such payment on
account of the Loans, such Lender shall (i) notify Administrative Agent of the
receipt of such payment, and (ii) within five (5) Business Days of such receipt
purchase (for cash at face value) from the other Lenders, as applicable
(directly or through Administrative Agent), without recourse, such
participations in the Loans made by them or make such other adjustments as shall
be equitable, as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of the other Lenders in accordance with their
respective Proportionate Shares, as applicable; provided, however, that (A) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and (B)
the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or (y) any payment obtained by a Lender as consideration
for the assignment or sale of a participation in any of its Loans to any
assignee or participant, other than to Borrower or any of its Affiliates (as to
which the provisions of this paragraph shall apply). Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 4.05(c) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of Borrower in the amount of such participation. No
documentation other than notices and the like referred to in this Section
4.05(c) shall be required to implement the terms of this Section 4.05(c).
Administrative Agent shall keep records (which shall be conclusive and binding
in the absence of manifest error) of participations purchased pursuant to this
Section 4.05(c) and shall in each case notify the Lenders following any such
purchase. Borrower consents on behalf of itself and each other Obligor to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Obligor rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of each Obligor in the amount of such participation.

SECTION 5    
YIELD PROTECTION, ETC.

5.01    Additional Costs.
(a)    Change in Requirements of Law Generally. If, on or after the date hereof,
the adoption of any Requirement of Law, or any change in any Requirement of Law,
or any change in the interpretation or administration thereof by any court or
other Governmental Authority charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or its lending office) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, shall impose, modify or deem applicable any reserve
(including any such requirement imposed by the Board of Governors of the Federal
Reserve System), special deposit, contribution, insurance assessment or similar
requirement, in each case that becomes effective after the date hereof, against
assets of, deposits with or for the account of, or credit extended by, a Lender
(or its lending office) or shall impose on a Lender (or its lending office) any
other condition affecting the Loans or the Commitment, and the result of any of
the foregoing is to increase the cost to such Lender of making or maintaining
the Loans, or to reduce the amount of any sum received or receivable by such
Lender under this Agreement or any other Loan Document, by an amount deemed by
such Lender to be material (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of “Excluded Taxes” and
(iii) Connection Income Taxes), then Borrower shall pay to such Lender on demand
such additional amount or amounts as will compensate such Lender for such
increased cost or reduction.
(b)    Change in Capital Requirements. If a Lender shall have determined that,
on or after the date hereof, the adoption of any Requirement of Law regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, in each case that becomes effective after the date
hereof, has or would have the effect of reducing the rate of return on capital
of a Lender (or its parent) as a consequence of a Lender’s obligations hereunder
or the Loans to a level below that which a Lender (or its parent) could have
achieved but for such adoption, change, request or directive by an amount
reasonably deemed by it to be material, then Borrower shall pay to such Lender
on demand such additional amount or amounts as will compensate such Lender (or
its parent) for such reduction.
(c)    Notification by Lender. Each Lender (directly or through Administrative
Agent) will promptly notify Borrower of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Lender to compensation
pursuant to this Section 5.01. Before giving any such notice pursuant to this
Section 5.01(c) such Lender shall designate a different lending office if such
designation (x) will, in the reasonable judgment of such Lender, avoid the need
for, or reduce the amount of, such compensation and (y) will not, in the
reasonable judgment of such Lender, be materially disadvantageous to such
Lender. A certificate of the Lender claiming compensation under this Section
5.01, setting forth the additional amount or amounts to be paid to it hereunder,
shall be conclusive and binding on Borrower in the absence of manifest error.
(d)    Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to constitute a
change in Requirements of Law for all purposes of this Section 5.01, regardless
of the date enacted, adopted or issued.

5.02    Illegality. Notwithstanding any other provision of this Agreement, in
the event that on or after the date hereof the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by any
competent Governmental Authority shall make it unlawful for a Lender or its
lending office to make or maintain the Loans (and, in the opinion of such
Lender, the designation of a different lending office would either not avoid
such unlawfulness or would be disadvantageous to such Lender), then such Lender
shall promptly notify Borrower thereof following which (a) the Lender’s
Commitment shall be suspended until such time as such Lender may again make and
maintain the Loans hereunder and (b) if such Requirement of Law shall so
mandate, the Loans shall be prepaid by Borrower on or before such date as shall
be mandated by such Requirement of Law in an amount equal to the Redemption
Price applicable on the date of such prepayment in accordance with Section
3.03(a).

5.03    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
Obligation shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Obligor shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this SECTION 5) the applicable Recipient receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.
(b)    Payment of Other Taxes by Borrower. The Obligors shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of each Lender, timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Obligor to a Governmental Authority pursuant to this SECTION 5, such
Obligor shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment.
(d)    Indemnification. The Obligors shall jointly and severally reimburse and
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this SECTION 5) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that Borrower shall
not be required to indemnify a Recipient pursuant to this Section 5.03(d) to the
extent that such Recipient fails to notify Borrower of its intent to make a
claim for indemnification under this Section within 180 days after a claim is
asserted in writing by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender shall
be conclusive absent manifest error.
(e)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from, or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower, such properly completed and executed documentation
reasonably requested by Borrower or Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender shall deliver to Borrower and Administrative Agent such
other documentation prescribed by applicable law as reasonably requested by
Borrower or Administrative Agent as will enable Borrower or Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
5.03(e)(ii)(A), (B) or (D)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), executed originals of IRS Form W-9 (or
successor form) certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or successor form) establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed originals of IRS Form W-8ECI (or successor form);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI
(or successor form), IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9 (or successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit C-4 on behalf of each such direct and indirect partner.
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law (and at such time or times as reasonably requested by Borrower
or Administrative Agent) such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, such Lender
shall update such form or certification or promptly notify Borrower in writing
of its legal inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this SECTION 5 (including by the
payment of additional amounts pursuant to this SECTION 5), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this SECTION 5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 5.03(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 5.03(f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Taxes
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 5.03(f) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(g)    Mitigation Obligations. If Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 5.01 or this Section 5.03, then
such Lender shall (at the request of Borrower) use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the sole reasonable
judgment of such Lender, such designation or assignment and delegation would (i)
eliminate or reduce amounts payable pursuant to Section 5.01 or this Section
5.03, as the case may be, in the future, (ii) not subject such Lender to any
unreimbursed cost or expense and (iii) not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment and
delegation.

SECTION 6    
CONDITIONS PRECEDENT

6.01    Conditions to the First Borrowing. The obligation of each Lender to make
a Loan as part of the first Borrowing shall not become effective until the
following conditions precedent shall have been satisfied or waived in writing by
the Lenders:
(a)    Borrowing Date. Such Borrowing shall be made on the date hereof.
(b)    Amount of First Borrowing. The amount of such Borrowing shall equal
$100,000,000.
(c)    Terms of Material Agreements, Etc. Lenders shall be reasonably satisfied
with the terms and conditions of all of the Obligors’ Material Agreements.
(d)    No Law Restraining Transactions. No applicable law or regulation shall
restrain, prevent or, in the reasonable judgment of the Lenders, impose
materially adverse conditions upon the Transactions.
(e)    Payment of Fees. Lenders shall be satisfied with the arrangements to
deduct the fees set forth in the Fee Letter (including the financing fee
required pursuant to the Fee Letter) from the proceeds advanced.
(f)    Lien Searches. Lenders shall be satisfied with Lien searches regarding
Borrower and its Subsidiaries made prior to such Borrowing.
(g)    Documentary Deliveries. The Lenders shall have received the following
documents, each of which shall be in form and substance satisfactory to the
Lenders:
(i)    Agreement. This Agreement duly executed and delivered by Borrower and
each of the other parties hereto.
(ii)    Security Documents.
(A)    The Security Agreement, duly executed and delivered by each of the
Obligors.
(B)    Each of the Short-Form IP Security Agreements, duly executed and
delivered by the applicable Obligor.
(C)    [Reserved]
(D)    A duly executed control agreement in favor of Administrative Agent for
the benefit of the Secured Parties for the Deposit Account into which the first
Borrowing will be funded (the “First Borrowing Account”).
(E)    Evidence of filing of UCC-1 financing statements against each Obligor in
its jurisdiction of formation or incorporation, as the case may be.
(F)    Evidence of filing of each of the Short-Form IP Security Agreements in
the United States Patent and Trademark Office or the United States Copyright
office, as applicable.
(G)    Without limitation, all other documents and instruments reasonably
required to perfect the Secured Parties’ Lien on, and security interest in, the
Collateral required to be delivered on or prior to such Borrowing Date shall
have been duly executed and delivered and be in proper form for filing, and
shall create in favor of the Secured Parties, a perfected Lien on, and security
interest in, the Collateral, subject to no Liens other than Permitted Liens.
(iii)    Fee Letter. The Fee Letter duly executed and delivered by Borrower and
Administrative Agent.
(iv)    Approvals. Certified copies of all material licenses, consents,
authorizations and approvals of, and notices to and filings and registrations
with, any Governmental Authority (including all foreign exchange approvals), and
of all third-party consents and approvals, necessary in connection with the
making and performance by the Obligors of the Loan Documents and the
Transactions.
(v)    Corporate Documents. Certified copies of the constitutive documents of
each Obligor (if publicly available in such Obligor’s jurisdiction of formation)
and of resolutions of the Board of Directors (or shareholders, if applicable) of
each Obligor authorizing the making and performance by it of the Loan Documents
to which it is a party.
(vi)    Incumbency Certificate. A certificate of each Obligor as to the
authority, incumbency and specimen signatures of the persons who have executed
the Loan Documents and any other documents in connection herewith on behalf of
the Obligors.
(vii)    Officer’s Certificate. A certificate, dated such Borrowing Date and
signed by the Chief Executive Officer, President, a Vice President or a
financial officer of Borrower, confirming compliance with the conditions set
forth in Section 6.03.
(viii)    Opinions of Counsel. A favorable opinion, dated such Borrowing Date,
of counsel to each Obligor in form acceptable to the Lenders and their counsel.
(ix)    Insurance. Certificates of insurance evidencing the existence of all
insurance required to be maintained by the Borrower pursuant to Section 8.05 and
the designation of Administrative Agent as the lender’s loss payees or
additional named insured, as the case may be, thereunder.

6.02    Conditions to Subsequent Borrowings. The obligation of each Lender to
make a Loan as part of a subsequent Borrowing is subject to the following
conditions precedent (provided that PIK Loans shall be deemed not to constitute
a Loan for purposes of this Section 6.02), which shall have been satisfied or
waived in writing by the Lenders.
(a)    In the case of the second Borrowing:
(i)    Borrowing Date. Such Borrowing shall occur no later than February 28,
2018.
(ii)    Amount of Borrowing. The amount of such Borrowing shall equal
$100,000,000.
(iii)    Borrowing Milestone. The Second Tranche Borrowing Milestone shall have
occurred.
(b)    In the case of the third Borrowing:
(i)    Amount of Borrowing. The amount of such Borrowing shall not exceed
$50,000,000.
(ii)    Borrowing Milestone. During any consecutive sixty (60) trading day
period ending on or prior to June 30, 2018, Average Market Capitalization shall
have been at least $800,000,000. For the avoidance of doubt, once Borrower has
met the borrowing milestone under this clause (ii), this condition shall be
satisfied and not retested.
(iii)    Notice of Milestone Achievement and Audit. Borrower shall have
delivered to Administrative Agent a notice certifying satisfaction of the
condition set forth in Section 6.02(b)(ii) no later than sixty (60) days
thereafter, and Administrative Agent shall have been reasonably satisfied with
supporting documentation provided by Borrower.
(iv)    Notice of Borrowing. A Notice of Borrowing shall have been received no
later than sixty (60) calendar days after satisfaction of the condition set
forth in Section 6.02(b)(ii).
(v)    Prior Borrowings. The second Borrowing shall have occurred.
(c)    In the case of the fourth Borrowing:
(i)    Amount of Borrowing. The amount of such Borrowing shall not exceed
$50,000,000.
(ii)    Borrowing Milestone. During (A) any consecutive twelve (12) month period
ending on or before December 31, 2018, Borrower and its wholly owned Subsidiary
Guarantors shall have achieved, on a consolidated basis, at least $100,000,000
of Revenue from sale of the Product, and (B) the last sixty (60) consecutive
trading days of such period, Average Market Capitalization shall have been at
least $1,000,000,000. For the avoidance of doubt, once Borrower has met the
borrowing milestone under this clause (ii), this condition shall be satisfied
and not retested.
(iii)    Notice of Milestone Achievement and Audit. Borrower shall have
delivered to Administrative Agent a notice certifying satisfaction of the
condition set forth in Section 6.02(c)(ii) no later than sixty (60) days
thereafter, and Administrative Agent shall have been reasonably satisfied with
supporting documentation provided by Borrower.
(iv)    Notice of Borrowing. A Notice of Borrowing shall have been received no
later than sixty (60) calendar days after satisfaction of the condition set
forth in Section 6.02(c)(ii).
(v)    Prior Borrowings. The second and third Borrowings shall have occurred.

6.03    Conditions to Each Borrowing. The obligation of each Lender to make a
Loan as part of any Borrowing (including the first Borrowing) is also subject to
satisfaction of the following further conditions precedent on the applicable
Borrowing Date (provided that PIK Loans shall be deemed not to constitute a Loan
for purposes of this Section 6.03), which shall have been satisfied or waived in
writing by the Lenders:
(a)    Commitment Period. Except in the case of any PIK Loan, such Borrowing
Date shall occur during the Commitment Period.
(b)    No Default; Representations and Warranties. Both immediately prior to the
making of such Loan and after giving effect thereto and to the intended use
thereof:
(i)    no Default shall have occurred and be continuing or would result from
such proposed Loan or the application of the proceeds thereof; and
(ii)    the representations and warranties in SECTION 7 shall be (A) in the case
of representations qualified by “materiality”, “material adverse effect” or
similar language, true and correct in all respects and (B) in the case of all
other representations and warranties, true and correct in all material respects,
in each case, on and as of the Borrowing Date, and immediately after giving
effect to the application of the proceeds of the Borrowing, with the same force
and effect as if made on and as of such date (except that the representation
regarding representations and warranties that refer to a specific earlier date
shall be that they were true and correct on such earlier date).
(c)    Notice of Borrowing. Except in the case of any PIK Loan, Administrative
Agent shall have received a Notice of Borrowing as and when required pursuant to
Section 2.02.
(d)    Financing Fee. Except in the case of any PIK Loan, Administrative Agent
shall have received, for the account of each Lender, the fees payable pursuant
to the Fee Letter.
Each Borrowing shall constitute a certification by Borrower to the effect that
the conditions set forth in this Section 6.03 have been fulfilled as of the
applicable Borrowing Date.

SECTION 7    
REPRESENTATIONS AND WARRANTIES
Each Obligor represents and warrants to Administrative Agent and the Lenders
that:

7.01    Power and Authority. Each of Borrower and its Subsidiaries (a) is a duly
organized and validly existing under the laws of its jurisdiction of
organization, (b) has all requisite corporate or other equivalent power, and has
all material governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted except to the extent that failure to have the same
could not reasonably be expected to have a Material Adverse Effect, (c) is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary
and where failure so to qualify could (either individually or in the aggregate)
not reasonably be expected to have a Material Adverse Effect, and (d) has full
power, authority and legal right to make and perform each of the Loan Documents
to which it is a party and, in the case of Borrower, to borrow the Loans
hereunder.

7.02    Authorization; Enforceability. The Transactions to which an Obligor is a
party are within such Obligor’s corporate or equivalent powers and have been
duly authorized by all necessary corporate or equivalent action and, if
required, by all necessary shareholder action by such Obligor. This Agreement
has been duly executed and delivered by each Obligor and constitutes, and each
of the other Loan Documents to which it is a party when executed and delivered
by such Obligor will constitute, a legal, valid and binding obligation of such
Obligor, enforceable against each Obligor in accordance with its terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

7.03    Governmental and Other Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any third party, except for (i)
such as have been obtained or made and are in full force and effect and (ii)
filings and recordings in respect of the Liens created pursuant to the Security
Documents, (b) will not violate any applicable law or regulation or the charter,
bylaws or other organizational documents of Borrower and its Subsidiaries, (c)
will not violate any order of any applicable Governmental Authority other than
any such violations that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (d) will not violate or result in
a default under any material indenture, agreement or other instrument relating
to Indebtedness of Borrower and its Subsidiaries binding upon Borrower and its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (e) will not result in the creation
or imposition of any Lien (other than Permitted Liens) on any asset of Borrower
and its Subsidiaries.

7.04    Financial Statements; Material Adverse Change.
(a)    Financial Statements. Borrower has heretofore furnished to the Lenders
certain financial statements as provided for in Section 8.01. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Borrower and its Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the previously-delivered
statements of the type described in Section 8.01(a). Neither Borrower nor any of
its Subsidiaries has any material contingent liabilities or unusual forward or
long-term commitments not disclosed in the aforementioned financial statements
(including the notes thereto), other than payables arising in the ordinary
course of business.
(b)    No Material Adverse Change. Since December 31, 2016, there has been no
Material Adverse Change.

7.05    Properties.
(a)    Property Generally. Each Obligor has good and marketable title to, or
valid leasehold interests in, all its real and personal Property (excluding
Intellectual Property) material to its business, subject only to Permitted Liens
and except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.
(b)    Intellectual Property. The Obligors represent and warrant to the Lenders
as follows, as of the date hereof, each Borrowing Notice Date and each Borrowing
Date:
(i)    Schedule 7.05(b)(i) of the Disclosure Letter (as amended from time to
time by Borrower in accordance with Section 7.20) contains:
(A)    a complete and accurate list of all currently outstanding applied for or
registered Patents, owned by any Obligor, including the jurisdiction and patent
number;
(B)    a complete and accurate list of all currently outstanding applied for or
registered Trademarks, owned by any Obligor, including the jurisdiction,
trademark application or registration number and the application or registration
date; and
(C)    a complete and accurate list of all currently outstanding applied for or
registered Copyrights, owned by any Obligor;
(ii)    The applicable Obligor is the beneficial owner of all right, title and
interest in and to and has the full right to use its Obligor Intellectual
Property purported to be owned by such Obligor with good title, free and clear
of any Liens other than Permitted Liens. Without limiting the foregoing, and
except as set forth in Schedule 7.05(b)(ii) of the Disclosure Letter:
(A)    other than with respect to the Material Agreements, or as permitted by
Section 9.09, the Obligors have not transferred ownership of Material
Intellectual Property, in whole or in part, to any other Person who is not an
Obligor;
(B)    other than (i) the Material Agreements, (ii) customary restrictions in
in-bound licenses of Intellectual Property, consulting, material transfer and
non-disclosure agreements, or (iii) as would have been or is permitted by
Section 9.09, there are no judgments, covenants not to sue, licenses, Liens
(other than Permitted Liens), Claims, or other written agreements relating to
the Material Intellectual Property, including any development, submission,
services, research, license or support agreements, which bind, obligate or
otherwise restrict the Obligors;
(C)    the use of any of the Obligor Intellectual Property, to any Obligor’s
Knowledge, does not breach, violate, infringe or interfere with or constitute a
misappropriation of any valid rights arising under any Intellectual Property of
any other Person;
(D)    there are no pending or, to any Obligor’s Knowledge, threatened in
writing Claims against the Obligors asserted by any other Person relating to the
Obligor Intellectual Property, including any Claims of adverse ownership,
invalidity, infringement, misappropriation, violation or other opposition to or
conflict with such Intellectual Property; no Obligor has received any written
notice from any Person that any Obligor business, the use of the Obligor
Intellectual Property, or the manufacture, use or sale of any product or the
performance of any service by any Obligor infringes upon, violates or
constitutes a misappropriation of, or may infringe upon, violate or constitute a
misappropriation of any other Intellectual Property of any other Person;
(E)    no Obligor has any Knowledge that Material Intellectual Property is being
infringed, violated or misappropriated by any other Person. Without limiting the
foregoing, no Obligor has put any other Person on notice of actual or potential
infringement, violation or misappropriation of any of the Obligor Intellectual
Property; no Obligor has initiated the enforcement of any Claim with respect to
any of the material Obligor Intellectual Property;
(F)    all relevant current and former employees and contractors of each
Obligor, who as part of their day-do-day activities created or developed
material Obligor Intellectual Property, have executed written confidentiality
and invention assignment Contracts with such Obligor that irrevocably assign to
such Obligor or its designee all of their rights to any Inventions relating to
any Obligor’s business made by such employee or contractor in the course of
employment or performance of services for any Obligor to the extent permitted by
applicable Laws;
(G)    to the Knowledge of the Obligors, the Obligor Intellectual Property is
all the Intellectual Property necessary for the operation of Obligors’ business
as it is currently conducted or as currently contemplated to be conducted;
(H)    each Obligor has taken reasonable precautions to protect the secrecy,
confidentiality and value of its material Obligor Intellectual Property
consisting of trade secrets and confidential information;
(I)    each Obligor has delivered or made available to Administrative Agent
accurate and complete copies of all Material Agreements relating to the Obligor
Intellectual Property;
(J)    there are no pending or, to the Knowledge of any of the Obligors,
threatened in writing Claims against the Obligors asserted by any other Person
relating to the Material Agreements, including any Claims of breach or default
under such Material Agreements;
(iii)    With respect to the Obligor Intellectual Property owned by an Obligor
consisting of Patents, except as set forth in Schedule 7.05(b)(ii) of the
Disclosure Letter, and without limiting the representations and warranties in
Section 7.05(b)(ii):
(A)    each of the issued claims in such Patents, to Obligors’ Knowledge, is
valid and enforceable;
(B)    the inventors of such Patents have executed written Contracts with an
Obligor or its predecessor-in-interest that irrevocably assign to an Obligor or
predecessor-in-interest all of their rights to any of the Inventions claimed in
such Patents to the extent permitted by applicable law;
(C)    none of the Patents, or the Inventions claimed in them, have been
dedicated to the public except as a result of intentional decisions made by the
applicable Obligor;
(D)    to any Obligor’s Knowledge, all prior art material to such Patents was
disclosed to the respective patent offices during prosecution of such Patents to
the extent required by applicable law or regulation;
(E)    subsequent to the issuance of such Patents, neither any Obligor nor its
predecessors in interest have filed any disclaimer or filed any other voluntary
reduction in the scope of the Inventions claimed in such Patents, except in the
ordinary course of prosecution of such Patents;
(F)    no allowable or allowed claims of such Patents, to any Obligor’s
Knowledge, is subject to any interference, re-examination, inter partes review,
post grant review or opposition proceedings, nor are the Obligors aware of any
basis for any such interference, re- examination, inter partes review, post
grant review or opposition proceedings;
(G)    no such Patents, to any Obligor’s Knowledge, have ever been finally
adjudicated to be invalid, unpatentable or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding, and, with the
exception of publicly available documents in the applicable Patent Office
recorded with respect to any Patents, no Obligor has received any notice
asserting that such Patents are invalid, unpatentable or unenforceable; if any
of such Patents is terminally disclaimed to another patent or patent
application, all patents and patent applications subject to such terminal
disclaimer are included in the Collateral;
(H)    no Obligor has received an opinion, whether preliminary in nature or
qualified in any manner, which concludes that a challenge to the validity or
enforceability of any of such Patents is more likely than not to succeed;
(I)    no Obligor has any Knowledge that any Obligor or any prior owner of such
Patents or their respective agents or representatives have engaged in any
conduct, or omitted to perform any necessary act, the result of which would
invalidate or render unpatentable or unenforceable any such Patents; and
(J)    all maintenance fees, annuities, and the like due or payable on the
Patents have been timely paid or the failure to so pay was the result of an
intentional decision by the applicable Obligor or would not reasonably be
expected to result in a Material Adverse Change.
(iv)    the foregoing representations together with any disclosures made in any
schedule and the Disclosure Letter, when read together, do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make such representation not misleading to a prospective Lender seeking full
information as to the Obligor Intellectual Property and the Obligors’ business.
(c)    Material Intellectual Property. Schedule 7.05(c) of the Disclosure Letter
(as amended from time to time by Borrower in accordance with Section 7.20)
contains an accurate list of the Obligor Intellectual Property that is material
to any Obligor’s business, with an indication as to whether the applicable
Obligor owns or has an exclusive or non-exclusive license to such Obligor
Intellectual Property.

7.06    No Actions or Proceedings.
(a)    Litigation. There is no litigation, investigation or proceeding pending
or, to any Obligor’s Knowledge, threatened in writing with respect to Borrower
and its Subsidiaries by or before any Governmental Authority or arbitrator (i)
that either individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect, except as specified in Schedule 7.06 of the
Disclosure Letter (as amended from time to time by Borrower in accordance with
Section 7.20) or (ii) that involves this Agreement or the Transactions.
(b)    Environmental Matters. The operations and Property of Borrower and its
Subsidiaries comply with all applicable Environmental Laws, except to the extent
the failure to so comply (either individually or in the aggregate) could not
reasonably be expected to have a Material Adverse Effect.
(c)    Labor Matters. Borrower and its Subsidiaries have not engaged in unfair
labor practices that could reasonably be expected to result in a Material
Adverse Effect and there are no material labor actions or disputes involving the
employees of Borrower or its Subsidiaries that could reasonably be expected to
result in a Material Adverse Effect.

7.07    Compliance with Laws and Agreements. Each of the Obligors is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

7.08    Taxes. All federal, state, local and foreign income and franchise and
other material Tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been timely filed with
the appropriate Governmental Authorities, all such Tax Returns are true, correct
and complete in all material respects, and all income and other material Taxes
have been timely paid (except for those (i) contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Tax Affiliate in accordance with GAAP
(ii) not timely paid with respect of amounts due in excess of $100,000 and
listed on Schedule 7.08 to the Disclosure Letter). No Tax Return is under audit
or examination by any Governmental Authority and no notice of any material audit
or examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority. Proper and accurate amounts have been withheld by
each Tax Affiliate from their respective employees for all periods in full and
complete compliance with the Tax, social security and unemployment withholding
provisions of applicable Laws and such withholdings have been timely paid to the
respective Governmental Authorities. No Tax Affiliate has participated in a
“listed transaction” within the meaning of Treasury Regulation Section
1.6011-4(b)(2).

7.09    Full Disclosure. Obligors have disclosed to Administrative Agent and the
Lenders all Material Agreements to which any Obligor is party, and all other
matters to any Obligor’s Knowledge, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Obligor to Administrative Agent or any Lender in connection
with the negotiation of this Agreement and the other Loan Documents or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood that such projected financial
information is not to be viewed as facts, and that no assurances can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projections may differ from the
projected results and such differences may be material).

7.10    Regulation.
(a)    Investment Company Act. Neither Borrower nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
(b)    Margin Stock. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of the Loans will be used to
buy or carry any Margin Stock in violation of Regulation T, U or X.
(c)    OFAC; Sanctions, Etc. Neither Borrower nor any of its Subsidiaries or, to
the knowledge of any Obligor, any director or officer or Affiliate of Borrower
or any of its Subsidiaries (i) is currently the subject of any Sanctions or is a
Sanctioned Person, (ii) is located (or has its assets located), organized or
residing in any Sanctioned Jurisdiction, (iii) is or has been (within the
previous five (5) years) engaged in any impermissible transaction with any
Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Sanctioned Jurisdiction, (iv) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons, (v) has taken any action, directly or indirectly, that would
result in a violation by such Persons of any Anti-Corruption Laws, or (vi) has
violated any Anti-Money Laundering Laws. No Loan, nor the proceeds from any
Loan, has been or will be used, directly or indirectly, to lend, contribute or
provide to, or has been or will be otherwise made available to fund, any
impermissible activity or business of any Person located, organized or residing
in any Sanctioned Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including the
Lender and its Affiliates) of Sanctions or otherwise in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws. Each of Borrower and its
Subsidiaries has implemented and maintains in effect policies and procedures
designed to promote compliance by Borrower and its Subsidiaries and their
respective directors, officers, employees, agents and Related Persons with the
Anti-Corruption Laws.

7.11    Solvency. Each Obligor is and, immediately after giving effect to the
Borrowing and the use of proceeds thereof will be, Solvent.

7.12    Subsidiaries. Set forth on Schedule 7.12 of the Disclosure Letter is a
complete and correct list of all Subsidiaries as of the date hereof. Each such
Subsidiary is duly organized and validly existing under the jurisdiction of its
organization shown in said Schedule 7.12 of the Disclosure Letter, and the
percentage ownership by Borrower of each such Subsidiary is as shown in said
Schedule 7.12 of the Disclosure Letter.

7.13    Indebtedness and Liens. Set forth on Schedule 7.13(a) of the Disclosure
Letter is a complete and correct list of all Indebtedness, of the types
described in clauses (a), (b), (e), (f), (g), (h), (i) and (j) of the definition
thereof, of each Obligor in excess of $50,000 individually outstanding as of the
date hereof, and does not fail to list Indebtedness of the Obligors in excess of
$200,000 in the aggregate. Schedule 7.13(b) of the Disclosure Letter is a true
and complete list of all Liens affirmatively granted by Borrower and other
Obligors with respect to their respective Property and outstanding as of the
date hereof.

7.14    Material Agreements. Set forth on Schedule 7.14 to the Disclosure Letter
(as amended from time to time by Borrower in accordance with Section 7.20) is a
complete and correct list of (i) each Material Agreement and (ii) each agreement
creating or evidencing any Material Indebtedness. No Obligor is in material
default under any Material Agreement or agreement creating or evidencing any
Material Indebtedness. Except as otherwise disclosed on Schedule 7.14 of the
Disclosure Letter, all material vendor purchase agreements and provider
contracts of the Obligors are in full force and effect without material
modification from the form in which the same were disclosed to Administrative
Agent and the Lenders.

7.15    Restrictive Agreements. None of the Obligors is party to any indenture,
agreement, instrument or other written arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets
(other than (x) customary provisions in contracts (including leases and in‑bound
licenses of Intellectual Property) restricting the assignment thereof, (y)
restrictions or conditions imposed by any agreement governing secured Permitted
Indebtedness permitted under Section 9.01(h), to the extent that such
restrictions or conditions apply only to the property or assets securing such
Indebtedness), and (z) as such may apply to the interest of any Obligor in a
Permitted Commercialization Arrangement Vehicle (provided that, if the Equity
Interests in a Permitted Commercialization Arrangement Vehicle are not subject
to a perfected Lien securing the Obligations, such Equity Interests must be
wholly-owned by a special purpose entity, all of the Equity Interests in which
are subject to a perfected Lien securing the Obligations), or (b) the ability of
any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to Borrower or
any other Subsidiary or to Guarantee Indebtedness of Borrower or any other
Subsidiary (each, a “Restrictive Agreement”), except (i) those listed on
Schedule 7.15 of the Disclosure Letter or otherwise permitted under Section
9.11, (ii) restrictions and conditions imposed by law or by this Agreement, and
(iii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that are to
be sold and such sale is permitted hereunder, and (iv) any stockholder
agreement, charter, by laws or other organizational documents of Borrower or any
Subsidiary as in effect on the date hereof.

7.16    Real Property.
(a)    Generally. Neither Borrower nor any of its Subsidiaries owns or leases
(as tenant thereof) any real property, except as described on Schedule 7.16 of
the Disclosure Letter (as amended from time to time by Borrower in accordance
with Section 7.20).

7.17    Pension Matters. Schedule 7.17 of the Disclosure Letter sets forth, as
of the date hereof, a complete and correct list of, and that separately
identifies, (a) all Title IV Plans and (b) all Multiemployer Plans. Except as
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the Knowledge of any Obligor or Subsidiary thereof,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Obligor or Subsidiary thereof incurs or
otherwise has or could have an obligation or any liability or Claim and (z) no
ERISA Event is reasonably expected to occur. Borrower and each of its ERISA
Affiliates has met all applicable requirements under the ERISA Funding Rules
with respect to each Title IV Plan, and no waiver of the minimum funding
standards under the ERISA Funding Rules has been applied for or obtained. As of
the most recent valuation date for any Title IV Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%, and neither Borrower nor any of its ERISA Affiliates knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage to fall below 60% as of the most recent valuation date. As
of the date hereof, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding. No
ERISA Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made.

7.18    Collateral; Security Interest. Each Security Document is effective to
create in favor of the Secured Parties a legal, valid and enforceable security
interest in the Collateral subject thereto and each such security interest is
perfected to the extent required by (and has the priority required by) the
applicable Security Document. The Security Documents collectively are effective
to create in favor of the Secured Parties a legal, valid and enforceable
security interest in the Collateral, which security interests are first-priority
(subject only to Permitted Priority Liens) to the extent required by the
applicable Security Document.

7.19    Regulatory Approvals. Borrower and its Subsidiaries hold, and will
continue to hold, either directly or through licensees and agents, all material
Regulatory Approvals necessary or required for Borrower and its Subsidiaries to
conduct their operations and business in the manner currently conducted.  

7.20    Update of Schedules. Each of Schedules 7.05(b)(i), 7.05(c), 7.06, 7.14
and 7.16 of the Disclosure Letter may be updated by Borrower from time to time
in order to ensure the continued accuracy of such Schedule as of any upcoming
date on which representations and warranties are made incorporating the
information contained on such Schedule. Such update may be accomplished by
Borrower providing to Administrative Agent, in writing (including by electronic
means), a revised version of such Schedule in accordance with the provisions of
Section 13.02. Each such updated Schedule shall be effective immediately upon
the receipt thereof by Administrative Agent.

7.21    Subsidiary Guarantors. As of the date hereof, there are no Excluded
Subsidiaries that would be required to become a Subsidiary Guarantor pursuant to
Section 8.12(b)(i).
Each Obligor covenants and agrees with Administrative Agent and the Lenders
that, until Payment In Full:

7.22    Financial Statements and Other Information. Borrower will furnish to
Administrative Agent:
(a)    within five (5) Business Days following the date Borrower files its
Quarterly Report after the end of the first three fiscal quarters of each fiscal
year of Borrower on Form 10-Q with the SEC (or, if an event described in Section
11.01(q) shall have occurred, within sixty (60) days of the first three fiscal
quarters or ninety (90) days of the end of the fourth fiscal quarter), the
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter, and the related consolidated statements of income, shareholders’
equity and cash flows of Borrower and its Subsidiaries for such quarter and the
portion of the fiscal year through the end of such quarter, prepared in
accordance with GAAP consistently applied, all in reasonable detail and setting
forth in comparative form the figures for the corresponding period in the
preceding fiscal year, together with a certificate (which may be included in the
Compliance Certificate) of a Responsible Officer of Borrower stating that such
financial statements fairly present in all material respects the financial
condition of Borrower and its Subsidiaries as at such date and the results of
operations of Borrower and its Subsidiaries for the period ended on such date
and have been prepared in accordance with GAAP consistently applied, subject to
changes resulting from normal, year-end audit adjustments and except for the
absence of notes; provided that, so long as Borrower is subject to the public
reporting requirements of the Exchange Act, Borrower’s filing of a Quarterly
Report on Form 10-Q with the SEC shall be deemed to satisfy the requirements of
this Section 8.01(a) on the date on which such report is first available via the
SEC’s EDGAR system or a successor system related thereto;
(b)    within five (5) Business Days following the date Borrower files an Annual
Report on Form 10-K with the SEC (or, if an event described in Section 11.01(q)
shall have occurred, within one hundred eighty (180) days of the end of each
fiscal year), the consolidated balance sheet of Borrower and its Subsidiaries as
of the end of such fiscal year, and the related consolidated statements of
income, shareholders’ equity and cash flows of Borrower and its Subsidiaries for
such fiscal year, prepared in accordance with GAAP consistently applied, all in
reasonable detail and setting forth in comparative form the figures for the
previous fiscal year, accompanied by a report and opinion thereon of BDO USA,
LLP or another firm of independent certified public accountants of recognized
national standing acceptable to the Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; provided that, so long
as Borrower is subject to the public reporting requirements of the Exchange Act,
Borrower’s filing of an Annual Report on Form 10-K with the SEC shall be deemed
to satisfy the requirements of this Section 8.01(b) on the date on which such
report is first available via the SEC’s EDGAR system or a successor system
related thereto;
(c)    together with the financial statements required pursuant to Sections
8.01(a) and (b), a compliance certificate of a Responsible Officer as of the end
of the applicable accounting period (which delivery may, unless a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes) in the form of Exhibit D (a “Compliance Certificate”) including
details of any material issues that are raised by auditors;
(d)    within ninety (90) days following the end of each fiscal year of
Borrower, a consolidated financial forecast for Borrower and its Subsidiaries
for the following three (3) fiscal years, including forecasted consolidated
balance sheets and consolidated statements of income and cash flows of Borrower
and its Subsidiaries;
(e)    promptly, and in any event within five (5) Business Days after receipt
thereof by a Responsible Officer of Borrower, copies of each notice or other
correspondence received from any securities regulator or exchange to the
authority of which Borrower may become subject from time to time concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of such Obligor;
(f)    promptly following Administrative Agent’s request, the information
regarding insurance maintained by the Obligors and their respective Subsidiaries
as required under Section 8.05; and
(g)    promptly following Administrative Agent’s request at any time, reasonably
satisfactory evidence of Borrower’s compliance with Section 10.02.

7.23    Notices of Material Events. Borrower will furnish to Administrative
Agent written notice of the following promptly after a Responsible Officer first
learns of the existence of:
(a)    the occurrence of any Default;
(b)    notice of the occurrence of any event with respect to an Obligor’s
property or assets resulting in a Loss, to the extent not covered by insurance,
aggregating $5,000,000 (or the Equivalent Amount in other currencies) or more;
(c)    (A) any proposed acquisition of stock, assets or property by any Obligor
that would reasonably be expected to result in environmental liability under
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect, and (B)(1) spillage, leakage, discharge, disposal, leaching, migration
or release of any Hazardous Material required to be reported by Borrower or any
of its Subsidiaries to any Governmental Authority under applicable Environmental
Laws and if such spillage, leakage, discharge, disposal, leaching, migration or
release could reasonably be expected to have a Material Adverse Effect, and (2)
all actions, suits, claims, notices of violation, hearings, investigations or
proceedings pending, or to any Obligor’s Knowledge, threatened in writing
against Borrower or any of its Subsidiaries or with respect to the ownership,
use, maintenance and operation of their respective businesses, operations or
properties, relating to Environmental Laws or Hazardous Material, in each case
which could reasonably be expected to have a Material Adverse Effect;
(d)    the assertion in writing of any environmental Claim by any Person
against, or with respect to the activities of, Borrower or any of its
Subsidiaries and any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations which could
reasonably be expected to involve damages in excess of $5,000,000 other than any
environmental proceeding or alleged violation that could not reasonably be
expected (either individually or in the aggregate) have a Material Adverse
Effect;
(e)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or directly affecting Borrower
or any of its Affiliates that could reasonably be expected to result in a
Material Adverse Effect;
(f)    (i) on or prior to any filing by any ERISA Affiliate of any notice of
intent to terminate any Title IV Plan, a copy of such notice and (ii) promptly,
and in any event within ten days, after any Responsible Officer of any ERISA
Affiliate knows or has reason to know that a request for a minimum funding
waiver under Section 412 of the Code has been filed with respect to any Title IV
Plan or Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto;
(g)    (i) the termination of any Material Agreement other than upon its
scheduled termination date; (ii) the receipt by Borrower or any of its
Subsidiaries from a counterparty asserting a default by Borrower or any of its
Subsidiaries under any Material Agreement where such alleged default, if
accurate would permit such counterparty to terminate such Material Agreement;
(iii) the entering into of any new Material Agreement by an Obligor; or (iv) any
material amendment to a Material Agreement in any manner adverse to the Lenders;
provided that for so long as Borrower is subject to the public reporting
requirements of the Exchange Act, items (i), (iii) and (iv) shall be deemed to
be furnished in writing pursuant to this Section 8.02(g) on the date on which
such information is first available via the SEC’s EDGAR system or any successor
thereto (provided, however, that, if Borrower redacts any part of such agreement
or other document that it files with the SEC, then Borrower shall, prior to or
concurrently with filing such agreement or document with the SEC, deliver to
Administrative Agent a completely unredacted version of such agreement or
document);
(h)    the reports and notices as required by the Security Documents;
(i)    within 30 days of the date thereof, or, if earlier, on the date of
delivery of any financial statements pursuant to Section 8.01, notice of any
material change in accounting policies or financial reporting practices by the
Obligors (which requirement will be deemed satisfied by the description thereof
in a Form 10-K, Form 10-Q or Form 8-K filed with the SEC);
(j)    promptly after the occurrence thereof, notice of any labor controversy
resulting in or reasonably expected to result in any strike, work stoppage,
boycott, shutdown or other material labor disruption against or involving an
Obligor, in each case which could reasonably be expected to result in a Material
Adverse Effect;
(k)    a material licensing agreement or arrangement entered into by Borrower or
any Subsidiary in connection with any infringement or alleged infringement of
the Intellectual Property of another Person;
(l)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;
(m)    concurrently with the delivery of financial statements under Section
8.01(b), the creation or other acquisition of any Intellectual Property by any
Obligor after the date hereof and during such prior fiscal year which is
registered or becomes registered or the subject of an application for
registration with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, as applicable, or with any other equivalent foreign Governmental
Authority;
(n)    any change to any Obligor’s ownership of Deposit Accounts, Securities
Accounts and Commodity Accounts, by delivering to Administrative Agent an
updated Schedule 7 to the Security Agreement setting forth a complete and
correct list of all such accounts as of the date of such change; or
(o)    such other information respecting the operations, properties, business or
condition (financial or otherwise) of the Obligors (including with respect to
the Collateral) as Administrative Agent may from time to time reasonably request
in writing.
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a financial officer or other executive officer of Borrower setting
forth in reasonable detail the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto, if any.

7.24    Existence; Conduct of Business. Such Obligor will, and will cause each
of its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, the rights, licenses, permits, privileges and franchises material to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, amalgamation, consolidation, liquidation or dissolution permitted under
Section 9.03.

7.25    Payment of Obligations. Such Obligor will, and will cause each of its
Subsidiaries to, pay and discharge its obligations, including (i) all income and
other material Taxes, fees, assessments and governmental charges or levies
imposed upon it or upon its properties or assets prior to the date on which
penalties attach thereto, and all lawful claims for labor, materials and
supplies which, if unpaid, might become a Lien upon any properties or assets of
Borrower or any Subsidiary, except to the extent such Taxes, fees, assessments
or governmental charges or levies, or such claims are being contested in good
faith by appropriate proceedings and are adequately reserved against in
accordance with GAAP; and (ii) all lawful claims which, if unpaid, would by law
become a Lien upon its property not constituting a Permitted Lien, except to the
extent such claims are being contested in good faith by appropriate proceedings
and are adequately reserved against to the extent required by GAAP.

7.26    Insurance. Borrower will, and will cause each of its Subsidiaries to,
maintain insurance with financially sound and reputable insurance companies in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. Upon the written request of Administrative Agent or the Majority
Lenders, Borrower shall use commercially reasonable efforts to furnish
Administrative Agent from time to time with full information as to the insurance
carried by it and, if so requested, copies of all such insurance policies.
Borrower also shall use commercially reasonable efforts to furnish to
Administrative Agent from time to time upon the written request of
Administrative Agent or the Majority Lenders a certificate from Borrower’s
insurance broker or other insurance specialist stating that all premiums then
due on the policies relating to insurance on the Collateral have been paid, that
such policies are in full force and effect. Borrower shall use commercially
reasonable efforts to ensure, or cause others to ensure, that all insurance
policies required under this Section 8.05 shall provide that they shall not be
terminated or cancelled nor shall any such policy be materially changed in a
manner adverse to Borrower without at least thirty (30) days’ (ten (10) days’
for nonpayment of premium) prior written notice to Borrower and Administrative
Agent. Receipt of notice of termination or cancellation of any such insurance
policies or material reduction of coverages or amounts thereunder shall entitle
the Secured Parties, after thirty (30) days have passed since receipt of such
notice and Borrower has taken no renewal action, to renew any such policies,
cause the coverages and amounts thereof to be maintained at levels required
pursuant to the first sentence of this Section 8.05 or otherwise to obtain
similar insurance in place of such policies, in each case at the expense of
Borrower , which expense shall constitute “Obligations” (payable within fifteen
(15) Business Days of request therefor).

7.27    Books and Records; Inspection Rights.
(a)    Such Obligor will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.
(b)    Such Obligor will, and will cause each of its Subsidiaries to, permit any
representatives designated by Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, to inspect its facilities and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times (but not more often than once per year unless an Event of
Default has occurred and is continuing) as Administrative Agent may request. The
Obligors shall pay all documented out-of-pocket costs of all such inspections.

7.28    Compliance with Laws and Other Obligations. Such Obligor will, and will
cause each of its Subsidiaries to, (i) comply in all material respects with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including Environmental Laws) and (ii) comply in all
material respects with all terms of Indebtedness and all other Material
Agreements, except in each case where the failure to do so, individually or in
the aggregate could not reasonably be expected to result in a Material Adverse
Effect.

7.29    Maintenance of Properties, Etc.
(a)    Such Obligor shall, and shall cause each of its Subsidiaries to, maintain
and preserve all of its properties material to its business in good working
order and condition, ordinary wear and tear and damage from casualty or
condemnation excepted.

7.30    Licenses. Such Obligor shall, and shall cause each of its Subsidiaries
to, obtain and maintain all licenses, authorizations, consents, filings,
exemptions, registrations and other Governmental Approvals necessary in
connection with the execution, delivery and performance by such Obligor of the
Loan Documents, the consummation of the Transactions or the operation and
conduct of its business and ownership of its properties, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

7.31    Action under Environmental Laws. Such Obligor shall, and shall cause
each of its Subsidiaries to, upon becoming aware of the presence of any
Hazardous Materials or the existence of any environmental liability under
applicable Environmental Laws with respect to their respective businesses,
operations or properties, take all actions, at their cost and expense, as shall
be necessary or advisable to investigate and clean up the condition of their
respective businesses, operations or properties, including all required removal,
containment and remedial actions, and restore their respective businesses,
operations or properties to a condition in compliance with applicable
Environmental Laws, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

7.32    Use of Proceeds. The proceeds of the Loans will be used only as provided
in Section 2.04. No part of the proceeds of the Loans will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.

7.33    Certain Obligations Respecting Subsidiaries; Further Assurances.
(a)    Subsidiary Guarantors. Such Obligor will take such action, and will cause
each of its Subsidiaries to take such action, from time to time as shall be
necessary to ensure that all Subsidiaries (other than any Excluded Subsidiary),
are “Subsidiary Guarantors” hereunder. Without limiting the generality of the
foregoing, in the event that Borrower or any of its Subsidiaries shall form or
acquire any new Subsidiary (other than any new Excluded Subsidiary), such
Obligor and its Subsidiaries will within forty-five (45) days of such formation
or acquisition (or such longer period as may be agreed to by the Administrative
Agent):
(i)    cause such new Subsidiary to become a “Subsidiary Guarantor” hereunder,
and a “Grantor” under the Security Agreement, pursuant to a Guarantee Assumption
Agreement;
(ii)    take such action or cause such Subsidiary to take such action (including
delivering any shares of stock together with undated transfer powers executed in
blank) as shall be necessary to create and perfect valid and enforceable first
priority (subject to Permitted Priority Liens) Liens on substantially all of the
property of such new Subsidiary (other than Excluded Assets) as collateral
security for the obligations of such new Subsidiary hereunder;
(iii)    to the extent that the parent of such Subsidiary is not a party to the
Security Agreement or has not otherwise pledged Equity Interests in its
Subsidiaries in accordance with the terms of the Security Agreement and this
Agreement, cause the parent of such Subsidiary to execute and deliver a pledge
agreement in favor of the Secured Parties in respect of all outstanding issued
shares of such Subsidiary; and
(iv)    deliver such proof of corporate action, incumbency of officers and other
documents with respect to such Subsidiary as is consistent with those delivered
by each Obligor pursuant to Section 6.01 or as Administrative Agent or the
Majority Lenders shall have requested.
(b)    Excluded Subsidiaries.
(i)    In the event that, at any time, Excluded Subsidiaries have, in the
aggregate, (A) total revenues constituting ten percent (10%) or more of the
total Revenues of Borrower and its Subsidiaries on a consolidated basis, or (B)
total assets constituting ten percent (10%) or more of the total assets of
Borrower and its Subsidiaries on a consolidated basis, promptly (and, in any
event, within forty-five (45) days after such time) (or such longer time as
consented to by the Administrative Agent) Obligors shall cause one or more of
such Excluded Subsidiaries to become Subsidiary Guarantors in the manner set
forth in Section 8.12(a), such that, after such Subsidiaries become Subsidiary
Guarantors, the non-guarantor Excluded Subsidiaries in the aggregate shall cease
to have revenues or assets, as applicable, that meet the thresholds set forth in
clauses (A) and (B) above; provided that no Excluded Subsidiary shall be
required to become a Subsidiary Guarantor if doing so would result in material
adverse tax consequences for Borrower and its Subsidiaries, taken as a whole.
For the purposes of this section, the determination of whether a “material
adverse tax consequence” shall be deemed to result from such Foreign Subsidiary
becoming a Subsidiary Guarantor shall be made by the Majority Lenders in their
sole reasonable discretion, following consultation with Borrower, taking into
consideration and weighing, among others, the following relevant factors: (i)
the magnitude of an increase in Borrower’s tax liability or a reduction in
Borrower’s net operating loss carryforward, taken as a whole; (ii) the amount of
revenues generated by or assets accumulated at such Foreign Subsidiary compared
with those generated by or accumulated at the Obligors; (iii) whether the Loans
are over- or under-collateralized; (iv) the financial performance of the
Borrower and its Subsidiaries, taken as a whole, and the Obligors’ ability to
perform the Obligations (other than Warrant Obligations) at such time; and (v)
the cost to the Borrower and its Subsidiaries balanced against the practical
benefit to the Lenders.
(ii)    With respect to each First-Tier Excluded Subsidiary that is not a
Subsidiary Guarantor, such Obligor shall grant a security interest and Lien in
sixty-five percent (65%) of each class of voting Equity Interest and 100% of all
other Equity Interests in such First-Tier Excluded Subsidiary in favor of the
Secured Parties as Collateral for the Obligations. Without limiting the
generality of the foregoing, in the event that any Obligor shall form or acquire
any new Subsidiary that is a First-Tier Excluded Subsidiary, such Obligor will
promptly and in any event within forty-five (45) days of the formation or
acquisition of such Subsidiary (or such longer time as consented to by
Administrative Agent in writing) grant a security interest and Lien in 65% of
each class of voting Equity Interests and 100% of all other Equity Interests of
such Subsidiary in favor of the Secured Parties as Collateral for the
Obligations, including entering into any necessary local law security documents
and delivery of certificated securities issued by such First-Tier Excluded
Subsidiary as required by this Agreement or the Security Agreement (provided
that in the case of a First-Tier Excluded Subsidiary that is a Subsidiary
Guarantor, such Obligor shall grant a security interest and Lien in 100% of the
Equity Interests of such Subsidiary in favor of the Secured Parties as
Collateral for the Obligations). Notwithstanding any provision of this Agreement
or any other Loan Document to the contrary, no local law documents shall be
required where such First-Tier Excluded Subsidiary has, in the aggregate, (A)
total revenues constituting less than 5% of the total Revenues of Borrower and
its Subsidiaries on a consolidated basis, and (B) total assets constituting less
than 5% of the total assets of Borrower and its Subsidiaries on a consolidated
basis.
(c)    Further Assurances. Such Obligor will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested in writing by Administrative Agent or the Majority Lenders to
effectuate the purposes and objectives of this Agreement.
Without limiting the generality of the foregoing, each Obligor will, and will
cause each Person that is required to be a Subsidiary Guarantor to, take such
action from time to time (including executing and delivering such assignments,
security agreements, control agreements and other instruments) as shall be
reasonably requested by Administrative Agent or the Majority Lenders in writing
to create, in favor of the Secured Parties, perfected security interests and
Liens in substantially all of the property of such Obligor (other than Excluded
Assets) as collateral security for the Obligations; provided that (i) any such
security interest or Lien shall be subject to the relevant requirements of, and
limitations set forth in, the Security Documents, (ii) no actions in any
jurisdiction outside the United States shall be required in order to create any
security interests in immaterial assets, including immaterial Intellectual
Property; (iii) no actions in any jurisdiction outside the United States shall
be required where the cost of obtaining or perfecting a security interest in
such assets exceeds the practical benefit to the Lenders afforded thereby, as
reasonably determined by Majority Lenders (in consultation with the Obligors);
and (iv) any such foreign guarantees and foreign security will not be required
for thirty (30) days if (or to the extent) (A) it is limited by applicable
corporate benefit, maintenance of capital, “thin capitalization” rules and
financial assistance restrictions or (B) if the same would violate the fiduciary
duties of a Subsidiary’s directors or contravene any legal prohibition or
regulatory condition or it is generally accepted (taking into account market
practice in respect of the giving of guarantees and security for financial
obligations in the relevant jurisdiction) that it would result in a material
risk of personal or criminal liability on the part of any officer or director of
a Subsidiary. Notwithstanding any provision of this Agreement or any other Loan
Document to the contrary, Borrower and its Subsidiaries shall not be responsible
for legal and filing costs, fees, expenses and other amounts in excess of
$50,000 in respect of actions required under this Section 8.12 or Section
8.16(b) for each foreign jurisdiction, or $300,000 in the aggregate for all
foreign jurisdictions.

7.34    Termination of Non-Permitted Liens. If any Responsible Officer of
Borrower or any of its Subsidiaries has (or reasonably should have) knowledge
of, or shall be notified by Administrative Agent or any Lender of the existence
of, any outstanding Lien against any Property of Borrower or any of its
Subsidiaries, which Lien is not a Permitted Lien, the applicable Obligor shall
(i) use its best efforts to promptly terminate or cause the termination of any
such Lien encumbering assets with an aggregate fair market value in excess of
$100,000, and (ii) use commercially reasonable efforts to promptly terminate or
cause the termination of any such Lien encumbering assets with an aggregate fair
market value of $100,000 or less.

7.35    Intellectual Property. In the event that the Obligors acquire Obligor
Intellectual Property during the term of this Agreement, then the provisions of
this Agreement shall automatically apply thereto and any such Obligor
Intellectual Property (other than Excluded Assets) shall automatically
constitute part of the Collateral under the Security Documents, without further
action by any party, in each case from and after the date of such acquisition
(except that any representations or warranties of any Obligor shall apply to any
such Obligor Intellectual Property only from and after the date, if any,
subsequent to such acquisition that such representations and warranties are
brought down or made anew as provided herein).

7.36    [Reserved].

7.37    Post-Closing Items.
(a)    Borrower shall use commercially reasonable efforts to cause the
applicable landlord to execute and deliver to Administrative Agent, not later
than sixty (60) days after the first Borrowing Date, a Landlord Consent for each
of its leased locations existing on the date hereof.
(b)    Borrower shall deliver to Administrative Agent, not later than sixty (60)
days after the first Borrowing Date, duly executed control agreements for the
benefit of the Secured Parties for all Deposit Accounts, Securities Accounts and
Commodity Accounts owned by the Obligors in the United States (other than
Excluded Accounts (as defined in the Security Agreement)).
(c)    Borrower shall deliver to Administrative Agent, (i) not later than thirty
(30) days after the first Borrowing Date, original share certificates with
regard to all of Borrower’s Equity Interests in Synergy Advanced
Pharmaceuticals, Inc., (ii) not later than sixty (60) days after the first
Borrowing Date, original share certificates with regard to 65% of Borrower’s
Equity Interests in IGx Ltd., and (iii) related share transfer documents,
undated and executed in blank.

SECTION 8    
NEGATIVE COVENANTS
Each Obligor covenants and agrees with Administrative Agent and the Lenders
that, until Payment In Full:

8.01    Indebtedness. Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:
(a)    the Obligations;
(b)    Indebtedness existing on the date hereof and set forth in Part II of
Schedule 7.13(a) of the Disclosure Letter;
(c)    Permitted Priority Debt;
(d)    accounts payable to trade creditors for goods and services and current
operating liabilities (not the result of the borrowing of money) incurred in the
ordinary course of Borrower’s or such Subsidiary’s business and not more than
sixty (60) days past due, unless contested in good faith by appropriate
proceedings and reserved for in accordance with GAAP;
(e)    Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by any Obligor in the ordinary course of
business;
(f)    (i) Indebtedness of any Obligor to any other Obligor, (ii) Indebtedness
of a Subsidiary that is not an Obligor to any other Subsidiary that is not an
Obligor, and (iii) Indebtedness of a Subsidiary that is not an Obligor owing to
an Obligor, in an aggregate principal amount at any time outstanding that does
not cause the Intercompany Basket to be exceeded; provided that any notes or
other instruments evidencing Indebtedness described in this clause (iii) are
pledged to Administrative Agent for the benefit of the Lenders;
(g)    (i) Guarantees by any Obligor of Indebtedness of any other Obligor, (ii)
unsecured Guarantees by any Obligor of Indebtedness of a Subsidiary that is not
an Obligor in an aggregate principal amount at any time outstanding that does
not cause the Intercompany Basket to be exceeded; and (iii) Guarantees by any
Subsidiary that is not an Obligor of Indebtedness of any other Subsidiary that
is not an Obligor;
(h)    Indebtedness of Borrower or any of its Subsidiaries incurred to finance
the acquisition, construction or improvement of any fixed or capital assets (and
related software), including capital lease obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof; provided that (i) if
secured, the collateral therefor consists solely of the assets being financed
(together with additions, accessions and improvements thereto), the products and
proceeds thereof and books and records related thereto, and (ii) the aggregate
outstanding principal amount of such Indebtedness does not exceed $13,180,000
(or the Equivalent Amount in other currencies) at any time;
(i)    Permitted Cure Debt;
(j)    Permitted Subordinated Debt;
(k)    Deposits or advances received from customers in the ordinary course of
business;
(l)    Indebtedness up to an aggregate principal amount of $1,000,000 with
respect to letters of credit issued solely to support any lease of real property
entered into in the ordinary course of business;
(m)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary, and (ii) the aggregate principal amount
of Indebtedness permitted in reliance on this clause (m) for all such new
Subsidiaries does not cause the Permitted Acquisition Basket to be exceeded;
(n)    Indebtedness incurred in connection with corporate credit cards in an
aggregate principal amount at any time outstanding not to exceed $4,000,000;
(o)    Hedging Agreements entered into in the ordinary course of Borrower's
financial planning solely to hedge currency, interest rate or commodity price
risks (and not for speculative purposes);
(p)    unsecured Indebtedness in an aggregate principal amount at any time
outstanding not to exceed $1,000,000;
(q)    Indebtedness incurred in connection with the financing of insurance
premiums in the ordinary course of business;
(r)    unsecured Indebtedness of Borrower or any Subsidiary in respect of
earn-out, purchase price adjustment or similar obligations in connection with a
Permitted Acquisition; provided that the aggregate principal amount of all such
Indebtedness under this clause (r) shall not cause the Permitted Acquisition
Basket to be exceeded;
(s)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft of similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two (2) Business Days of notice to Borrower or the relevant
Subsidiary of its incurrence;
(t)    Indebtedness (other than Indebtedness of a type described in clauses (a),
(b), (c), (d), (f), (h), (i), (j) or (l) of the definition of Indebtedness) that
may be deemed to exist pursuant to any guarantees, warranty or contractual
service obligations, performance, surety, statutory, appeal, bid, prepayment
guarantee, payment (other than payment of Indebtedness) or completion of
performance guarantees or similar obligations incurred in the ordinary course of
business; and
(u)    Indebtedness approved in advance in writing by the Majority Lenders.

8.02    Liens. Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
(a)    Liens securing the Obligations;
(b)    any Lien on any property or asset of Borrower or any of its Subsidiaries
existing on the date hereof and set forth in Part II of Schedule 7.13(b) of the
Disclosure Letter; provided that (i) no such Lien shall extend to any other
property or asset of Borrower or any of its Subsidiaries and (ii) any such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(c)    Liens described in the definition of “Permitted Priority Debt”;
(d)    Liens securing Indebtedness permitted under Section 9.01(h) or (n);
provided that such Liens are restricted solely to the collateral described in
Section 9.01(h) or (n), as applicable;
(e)    Liens imposed by law which were incurred in the ordinary course of
business, including (but not limited to) carriers’, warehousemen’s, landlord’s
and mechanics’ liens, liens relating to leasehold improvements and other similar
liens arising in the ordinary course of business and which (x) do not in the
aggregate materially detract from the value of the Property subject thereto or
materially impair the use thereof in the operations of the business of such
Person or (y) are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture or sale of the
Property subject to such liens and for which adequate reserves have been made if
required in accordance with GAAP;
(f)    pledges or deposits made in the ordinary course of business in connection
with and to secure payment of workers’ compensation, unemployment insurance or
other similar social security legislation;
(g)    Liens securing Taxes, assessments and other governmental charges, the
payment of which is not yet due or thereafter is payable without any interest or
penalty, or is being contested in good faith by appropriate proceedings promptly
initiated and diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made;
(h)    servitudes, easements, rights of way, restrictions and other similar
encumbrances on real Property imposed by applicable Laws and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of property or minor imperfections in title thereto which, in the
aggregate, are not material, and which do not in any case materially detract
from the value of the property subject thereto or interfere with the ordinary
conduct of the business of any of the Obligors;
(i)    with respect to any real Property, (i) (A) such defects or encroachments
as might be revealed by an up-to-date survey of such real Property; (B) the
reservations, limitations, provisos and conditions expressed in the original
grant, deed or patent of such property by the original owner of such real
Property pursuant to applicable Laws; and (C) rights of expropriation, access or
user or any similar right conferred or reserved by or in applicable Laws, which,
in the aggregate for (A), (B) and (C), are not material, and which do not in any
case materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of any of the Obligors, and
(ii) leases or subleases granted in the ordinary course of business;
(j)    Bankers liens, rights of setoff and similar Liens incurred on deposits
made in the ordinary course of business;
(k)    deposits to secure the performance of bids, trade contracts, operating
leases, statutory obligations, surety and appeal bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature (including by means of a letter of credit supporting the same), in each
case in the ordinary course of business;
(l)    judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 11.01(m);
(m)    leases, licenses, subleases or sublicenses in each case, granted to
others in the ordinary course of business (excluding exclusive licenses relating
to Intellectual Property) that do not (i) have an adverse impact in any material
respect on the business of Borrower and its Subsidiaries, taken as a whole, or
(ii) secure any Indebtedness;
(n)    Liens (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person's obligations in
respect of bankers' acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;
(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Borrower or any of its
Subsidiaries in the ordinary course of business permitted by this Agreement;
(p)    Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; provided that the amount of the obligations secured
thereby does not exceed $100,000;
(q)    Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(r)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a direct or indirect
Subsidiary of Borrower, in each case after the date hereof and the replacement,
modification, extension or renewal of any Lien permitted by this clause upon or
in the same property previously subject thereto in connection with the
replacement, modification, extension or renewal of the Indebtedness secured
thereby; provided that (A) such Lien was not created in contemplation of such
acquisition or such Person becoming a Subsidiary, (B) such Lien does not extend
to or cover any other assets or property (other than (1) the proceeds or
products thereof, (2) after-acquired property that is affixed or incorporated
into the property covered by such Lien, (3) any other Permitted Lien and (4)
after-acquired property subject to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (C) any
Indebtedness secured thereby is permitted under Section 9.01;
(s)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(t)    Liens to secure payment of workers' compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business;
(u)    licenses of any Product or Intellectual Property that are permitted under
Section 9.09;
provided that no Lien otherwise permitted under any of the foregoing Sections
9.02(b) through (u) shall apply to any Material Intellectual Property.

8.03    Fundamental Changes and Acquisitions. Such Obligor will not, and will
not permit any of its Subsidiaries to, (i) consummate any transaction of merger,
amalgamation or consolidation (ii) liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or (iii) make any Acquisition, except:
(a)    Investments permitted under Section 9.05;
(b)    (i) the merger, amalgamation or consolidation of any Subsidiary with or
into any other Obligor; provided that the surviving entity is an Obligor, or
(ii) the merger, amalgamation or consolidation of any Subsidiary that is not a
Subsidiary Guarantor with or into any other Subsidiary that is not a Subsidiary
Guarantor;
(c)    the sale, lease, transfer or other disposition by any Subsidiary that is
directly or indirectly wholly-owned by Borrower of any or all of such
Subsidiary’s property (upon voluntary liquidation or otherwise) either (i) to
any Obligor or (ii) if such Subsidiary is not a Subsidiary Guarantor, to another
Subsidiary of Borrower that is not a Subsidiary Guarantor;
(d)    the sale, transfer or other disposition of the capital stock of any
Subsidiary that is directly or indirectly wholly-owned by Borrower either (i) to
any Obligor or (ii) if such Subsidiary is not a Subsidiary Guarantor, to another
Subsidiary of Borrower that is not a Subsidiary Guarantor;
(e)    Permitted Acquisitions for total consideration in an aggregate amount for
all such Permitted Acquisitions not exceeding 30% of Average Market
Capitalization (measured, with respect to any particular Permitted Acquisition,
as of the trading day immediately preceding the execution of the definitive
documentation relating to such Permitted Acquisition); and
(f)    Borrower and its Subsidiaries may enter into Permitted Commercialization
Arrangements.

8.04    Lines of Business. Such Obligor will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than the
business engaged in on the date hereof by Borrower or any Subsidiary or a
business reasonably related thereto or constituting a reasonable extension
thereof.

8.05    Investments. Such Obligor will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly, or permit to remain outstanding
any Investments except:
(a)    Investments outstanding on the date hereof and identified in Schedule
9.05 of the Disclosure Letter;
(b)    deposit accounts with banks;
(c)    extensions of credit in the nature of accounts receivable or notes
receivable arising from the sales of goods or services in the ordinary course of
business and prepaid royalties or prepaid services arising in the ordinary
course of business;
(d)    Permitted Cash Equivalent Investments;
(e)    (i) Investments by any Obligor in any other Obligor (for greater
certainty, Borrower shall not be permitted to have any direct or indirect
Subsidiaries that are not wholly-owned Subsidiaries, except as otherwise
expressly waived in writing by the Administrative Agent), (ii) Investments by
Subsidiaries that are not Subsidiary Guarantors in Borrower or any other
Subsidiary, and (iii) Investments by any Obligor in any Subsidiary that is not a
Subsidiary Guarantor in an aggregate amount at any time outstanding that does
not cause the Intercompany Basket to be exceeded;
(f)    Hedging Agreements permitted under Section 9.01(o);
(g)    Investments consisting of security deposits with utilities and other like
Persons made in the ordinary course of business;
(h)    (i) employee loans, advances and guarantees in accordance with Borrower’s
usual and customary practices with respect thereto (if permitted by applicable
law) which in the aggregate shall not exceed $500,000 outstanding at any time
(or the Equivalent Amount in other currencies), and (ii) non-cash loans to
employees, officers or directors relating to the purchase of Equity Interests of
Borrower pursuant to employee stock purchase plans or agreements approved by
Borrower’s Board of Directors;
(i)    Investments received in connection with any Insolvency Proceedings in
respect of any customers, suppliers or clients and in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients;
(j)    Investments permitted under Section 9.03;
(k)    Investments (excluding non-exclusive licenses of Intellectual Property
and licenses of Intellectual Property that are exclusive to jurisdictions
outside the United States only) as part of a Permitted Commercialization
Arrangement, provided that the value of the cash and tangible property
components of such Investment (valued at cost) shall not at any time exceed
$2,000,000 in the aggregate at any time outstanding for all such Permitted
Commercialization Arrangements taken together;
(l)    non-cash Investments in joint ventures or strategic alliances in the
ordinary course of Borrower's business consisting of non-exclusive licensing of
technology, the development of technology or the providing of technical support;
(m)    Investments in an aggregate amount not to exceed $1,000,000 in any fiscal
year of Borrower;
(n)    Investments received in connection with Asset Sales permitted by Section
9.09(i);
(o)    Guarantees of commercial obligations of Subsidiaries (not constituting
Indebtedness) in the ordinary course of business not prohibited hereby; and
(p)    Investments of a Person existing at the time such Person becomes a
Subsidiary of, Borrower or merges with, Borrower or any Subsidiary; provided
that (i) such Investments were not made in contemplation of such Person becoming
a Subsidiary or such merger, in an aggregate amount not to exceed $2,500,000 at
any time, and (ii) the unfunded amount of such Investments shall not cause the
Permitted Acquisition Basket to be exceeded.

8.06    Restricted Payments. Such Obligor will not, and will not permit any of
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:
(a)    Borrower may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its capital stock;
(b)    any Subsidiary that is a wholly-owned direct or indirect Subsidiary of
Borrower may declare and pay dividends ratably with respect to its Equity
Interests;
(c)    Borrower may make cash payments in lieu of fractional shares in
connection with the exercise of warrants, options, or other securities,
convertible or exchangeable for Equity Interests of the Borrower;
(d)    Borrower may honor any conversion requests in respect of any Convertible
Notes or Permitted Subordinated Indebtedness into Equity Interests of Borrower
pursuant to the terms of such Convertible Notes or Permitted Subordinated
Indebtedness or otherwise in exchange therefor;
(e)    Borrower may purchase, redeem, retire, or otherwise acquire shares of its
capital stock or other Equity Interests with the proceeds received from a
substantially concurrent issue of new shares of its capital stock or other
Equity Interests;
(f)    Borrower may make Restricted Payments pursuant to and in accordance with
restricted stock agreements, stock option plans or other benefit plans for
management, directors, employees or consultants of Borrower and its
Subsidiaries; provided that all such Restricted Payments made in cash shall be
limited to an aggregate amount of $1,000,000 in any fiscal year of Borrower and
(ii) all such Restricted Payments shall be approved by at least a majority of
the members of Borrower’s board of directors (and if Borrower is no longer a
public company, by all members of Borrower’s board of directors who are
disinterested directors);
(g)    Borrower may issue its Equity Interests upon the exercise of warrants or
options to purchase Equity Interests of Borrower;
(h)    Borrower may distribute rights pursuant to a stockholder rights plan or
redeem such rights for no or nominal consideration; provided that, such
redemption is in accordance with the terms of such plan;
(i)    Borrower may make Restricted Payments in connection with the retention of
Equity Interests in payment of withholding taxes in connection with equity-based
compensation plans;
(j)    (i) a Restricted Payment by any Obligor to any other Obligor and (ii) a
Restricted Payment by any Subsidiary that is not a Subsidiary Guarantor to
Borrower or any other Subsidiary;
(k)    Borrower or any Subsidiary may make payments or distributions to
dissenting stockholders pursuant to applicable law in connection with any
Permitted Acquisition; provided that the payment of such amounts does not cause
the Permitted Acquisition Basket to be exceeded; and
(l)    Borrower may make payments or distributions payable solely in shares of
its capital stock.

8.07    Payments of Indebtedness. Such Obligor will not, and will not permit
(without the consent of the Administrative Agent in its sole discretion) any of
its Subsidiaries to, make any payments in respect of any Indebtedness of the
type described in clause (a), (b), (e) or (f) (excluding, in the case of clause
(f), Guarantees of obligations that do not constitute Indebtedness) of the
definition thereof, other than (i) payments of the Obligations, (ii) scheduled
payments of Indebtedness permitted under the terms of any subordination to the
Obligations, (iii) repayment of intercompany Indebtedness permitted in reliance
upon Section 9.01(f), (iv) payments, prepayments, refinancings, renewals,
extensions or exchanges of any Indebtedness permitted in reliance upon Section
9.01(g), (h), (m) or (n), and (v) (A) prepayments of the Convertible Notes, (B)
conversion or exchange of any Convertible Notes (or Permitted Refinancings
thereof) or any Permitted Subordinated Indebtedness into or for Equity
Interests, (C) payments and prepayments of any Convertible Notes (or Permitted
Refinancings thereof) or any Permitted Subordinated Indebtedness made solely
with the proceeds of Equity Interests, (D) the payment of interest, out of
pocket expenses, and indemnities (provided that none of such consists of
disguised principal or fees) in respect of Convertible Notes (and Permitted
Refinancings thereof) or any Permitted Subordinated Indebtedness, in each case,
pursuant to the terms thereof, and (E) prior to the occurrence of an Event of
Default, scheduled principal payments of any Convertible Notes (or Permitted
Refinancings thereof) or any Permitted Subordinated Indebtedness pursuant to the
terms of the agreements governing the Convertible Notes or any Permitted
Subordinated Indebtedness, respectively.

8.08    Change in Fiscal Year. Such Obligor will not, and will not permit any of
its Subsidiaries to, change the last day of its fiscal year from that in effect
on the date hereof, except to change the fiscal year of a Subsidiary acquired in
connection with an Acquisition to conform its fiscal year to that of Borrower.

8.09    Sales of Assets, Etc. Such Obligor will not, and will not permit any of
its Subsidiaries to, sell, lease, exclusively license (in terms of geography or
field of use), transfer, or otherwise dispose of any of its Property (including
accounts receivable and capital stock of Subsidiaries) to any Person in one
transaction or series of transactions (any thereof, an “Asset Sale”), except:
(a)    transfers of cash in the ordinary course of its business for equivalent
value;
(b)    sales of inventory in the ordinary course of its business on ordinary
business terms;
(c)    development and other collaborative arrangements where such arrangements
provide for the licenses or disclosure of Patents, Trademarks, Copyrights or
other Intellectual Property rights in the ordinary course of business and
consistent with general market practices where such license requires periodic
payments based on per unit sales of a product over a period of time; provided
that each such license does not effect a legal transfer of title to such
Intellectual Property rights and that each such license must be a true license
as opposed to a license that is a sales transaction in substance;
(d)    (i) transfers of Property by any Subsidiary to any Obligor, (ii)
transfers of Property by any Subsidiary to any Obligor on arm’s length terms or
for reasonably equivalent value, (iii) transfers of Property, by any Obligor to
another Subsidiary that is not a Subsidiary Guarantor, the aggregate fair market
value of which does not cause the Intercompany Basket to be exceeded, and (iv)
transfers of Property by any Subsidiary that is not an Obligor to any other
Subsidiary that is not an Obligor;
(e)    dispositions of any Property that is surplus, obsolete or worn out or no
longer used or useful in the Business;
(f)    any transaction or disposition permitted under Section 9.02, 9.03, 9.05
or 9.06; and
(g)    (i) licenses entered into in the ordinary course of business of
Intellectual Property or other property owned by Borrower or any Subsidiary
which may only be exclusive with respective to geographical location outside the
United States and (ii) licenses entered into in the ordinary course of business
of Intellectual Property or other property (excluding Intellectual Property or
other property relating to the Product) owned by Borrower or any Subsidiary;
provided that, in each case, such licenses must be true licenses as opposed to
licenses that are sales transactions in substance;
(h)    non-exclusive licenses of Intellectual Property entered into in the
ordinary course of business;
(i)    any other Asset Sale, the Asset Sale Proceeds of which are applied as
required under Section 3.03(b)(i);
(j)    Asset Sales resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or assets of Borrower or any Subsidiary, provided
that, the proceeds thereof are promptly (and in any event not to exceed one
hundred eighty (180) days) applied to replace such assets;
(k)    the abandonment or other disposition of Obligor Intellectual Property
that is no longer useful or material to the conduct of the business of Borrower
and its Subsidiaries as determined by Borrower in its reasonable business
judgment;
(l)    dispositions consisting of the sale, transfer, assignment or other
disposition of unpaid and overdue accounts receivable in connection with the
collection, compromise or settlement thereof in the ordinary course of business
and not as part of a financing transaction; and
(m)    the disposition of other property in an aggregate amount not to exceed
$1,000,000.

8.10    Transactions with Affiliates. Such Obligor will not, and will not permit
(without the consent of the Administrative Agent in its sole discretion) any of
its Subsidiaries to, sell, lease, license or otherwise transfer any assets to,
or purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except:
(a)    transactions between or among Obligors;
(b)    any transaction permitted under Section 9.01, 9.03, 9.05, 9.06, 9.07 or
9.09 and any transaction the nature of which is not regulated by this Section 9;
(c)    customary compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of Borrower or any
Subsidiary in the ordinary course of business,
(d)    Borrower may issue Equity Interests or Permitted Cure Debt to Affiliates
in exchange for cash; provided that the terms thereof are no less favorable
(including the amount of cash received by Borrower) to Borrower than those that
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of Borrower; and
(e)    the transactions set forth on Schedule 9.10 of the Disclosure Letter.

8.11    Restrictive Agreements. Such Obligor will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into, incur or be a party
to any Restrictive Agreement; provided that the foregoing shall not apply to (a)
restrictions and conditions imposed by law or by the Loan Documents and (b)
Restrictive Agreements listed on Schedule 7.15 of the Disclosure Letter, (c)
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or assets pending such sale, provided that, such
restrictions and conditions apply only to the Subsidiary or asset that is to be
sold and such sale is permitted hereunder, (d) restrictions or conditions
imposed by any agreement relating to Permitted Cure Debt, provided that, they do
not restrict the Obligations, the grant of security interest in the Collateral,
or the exercise of remedies by the Lenders against Borrower or the Collateral
following an Event of Default, as contemplated by the Loan Documents, and (e)
customary net worth provisions or similar financial maintenance provisions
contained in any agreement entered into by a Subsidiary.

8.12    Amendments to Material Agreements; Organizational Documents. Such
Obligor will not, and will not permit any of its Subsidiaries to, (i) enter into
any material amendment to or material modification of any Material Agreement in
a manner that could be materially adverse to the interests of Administrative
Agent or Lenders (solely with respect to rights, remedies and Lien priority
under the Loan Documents), or (ii) terminate any Material Agreement (other than
(x) any agreement with respect to Material Indebtedness, (y) upon the scheduled
termination date of such agreement or (z) upon the termination or transfer of
such an agreement that relates to an asset transferred pursuant to a transaction
permitted under Section 9.03 or 9.09) unless within 180 days (or such longer
period as may be agreed by the Administrative Agent) replaced with another
agreement that, viewed as a whole, is on as good or better terms for Borrower or
such Subsidiary. Such Obligor will not, and will not permit any of its
Subsidiaries to, enter into any amendment to or modification of its
organizational documents in a manner that could be materially adverse to
Administrative Agent’s or Lenders’ rights, remedies and Lien priority under the
Loan Documents.

8.13    Operating Leases.
(a)    Borrower will not, and will not permit any of its Subsidiaries to, make
any expenditures in respect of operating leases, except for:
(i)    real estate operating leases;
(ii)    operating leases between Borrower and any of its wholly-owned
Subsidiaries or between any of Borrower’s wholly-owned Subsidiaries; and
(iii)    other operating leases that would not obligate the Borrower and its
Subsidiaries, on a consolidated basis, to make payments exceeding $1,250,000 (or
the Equivalent Amount in other currencies) in any fiscal year (calculated
exclusive of operating leases described in clauses (i) and (ii) above).

8.14    Sales and Leasebacks. Except as disclosed on Schedule 9.14 of the
Disclosure Letter, such Obligor will not, and will not permit any of its
Subsidiaries to, become liable, directly or indirectly, with respect to any
lease, whether an operating lease or a Capital Lease Obligation, of any property
(whether real, personal, or mixed), whether now owned or hereafter acquired, (i)
which Borrower or such Subsidiary has sold or transferred or is to sell or
transfer to any other Person and (ii) which Borrower or such Subsidiary intends
to use for substantially the same purposes as property which has been or is to
be sold or transferred.

8.15    Hazardous Material. Such Obligor will not, and will not permit any of
its Subsidiaries to, use, generate, manufacture, install, treat, release, store
or dispose of any Hazardous Material, except in compliance with all applicable
Environmental Laws or where the failure to comply could not reasonably be
expected to result in a Material Adverse Change.

8.16    Accounting Changes. Such Obligor will not, and will not permit any of
its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP.

8.17    Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien with respect to any
Title IV Plan or Multiemployer Plan or (b) any other ERISA Event that would, in
the aggregate, have a Material Adverse Effect. No Obligor or Subsidiary thereof
shall cause or suffer to exist any event that could result in the imposition of
a Lien with respect to any Benefit Plan that would reasonably be expected to
have a Material Adverse Effect.

8.18    First Borrowing Account. Without the prior written consent of
Administrative Agent, Borrower shall not transfer any property out of the First
Borrowing Account into a Deposit Account, Securities Account or Commodity
Account that is not the subject of a first priority lien that has been perfected
by the entry into a control agreement.

SECTION 9    
FINANCIAL COVENANTS

9.01    Minimum Market Capitalization. Borrower shall maintain at all times an
Average Market Capitalization, calculated on a trailing five (5) trading day
basis, of at least $300,000,000.

9.02    Minimum Liquidity. Borrower shall maintain at the end of each day
Liquidity in an amount which shall exceed the greater of (i) $10,000,000 and
(ii) to the extent Borrower has incurred Permitted Priority Debt, the minimum
cash balance, if any, required of Borrower by Borrower’s Permitted Priority Debt
creditors; provided that the amounts set forth in the foregoing clauses (i) and
(ii) shall be increased by the aggregate principal amount of outstanding
Convertible Notes.

9.03    Minimum Revenue. Obligors shall have annual consolidated Revenue from
sales of the Product (for each respective calendar year, the “Minimum Required
Revenue”):
(a)    during the twelve month period beginning on January 1, 2017, of at least
$9,500,000;
(b)    during the twelve month period beginning on January 1, 2018, of at least
$61,000,000;
(c)    during the twelve month period beginning on January 1, 2019, of at least
$135,000,000;
(d)    during the twelve month period beginning on January 1, 2020, of at least
$195,000,000;
(e)    during the twelve month period beginning on January 1, 2021, of at least
$200,000,000; and
(f)    during the twelve month period beginning on January 1, 2022, of at least
$220,000,000.

9.04    Cure Right.
(a)    Notwithstanding anything to the contrary contained in SECTION 11, in the
event that Obligors fail to comply with any of the covenants contained in
Section 10.03(a) through (f) (such covenants for such applicable periods being
the “Specified Financial Covenants”), Borrower shall have the right at any time
in the twelve (12) months prior to, or within ninety (90) days of the end of the
respective calendar year:
(i)    to issue additional shares of Equity Interests in exchange for cash (the
“Equity Cure Right”), or
(ii)    to borrow Permitted Cure Debt (the “Debt Cure Right” and, collectively
with the Equity Cure Right, the “Cure Right”),
in an amount equal to (x) two (2) multiplied by (y) the Minimum Required Revenue
less Borrower’s and its Subsidiaries consolidated Revenue for such year (the
“Cure Amount”). The cash therefrom immediately shall be contributed as equity or
subordinated debt (only as permitted pursuant to Section 9.01), as applicable,
to Borrower, and upon the receipt by Borrower of the Cure Amount pursuant to the
exercise of such Cure Right, such Cure Amount shall be deemed to constitute
Revenue of Borrower for purposes of the Specified Financial Covenants and the
Specified Financial Covenants shall be recalculated for all purposes under the
Loan Documents. If, after giving effect to the foregoing recalculation, Borrower
shall then be in compliance with the requirements of the Specified Financial
Covenants, Borrower shall be deemed to have satisfied the requirements of the
Specified Financial Covenants as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach of the Specified Financial Covenants that had
occurred, the related Default and Event of Default, shall be deemed cured
without any further action of Borrower or the Lenders for all purposes under the
Loan Documents. If any Cure Right is exercised before the end of the applicable
period over which the Specified Financial Covenant is measured, Borrower shall
provide written notice to Administrative Agent, upon its receipt of the Cure
Amount, that such Cure Amount is in respect of a Cure Right.
(b)    Notwithstanding anything herein to the contrary the Cure Amount received
by Borrower from investors investing in or lending to Borrower pursuant to
Section 10.04(a) shall be used to prepay the Loans, together with any Prepayment
Premium, not later than five (5) Business Days after the consummation of such
Cure Right (or such later date as may be agreed to by the Administrative Agent),
credited in the order set forth in Sections 3.03(b)(i)(A)-(E).

SECTION 10    
EVENTS OF DEFAULT

10.01    Events of Default. Each of the following events shall constitute an
“Event of Default”:
(a)    Borrower shall fail to pay any principal of any Loan, or any interest
under the Loan Documents, when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;
(b)    any Obligor shall fail to pay any Obligation (other than an amount
referred to in Section 11.01(a)) when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall: (i) prove to have been
incorrect when made or deemed made to the extent that such representation or
warranty contains any materiality or Material Adverse Effect qualifier; or (ii)
prove to have been incorrect in any material respect when made or deemed made to
the extent that such representation or warranty does not otherwise contain any
materiality or Material Adverse Effect qualifier;
(d)    any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.02 (and such failure continues unremedied for
five (5) days), 8.03 (with respect to Borrower’s existence), 8.11, 8.12(b),
8.14, 8.16, SECTION 9 or SECTION 10;
(e)    any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in Section
11.01(a), (b), (c) or 11.01(d)) or any other Loan Document, and, if such failure
shall continue unremedied for a period of thirty (30) or more days after a
Responsible Officer of Borrower has actual knowledge or reasonably should have
known of such failure;
(f)    Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace or cure period as originally provided by
the terms of such Indebtedness;
(g)    any material breach of, or “event of default” or similar event by any
Obligor under, any Material Agreement shall occur, which would give the
counterparty to such Material Agreement the right to terminate such Material
Agreement pursuant to the terms thereof (after giving effect to any applicable
grace or cure period and provided that such material breach, “event of default”
or similar event is not being contested in good faith with reasonable basis by
such Obligor), to the extent that (i) the Obligor has received written notice of
(A) termination of such Material Agreement or (B) written notice of such
material breach, “event of default”, or similar event and written notice of the
counterparty’s intent to terminate such Material Agreement on the basis thereof,
and (ii) the counterparty to such Material Agreement has not waived such
material breach, “event of default” or similar event or otherwise settled and
maintained such Material Agreement in effect;
(h)    (i) any material breach of, or “event of default” or similar event under,
the documentation governing any Material Indebtedness shall occur, or (ii) any
event or condition occurs (A) that results in any Material Indebtedness becoming
due prior to its scheduled maturity or (B) that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this Section 11.01(h) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Material Indebtedness or the conversion of the Convertible
Notes (or Permitted Refinancings thereof) or any Permitted Subordinated
Indebtedness in accordance with their terms.
(i)    any Obligor:
(i)    becomes insolvent, or generally does not or becomes unable to pay its
debts or meet its liabilities as the same become due, or admits in writing its
inability to pay its debts generally, or declares any general moratorium on its
indebtedness, or proposes a compromise or arrangement or deed of company
arrangement between it and any class of its creditors;
(ii)    commits an act of bankruptcy or makes an assignment of its property for
the general benefit of its creditors or makes a proposal (or files a notice of
its intention to do so);
(iii)    voluntarily institutes any proceeding seeking to adjudicate it an
insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of it or its debts or any other relief, under any federal, provincial or foreign
Law now or hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors or at common law or in equity, or files an answer admitting the material
allegations of a petition filed against it in any such proceeding;
(iv)    applies for the appointment of, or the taking of possession by, a
receiver, interim receiver, receiver/manager, sequestrator, conservator,
custodian, administrator, trustee, liquidator, voluntary administrator, receiver
and manager or other similar official for it or any substantial part of its
property; or
(v)    takes any action, corporate or otherwise, to approve, effect, consent to
or authorize any of the actions described in this Section 11.01(i) or (j), or
otherwise acts in furtherance thereof or fails to act in a timely and
appropriate manner in defense thereof;
(j)    any voluntary petition is filed, application made or other proceeding
instituted against or in respect of Borrower or any Subsidiary (and not removed,
dismissed or stayed for a period of sixty (60) days):
(i)    seeking to adjudicate it an insolvent;
(ii)    seeking a receiving order against it;
(iii)    seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), deed of company
arrangement or composition of it or its debts or any other relief under any
federal, provincial or foreign law now or hereafter in effect relating to
bankruptcy, winding-up, insolvency, reorganization, receivership, plans of
arrangement or relief or protection of debtors or at common law or in equity; or
(iv)    seeking the entry of an order for relief or the appointment of, or the
taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator,
voluntary administrator, receiver and manager or other similar official for it
or any substantial part of its property;
provided that if an order, decree or judgment is granted or entered (whether or
not entered or subject to appeal) against Borrower or such Subsidiary thereunder
in the interim, such grace period will cease to apply; provided further that if
Borrower or such Subsidiary files an answer admitting the material allegations
of a petition filed against it in any such proceeding, such grace period will
cease to apply;
(k)    any other event occurs which, under the laws of any applicable
jurisdiction, has an effect equivalent to any of the events referred to in
either of Section 11.01(i) or (j);
(l)    (i) one or more judgments or settlements for the payment of money in an
aggregate amount in excess of $5,000,000 (or the Equivalent Amount in other
currencies) (to the extent not covered by independent third party insurance as
to which the insurer has been notified of the potential claim and does not
dispute coverage) shall be rendered against or entered into by any Obligor or
any combination thereof, and (ii) (A) the same shall remain undischarged or
unsatisfied in accordance with its terms for a period of sixty (60) consecutive
days during which execution shall not be effectively stayed, or (B) any action
shall be legally taken by a judgment or settlement creditor to attach or levy
upon any assets of any Obligor to enforce any such judgment or settlement;
(m)    (i) an ERISA Event shall have occurred that, in the opinion of the
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $1,000,000 in any year or
(ii) $5,000,000 for all periods until repayment of all Obligations;
(n)    a Change of Control shall have occurred;
(o)    a Material Adverse Change shall have occurred;
(p)    (i) any Lien created by any of the Security Documents over Collateral
that individually or in the aggregate exceeds $1,000,000 in market value shall
at any time not constitute a valid and perfected Lien on the applicable
Collateral in favor of the Secured Parties, free and clear of all other Liens
(other than Permitted Liens) to the extent required by the Security Documents,
(ii) except for expiration in accordance with its terms, any of the Security
Documents or any Guarantee of any of the Obligations (including that contained
in SECTION 14) shall for whatever reason cease to be in full force and effect,
or (iii) any of the Security Documents or any Guarantee of any of the
Obligations (including that contained in SECTION 14), or the enforceability
thereof, shall be repudiated or contested by any Obligor;
(q)    any injunction, whether temporary or permanent, shall be rendered against
any Obligor by any Governmental Authority that prevents the Obligors from
selling or manufacturing the Product or its commercially available successors,
or any of their other material and commercially available products, in the
United States for more than sixty (60) consecutive calendar days; and
(r)    either Borrower’s common stock (the “Common Stock”) ceases to be listed
or quoted on any Permitted Exchange, or there is an announcement by any such
exchange on which the Common Stock is trading that the Common Stock will no
longer be listed or admitted for trading and, in either case, will not be
immediately relisted or readmitted for trading on any Permitted Exchange (where
“Permitted Exchange” means any of The New York Stock Exchange, The NASDAQ Global
Select Market and The NASDAQ Global Market (or any of their respective
successors)).

10.02    Remedies. Upon the occurrence of any Event of Default, then, and in
every such event (other than an Event of Default described in Section 11.01(i),
(j) or (k)), and at any time thereafter during the continuance of such event,
the Majority Lenders may, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations (including fees specified in the Fee Letter), shall
become due and payable immediately (in the case of the Loans, at the Redemption
Price therefor), without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Obligor.
(a)    Upon the occurrence of any Event of Default described in Section
11.01(i), (j) or (k), the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations, shall automatically become due and payable
immediately (in the case of the Loans, at the Redemption Price therefor),
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Obligor.
(b)    Prepayment Premium and Redemption Price. (1) For the avoidance of doubt,
the Prepayment Premium (as a component of the Redemption Price) and the fees
specified in the Fee Letter that are payable upon the repayment of the Loans
shall be due and payable at any time the Loans become due and payable prior to
the Stated Maturity Date for any reason, whether due to acceleration pursuant to
the terms of this Agreement (in which case it shall be due immediately, upon the
giving of notice to Borrower in accordance with Section 11.02(a), or
automatically, in accordance with Section 11.02(b)), by operation of law or
otherwise (including where bankruptcy filings or the exercise of any bankruptcy
right or power, whether in any plan of reorganization or otherwise, ‎results or
would result in a payment, discharge, modification or other treatment of the
Loans or Loan Documents that would otherwise evade, avoid, or otherwise
disappoint the expectations of Lenders in receiving the full benefit of their
bargained-for Prepayment Premium or Redemption Price as provided herein). The
Obligors and Lenders acknowledge and agree that any Prepayment Premium and the
fees specified in the Fee Letter due and payable in accordance with this
Agreement shall not constitute unmatured interest, whether under section
502(b)(3) of the Bankruptcy Code or otherwise, but instead is reasonably
calculated to ensure that the Lenders receive the benefit of their bargain under
the terms of this Agreement.
(i)    Each Obligor acknowledges and agrees that the Lenders shall be entitled
to recover the full amount of the Redemption Price and the fees specified in the
Fee Letter in each and every circumstance such amount is due pursuant to or in
connection with this Agreement and the Fee Letter, including in the case of any
Obligor’s bankruptcy filing, so that the Lenders shall receive the benefit of
their bargain hereunder and otherwise receive full recovery as agreed under
every possible circumstance, and Borrower hereby waives, to the extent permitted
by applicable law, any defense to payment, whether such defense may be based in
public policy, ambiguity, or otherwise. Each Obligor further acknowledges and
agrees, and waives, to the extent permitted by applicable law, any argument to
the contrary, that payment of such amounts does not constitute a penalty or an
otherwise unenforceable or invalid obligation. Any damages that the Lenders may
suffer or incur resulting from or arising in connection with any breach by
Borrower shall constitute secured obligations owing to the Lenders.

SECTION 11    
ADMINISTRATIVE AGENT

11.01    Appointment and Duties. Appointment of Administrative Agent. Each
Lender hereby irrevocably appoints CRG Servicing (together with any successor
Administrative Agent pursuant to Section 12.09) as Administrative Agent
hereunder and authorizes Administrative Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from any Obligor or any
of its Subsidiaries, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
Administrative Agent under such Loan Documents, (iii) act as agent of such
Lender for purposes of acquiring, holding, enforcing and perfecting all Liens
granted by the Obligors on the Collateral to secure any of the Obligations and
(iv) exercise such powers as are reasonably incidental thereto.
(a)    Duties as Collateral and Disbursing Agent. Without limiting the
generality of Section 12.01(a), Administrative Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
with respect to all payments and collections arising in connection with the Loan
Documents (including in any proceeding described in Section 11.01(i), (j) or (k)
or any other bankruptcy, insolvency or similar proceeding), and each Person
making any payment in connection with any Loan Document to any Secured Party is
hereby authorized to make such payment to Administrative Agent, (ii) file and
prove claims and file other documents necessary or desirable to allow the claims
of the Secured Parties with respect to any Obligation in any proceeding
described in Section 11.01(i), (j) or (k) or any other bankruptcy, insolvency or
similar proceeding (but not to vote, consent or otherwise act on behalf of such
Secured Party), (iii) act as collateral agent for each Secured Party for
purposes of acquiring, holding, enforcing and perfecting all Liens created by
the Loan Documents and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise, (vii) enter into subordination agreements with respect to Permitted
Cure Debt, intercreditor agreements with respect to Permitted Priority Debt or
any other subordination agreement or intercreditor agreement with respect to
Indebtedness of an Obligor, (viii) enter into non-disturbance agreements and
similar agreements and (ix) execute any amendment, consent or waiver under the
Loan Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Administrative Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Administrative Agent and the Secured Parties for purposes of the
perfection of all Liens with respect to the Collateral, including any deposit
account maintained by an Obligor with, and cash and Permitted Cash Equivalent
Investments held by, such Lender, and may further authorize and direct any
Lender to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
Administrative Agent, and each Lender hereby agrees to take such further actions
to the extent, and only to the extent, so authorized and directed.
(b)    Limited Duties. Under the Loan Documents, Administrative Agent (i) is
acting solely on behalf of the Lenders (except to the limited extent provided in
Section 12.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to Administrative Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Lender or any other Secured Party and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Lender hereby waives and agrees not to assert any claim
against Administrative Agent based on the roles, duties and legal relationships
expressly disclaimed in the foregoing clauses (i) through (iii).

11.02    Binding Effect. Each Lender agrees that (i) any action taken by
Administrative Agent or the Majority Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (ii) any action taken by Administrative Agent in reliance upon
the instructions of the Majority Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Administrative Agent or the Majority
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

11.03    Use of Discretion. No Action without Instructions. Administrative Agent
shall not be required to exercise any discretion or take, or to omit to take,
any action, including with respect to enforcement or collection, except any
action it is required to take or omit to take (i) under any Loan Document or
(ii) pursuant to instructions from the Majority Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).
(a)    Right Not to Follow Certain Instructions. Notwithstanding Section
12.03(a), Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to Administrative Agent, any other Secured Party)
against all liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against Administrative Agent or any Related
Person thereof or (ii) that is, in the opinion of Administrative Agent or its
counsel, contrary to any Loan Document or applicable Requirement of Law.

11.04    Delegation of Rights and Duties. Administrative Agent may, upon any
term or condition it specifies, delegate or exercise any of its rights, powers
and remedies under, and delegate or perform any of its duties or any other
action with respect to, any Loan Document by or through or to any trustee,
co-agent, sub-agent, employee, attorney-in-fact and any other Person (including
any other Secured Party). Any such Person shall benefit from this SECTION 12 to
the extent provided by Administrative Agent. Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agent.

11.05    Reliance and Liability. Administrative Agent may, without incurring any
liability hereunder, (i) consult with any of its Related Persons and, whether or
not selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, any Obligor) and (ii) rely
and act upon any document and information and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.
(a)    None of Administrative Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Lender and each Obligor hereby waives and shall
not assert any right, claim or cause of action based thereon, except to the
extent of liabilities resulting primarily from the gross negligence or willful
misconduct of Administrative Agent or, as the case may be, such Related Person
(each as determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, Administrative Agent:
(i)    shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Majority Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Administrative Agent, when
acting on behalf of Administrative Agent);
(ii)    shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;
(iii)    makes no warranty or representation, and shall not be responsible, to
any Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person, in or in
connection with any Loan Document or any transaction contemplated therein,
whether or not transmitted by Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Administrative Agent in connection
with the Loan Documents; and
(iv)    shall not have any duty to ascertain or to inquire as to the performance
or observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Obligor or as to the existence or continuation or possible occurrence or
continuation of any Default or Event of Default and shall not be deemed to have
notice or knowledge of such occurrence or continuation unless it has received a
notice from Borrower or any Lender describing such Default or Event of Default
clearly labeled “notice of default” (in which case Administrative Agent shall
promptly give notice of such receipt to all Lenders);
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and each Obligor hereby waives and agrees not to assert any right, claim
or cause of action it might have against Administrative Agent based thereon.

11.06    Administrative Agent Individually. Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Equity
Interests of, engage in any kind of business with, any Obligor or Affiliate
thereof as though it were not acting Administrative Agent and may receive
separate fees and other payments therefor. To the extent Administrative Agent or
any of its Affiliates makes any Loan or otherwise becomes a Lender hereunder, it
shall have and may exercise the same rights and powers hereunder and shall be
subject to the same obligations and liabilities as any other Lender and the
terms “Lender”, “Majority Lender”, and any similar terms shall, except where
otherwise expressly provided in any Loan Document, include Administrative Agent
or such Affiliate, as the case may be, in its individual capacity as Lender or
as one of the Majority Lenders, respectively.

11.07    Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon Administrative Agent, any Lender or any
of their Related Persons or upon any document solely or in part because such
document was transmitted by Administrative Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Obligor and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate.

11.08    Expenses; Indemnities. Each Lender agrees to reimburse Administrative
Agent and each of its Related Persons (to the extent not reimbursed by any
Obligor) promptly upon demand for such Lender’s Proportionate Share of any costs
and expenses (including fees, charges and disbursements of financial, legal and
other advisors and Other Taxes paid in the name of, or on behalf of, any
Obligor) that may be incurred by Administrative Agent or any of its Related
Persons in connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.
(a)    Each Lender further agrees to indemnify Administrative Agent and each of
its Related Persons (to the extent not reimbursed by any Obligor), from and
against such Lender’s aggregate Proportionate Share of the liabilities
(including Taxes, interests and penalties imposed for not properly withholding
or backup withholding on payments made to on or for the account of any Lender)
that may be imposed on, incurred by or asserted against Administrative Agent or
any of its Related Persons in any matter relating to or arising out of, in
connection with or as a result of any Loan Document, any Related Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Administrative Agent or any of its Related Persons under or with respect to any
of the foregoing; provided, however, that no Lender shall be liable to
Administrative Agent or any of its Related Persons to the extent such liability
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Administrative Agent’s or such Related
Person’s gross negligence or willful misconduct.

11.09    Resignation of Administrative Agent. Administrative Agent may resign at
any time by delivering notice of such resignation to the Lenders and Borrower,
effective on the date set forth in such notice or, if not such date is set forth
therein, upon the date such notice shall be effective. If Administrative Agent
delivers any such notice, the Majority Lenders shall have the right to appoint a
successor Administrative Agent. If, within 30 days after the retiring
Administrative Agent having given notice of resignation, no successor
Administrative Agent has been appointed by the Majority Lenders that has
accepted such appointment, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent from among the Lenders.
Each appointment under this Section 12.09(a) shall be subject to the prior
consent of Borrower, which may not be unreasonably withheld but shall not be
required during the continuance of an Event of Default.
(a)    Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Administrative Agent was, or because such
Administrative Agent had been, validly acting as Administrative Agent under the
Loan Documents and (iv) subject to its rights under Section 12.03, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Administrative Agent, a successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent under the Loan Documents.

11.10    Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs Administrative Agent to release (or, in the case of
Section 12.10(b)(ii), release or subordinate) the following:
(a)    any Subsidiary of Borrower from its guaranty of any Obligation of any
Obligor if all of the Equity Interests in such Subsidiary owned by any Obligor
or any of its Subsidiaries are disposed of in an Asset Sale permitted under the
Loan Documents (including pursuant to a waiver or consent), to the extent that,
after giving effect to such Asset Sale, such Subsidiary would not be required to
guaranty any Obligations pursuant to Section 8.12; and
(b)    any Lien held by Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is disposed of by an Obligor in an Asset
Sale permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 8.12 after giving effect to such Asset Sale have been
granted, (ii) any property subject to a Lien described in Section 9.02(d) and
(iii) all of the Collateral and all Obligors, upon (A) termination of the
Commitments, (B) payment and satisfaction in full of all Loans and all other
Obligations that Administrative Agent has been notified in writing are then due
and payable, (C) deposit of cash collateral with respect to all contingent
Obligations, in amounts and on terms and conditions and with parties
satisfactory to the Majority Lenders and each Indemnitee that is owed such
Obligations and (D) to the extent requested by Administrative Agent, receipt by
the Secured Parties of liability releases from the Obligors each in form and
substance acceptable to Administrative Agent.
Each Lender hereby directs Administrative Agent, and Administrative Agent hereby
agrees, upon receipt of reasonable advance notice from Borrower, to execute and
deliver or file such documents and to perform other actions reasonably necessary
to release the guaranties and Liens when and as directed in this Section 12.10.

11.11    Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender as
long as, by accepting such benefits, such Secured Party agrees, as among
Administrative Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by Administrative Agent, shall confirm such
agreement in a writing in form and substance acceptable to Administrative Agent)
this SECTION 12 and the decisions and actions of Administrative Agent and the
Majority Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders) to the same extent a Lender is bound;
provided, however, that, notwithstanding the foregoing, (a) such Secured Party
shall be bound by Section 12.08 only to the extent of liabilities, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of Proportionate Share or
similar concept, (b) each of Administrative Agent and each Lender shall be
entitled to act at its sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(c) such Secured Party shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.

SECTION 12    
MISCELLANEOUS

12.01    No Waiver. No failure on the part of Administrative Agent or any Lender
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

12.02    Notices. All notices, requests, instructions, directions and other
communications provided for herein (including any modifications of, or waivers,
requests or consents under, this Agreement) shall be given or made in writing
(including by telecopy) delivered, if to Borrower, another Obligor,
Administrative Agent or any Lender, to its address specified on the signature
pages hereto or its Guarantee Assumption Agreement, as the case may be, or at
such other address as shall be designated by such party in a notice to the other
parties. Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given upon receipt of a legible copy thereof,
in each case given or addressed as aforesaid. All such communications provided
for herein by telecopy shall be confirmed in writing promptly after the delivery
of such communication (it being understood that non-receipt of written
confirmation of such communication shall not invalidate such communication).
Notwithstanding anything to the contrary in this Agreement, all notices,
documents, certificates and other deliverables to the Lenders by any Obligor may
be made solely to the Administrative Agent and the Administrative Agent shall
promptly deliver such notices, documents, certificates and other deliverables to
the other Lenders hereunder.

12.03    Expenses, Indemnification, Etc.
(a)    Expenses. Borrower agrees to pay or reimburse (i) Administrative Agent
and the Lenders for all of their reasonable and documented out-of-pocket costs
and expenses (including the reasonable and documented fees and expenses of Reed
Smith LLP, special counsel to Administrative Agent and the Lenders, and any
sales, goods and services or other similar Taxes applicable thereto, and
printing, reproduction, document delivery, communication and travel costs) in
connection with (x) the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents and the making of the Loans (exclusive of
post-closing costs), (y) post-closing costs and (z) the negotiation or
preparation of any modification, supplement or waiver of any of the terms of
this Agreement or any of the other Loan Documents (whether or not consummated)
and (ii) Administrative Agent and the Lenders for all of their out-of-pocket
costs and expenses (including the fees and expenses of legal counsel) in
connection with any enforcement or collection proceedings resulting from the
occurrence of an Event of Default; provided, however, that Borrower shall not be
required to pay or reimburse any amounts pursuant to Section 13.03(a)(i)(x) in
excess of the Closing Expense Cap.
(b)    Indemnification. Borrower hereby indemnifies Administrative Agent, each
Lender, their respective Affiliates, and their respective directors, officers,
employees, attorneys, agents, advisors and controlling parties (each, an
“Indemnified Party”) from and against, and agrees to hold them harmless against,
any and all Claims and Losses of any kind (including reasonable and documented
fees and disbursements of counsel), joint or several, that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or relating to any investigation, litigation or proceeding
or the preparation of any defense with respect thereto arising out of or in
connection with or relating to this Agreement or any of the other Loan Documents
or the transactions contemplated hereby or thereby or any use made or proposed
to be made with the proceeds of the Loans, whether or not such investigation,
litigation or proceeding is brought by Borrower, any of its shareholders or
creditors, an Indemnified Party or any other Person, or an Indemnified Party is
otherwise a party thereto, and whether or not any of the conditions precedent
set forth in SECTION 6 are satisfied or the other transactions contemplated by
this Agreement are consummated, except to the extent such Claim or Loss is found
in a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct
(provided that, in the case of any of the foregoing arising from any dispute
among Indemnified Parties not involving any action of any Obligor, Indemnified
Parties shall not seek, and Borrower shall not be required to provide,
indemnification under this Section 13.03(b) for any portion of such Claims or
Losses in excess of those that Indemnified Parties reasonably determine is
related to the transactions between Obligors and Indemnified Parties). No
Obligor shall assert any claim against any Indemnified Party, on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the other Loan Documents or
any of the transactions contemplated hereby or thereby or the actual or proposed
use of the proceeds of the Loans. Borrower, its Subsidiaries and Affiliates and
their respective directors, officers, employees, attorneys, agents, advisors and
controlling parties are each sometimes referred to in this Agreement as a
“Borrower Party.” No Lender shall assert any claim against any Borrower Party,
on any theory of liability, for consequential, indirect, special or punitive
damages arising out of or otherwise relating to this Agreement or any of the
other Loan Documents or any of the transactions contemplated hereby or thereby
or the actual or proposed use of the proceeds of the Loans.

12.04    Amendments, Etc. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be modified or supplemented only
by an instrument in writing signed in one or more counterparts by Borrower and
the Majority Lenders (or Administrative Agent on behalf of such Majority
Lenders); provided however, that:
(a)    the consent of all of the Lenders shall be required to:
(i)    amend, modify, discharge, terminate or waive any of the terms of this
Agreement if such amendment, modification, discharge, termination or waiver
would increase the amount of the Loans, reduce the fees payable hereunder,
reduce interest rates or other amounts payable with respect to the Loans, extend
any date fixed for payment of principal, interest or other amounts payable
relating to the Loans or extend the repayment dates of the Loans;
(ii)    amend the provisions of SECTION 6;
(iii)    amend, modify, discharge, terminate or waive any Security Document if
the effect is to release a material part of the Collateral subject thereto other
than pursuant to the terms hereof or thereof; or
(iv)    amend this Section 13.04; and
(b)    no amendment, waiver or consent shall affect the rights or duties under
any Loan Document of, or any payment to, Administrative Agent (or otherwise
modify any provision of SECTION 12 or the application thereof) unless in writing
and signed by Administrative Agent in addition to any signature otherwise
required.
Notwithstanding anything to the contrary herein, a Defaulting Lender shall not
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

12.05    Successors and Assigns.
(a)    General. The provisions of this Agreement and the other Loan Documents
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder or under
any of the other Loan Documents without the prior written consent of the
Lenders. Any of the Lenders may assign or otherwise transfer any of their rights
or obligations hereunder or under any of the other Loan Documents to an assignee
(i) in accordance with the provisions of Section 13.05(b), (ii) by way of
participation in accordance with the provisions of Section 13.05(e) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 13.05(g). An assigning Lender shall notify Borrower in writing within
five (5) Business Days of assignment of the name and contact information of any
such assignee (other than any assignee that is an Affiliate of a Lender).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section
13.05(e) and, to the extent expressly contemplated hereby, the Indemnified
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any of the Lenders may at any time assign to one
or more Eligible Transferees (or, if an Event of Default has occurred and is
continuing, to any Person) all or a portion of their rights and obligations
under this Agreement (including all or a portion of the Commitment and the Loans
at the time owing to it); provided, however, that no such assignment shall be
made to Borrower, an Affiliate of Borrower, or any employees or directors of
Borrower at any time. Subject to the recording thereof by Administrative Agent
pursuant to Section 13.05(d), from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of the Lenders under this Agreement
and the other Loan Documents, and correspondingly the assigning Lender shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of a Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto) and the
other Loan Documents but shall continue to be entitled to the benefits of
SECTION 5 and Section 13.03. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.05(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
13.05(e).
(c)    Amendments to Loan Documents. Each of Administrative Agent, the Lenders
and the Obligors agrees to enter into such amendments to the Loan Documents, and
such additional Security Documents and other instruments and agreements, in each
case in form and substance reasonably acceptable to Administrative Agent, the
Lenders and the Obligors, as shall reasonably be necessary to implement and give
effect to any assignment made under this Section 13.05.
(d)    Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices a register for the
recordation of the name and address of any assignee of the Lenders and the
Commitment and outstanding principal amount of the Loans owing thereto (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and Borrower shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as the “Lender” hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, at any reasonable time and from time to
time upon reasonable prior notice.
(e)    Participations. Any of the Lenders may at any time, without the consent
of, or notice to, Borrower, sell participations to any Person (other than a
natural person or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower shall continue to deal solely and directly with the Lenders
in connection therewith.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) increase or extend the
term of such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on the Loans or any portion of any fee hereunder
payable to the Participant, (iii) reduce the amount of any such payment of
principal, or (iv) reduce the rate at which interest is payable thereon to a
level below the rate at which the Participant is entitled to receive such
interest. Subject to Section 13.05(f), Borrower agrees that each Participant
shall be entitled to the benefits of Section 5) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section
13.05(b). Each Lender that sells a participation agrees, at the Borrower's
request, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 5.03(g) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 4.04(a) as though it were the Lender. Each participation sold by a
Lender shall be issued and maintained at all times in “registered form” as that
term is defined in Section 5f.103-1(c) of the United States Treasury
Regulations.
(f)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 5.01 or 5.03 than a Lender
would have been entitled to receive with respect to the participation sold to
such Participant. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitment, loan, letter
of credit or other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letters of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(g)    Certain Pledges. The Lenders may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement and any other
Loan Document to secure obligations of the Lenders, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release the Lenders from any of their
obligations hereunder or substitute any such pledgee or assignee for the Lenders
as a party hereto.

12.06    Survival. The obligations of the Obligors under Sections 5.01, 5.02,
5.03, 13.03, 13.05, 13.09, 13.10, 13.11, 13.12, 13.13, 13.14, 13.20 and SECTION
14 (solely to the extent guaranteeing any of the obligations under the foregoing
Sections) shall survive the repayment of the Obligations and the termination of
the Commitment and, in the case of the Lenders’ assignment of any interest in
the Commitment or the Loans hereunder, shall survive, in the case of any event
or circumstance that occurred prior to the effective date of such assignment,
the making of such assignment, notwithstanding that the Lenders may cease to be
“Lenders” hereunder. In addition, each representation and warranty made, or
deemed to be made by a Notice of Borrowing, herein or pursuant hereto shall
survive the making of such representation and warranty.

12.07    Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

12.08    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

12.09    Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

12.10    Jurisdiction, Service of Process and Venue.
(a)    Submission to Jurisdiction. Each Obligor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 13.10(a) is for the benefit of
Administrative Agent and the Lenders only and, as a result, neither
Administrative Agent nor any Lender shall be prevented from taking proceedings
in any other courts with jurisdiction. To the extent allowed by applicable Laws,
Administrative Agent and the Lenders may take concurrent proceedings in any
number of jurisdictions.
(b)    Alternative Process. Nothing herein shall in any way be deemed to limit
the ability of Administrative Agent or the Lenders to serve any such process or
summonses in any other manner permitted by applicable law.
(c)    Waiver of Venue, Etc. Each Obligor irrevocably waives to the fullest
extent permitted by law any objection that it may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement or any other Loan Document and hereby further irrevocably
waives to the fullest extent permitted by law any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. A final judgment (in respect of which time for all appeals
has elapsed) in any such suit, action or proceeding shall be conclusive and may
be enforced in any court to the jurisdiction of which such Obligor is or may be
subject, by suit upon judgment.

12.11    Waiver of Jury Trial. EACH OBLIGOR AND EACH LENDER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

12.12    Waiver of Immunity. To the extent that any Obligor may be or become
entitled to claim for itself or its Property or revenues any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such Obligor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.

12.13    Entire Agreement. This Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. EACH
OBLIGOR ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IN DECIDING TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN TAKING OR NOT TAKING ANY
ACTION HEREUNDER OR THEREUNDER, IT HAS NOT RELIED, AND WILL NOT RELY, ON ANY
STATEMENT, REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR UNDERSTANDING,
WHETHER WRITTEN OR ORAL, OF OR WITH ADMINISTRATIVE AGENT OR THE LENDERS OTHER
THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

12.14    Severability. If any provision hereof is found by a court to be invalid
or unenforceable, to the fullest extent permitted by applicable law the parties
agree that such invalidity or unenforceability shall not impair the validity or
enforceability of any other provision hereof.

12.15    No Fiduciary Relationship. Each Obligor acknowledges that
Administrative Agent and the Lenders have no fiduciary relationship with, or
fiduciary duty to, Borrower arising out of or in connection with this Agreement
or the other Loan Documents, and the relationship between the Lenders and
Borrower is solely that of creditor and debtor. This Agreement and the other
Loan Documents do not create a joint venture among the parties.

12.16    Confidentiality. Administrative Agent and the Lenders agree to maintain
the confidentiality of the Confidential Information (as defined in the
Non-Disclosure Agreement) in accordance with the terms of that certain
confidentiality agreement dated June 7, 2017 between Borrower and CR Group (the
“Non-Disclosure Agreement”). Any new Lender that becomes party to this Agreement
hereby agrees to be bound by the terms of the Non-Disclosure Agreement. The
parties to this Agreement shall prepare a mutually agreeable press release
announcing the completion of this transaction on the first Borrowing Date.

12.17    USA PATRIOT Act. Administrative Agent and the Lenders hereby notify the
Obligors that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) or any Anti-Money
Laundering Laws, they are required to obtain, verify and record information that
identifies such Obligor, which information includes the name and address of such
Obligor and other information that will allow such Lender to identify such
Obligor in accordance with the Act or other Anti-Money Laundering Laws.

12.18    Maximum Rate of Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (in each case, the “Maximum Rate”). If the Lenders
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans, and not to the payment
of interest, or, if the excessive interest exceeds such unpaid principal, the
amount exceeding the unpaid balance shall be refunded to the applicable Obligor.
In determining whether the interest contracted for, charged, or received by the
Lenders exceeds the Maximum Rate, the Lenders may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Indebtedness and other obligations of any Obligor hereunder, or (d) allocate
interest between portions of such Indebtedness and other obligations under the
Loan Documents to the end that no such portion shall bear interest at a rate
greater than that permitted by applicable Law.

12.19    Certain Waivers.
(a)    Real Property Security Waivers.
(i)    Each Obligor acknowledges that all or any portion of the Obligations may
now or hereafter be secured by a Lien or Liens upon real property evidenced by
certain documents including deeds of trust and assignments of rents. The Secured
Parties may, pursuant to the terms of said real property security documents and
applicable law, foreclose under all or any portion of one or more of said Liens
by means of judicial or nonjudicial sale or sales. Each Obligor agrees that the
Secured Parties may exercise whatever rights and remedies they may have with
respect to said real property security, all without affecting the liability of
any Obligor under the Loan Documents, except to the extent the Secured Parties
realize payment by such action or proceeding. No election to proceed in one form
of action or against any party, or on any obligation shall constitute a waiver
of any Secured Party’s rights to proceed in any other form of action or against
any Obligor or any other Person, or diminish the liability of any Obligor, or
affect the right of the Secured Parties to proceed against any Obligor for any
deficiency, except to the extent the Secured Parties realize payment by such
action, notwithstanding the effect of such action upon any Obligor’s rights of
subrogation, reimbursement or indemnity, if any, against Obligor or any other
Person.
(ii)    To the extent permitted under applicable law, each Obligor hereby waives
any rights and defenses that are or may become available to such Obligor by
reason of Sections 2787 to 2855, inclusive, of the California Civil Code.
(iii)    To the extent permitted under applicable law, each Obligor hereby
waives all rights and defenses that such Obligor may have because the
Obligations are or may be secured by real property. This means, among other
things:
(A)    the Secured Parties may collect from any Obligor without first
foreclosing on any real or personal property collateral pledged by any other
Obligor;
(B)    If the Secured Parties foreclose on any real property collateral pledged
by any Obligor:
(1)    The amount of the Loans may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and
(2)    the Secured Parties may collect from each Obligor even if the Secured
Parties, by foreclosing on the real property collateral, have destroyed any
right that such Obligor may have to collect from any other Obligor.
(3)    To the extent permitted under applicable law, this is an unconditional
and irrevocable waiver of any rights and defenses each Obligor may have because
the Obligations are or may be secured by real property. These rights and
defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d or 726 of the California Code of Civil Procedure.
(iv)    To the extent permitted under applicable law, each Obligor waives all
rights and defenses arising out of an election of remedies by the Secured
Parties, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
such Obligor’s rights of subrogation and reimbursement against the principal by
the operation of Section 580d of the California Code of Civil Procedure or
otherwise.
(b)    Waiver of Marshaling. WITHOUT LIMITING THE FOREGOING IN ANY WAY, EACH
OBLIGOR HEREBY IRREVOCABLY WAIVES AND RELEASES, TO THE EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHTS IT MAY HAVE AT ANY TIME (WHETHER ARISING DIRECTLY OR
INDIRECTLY, BY OPERATION OF LAW, CONTRACT OR OTHERWISE) TO REQUIRE THE
MARSHALING OF ANY ASSETS OF ANY OBLIGOR, WHICH RIGHT OF MARSHALING MIGHT
OTHERWISE ARISE FROM ANY PAYMENTS MADE OR OBLIGATIONS PERFORMED.

12.20    Tax Issues. The parties hereto agree (a) that any contingency
associated with the loans is described in Treasury Regulations Section
1.1272-1(c) and/or Treasury Regulations Section 1.1275-2(h), and therefore no
Loan is governed by the rules set out in Treasury Regulations Section 1.1275-4,
(b) except for a Lender described in Sections 871(h)(3) or 881(c)(3) of the
Code, absent a Change in a Requirement of Law, all interest on the Loans is
“portfolio interest” within the meaning of Sections 871(h) or 881(c) of the
Code, and therefore is exempt from withholding tax under Sections 1441(c)(9) or
1442(a) of the Code, and (c) to adhere to this Section 13.20 for federal income
and any other applicable tax purposes and not to take any action or file any Tax
Return, report or declaration inconsistent herewith.

12.21    Original Issue Discount. For purposes of Sections 1272, 1273 and 1275
of the Code, each Loan is being issued with original issue discount; please
contact Gary G. Gemignani, Chief Financial Officer, 420 Lexington Avenue, Suite
2012, New York, NY 10170, telephone: 212-297-0020 to obtain information
regarding the issue price, the amount of original issue discount and the yield
to maturity.

SECTION 13    
GUARANTEE

13.01    The Guarantee. The Subsidiary Guarantors hereby jointly and severally
guarantee to the Secured Parties and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans and all fees and other
amounts from time to time owing to the Secured Parties by Borrower under this
Agreement or under any other Loan Document and by any other Obligor under any of
the Loan Documents, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Subsidiary Guarantors hereby further jointly and severally
agree that if Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Subsidiary Guarantors will promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

13.02    Obligations Unconditional. The obligations of the Subsidiary Guarantors
under Section 14.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of Borrower under this Agreement or any other agreement or
instrument referred to herein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 14.02 that the obligations of the Subsidiary Guarantors hereunder shall
be absolute and unconditional, joint and several, under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Subsidiary Guarantors hereunder, which shall remain
absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
(b)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or
(d)    any lien or security interest granted to, or in favor of, the Secured
Parties as security for any of the Guaranteed Obligations shall fail to be
perfected.
The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against Borrower
under this Agreement or any other agreement or instrument referred to herein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.

13.03    Reinstatement. The obligations of the Subsidiary Guarantors under this
SECTION 14 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Subsidiary Guarantors jointly and
severally agree that they will indemnify the Secured Parties on demand for all
reasonable costs and expenses (including fees of counsel) incurred by the
Lenders in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

13.04    Subrogation. The Subsidiary Guarantors hereby jointly and severally
agree that until the payment and satisfaction in full of all Guaranteed
Obligations and the expiration and termination of the Commitments under this
Agreement, they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 14.01, whether by subrogation
or otherwise, against Borrower or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

13.05    Remedies. The Subsidiary Guarantors jointly and severally agree that,
as between the Subsidiary Guarantors and the Secured Parties, the obligations of
Borrower under this Agreement and under the other Loan Documents may be declared
to be forthwith due and payable as provided in SECTION 11 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
SECTION 11) for purposes of Section 14.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 14.01.

13.06    Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this SECTION 14 constitutes an instrument for
the payment of money, and consents and agrees that the Secured Parties, at their
sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder, shall have the right to proceed by motion
for summary judgment in lieu of complaint pursuant to N.Y. Civ. Prac. L&R §
3213.

13.07    Continuing Guarantee. The guarantee in this SECTION 14 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

13.08    Rights of Contribution. The Subsidiary Guarantors hereby agree, as
between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, each other Subsidiary Guarantor shall,
on demand of such Excess Funding Guarantor (but subject to the next sentence),
pay to such Excess Funding Guarantor an amount equal to such Subsidiary
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to any
Excess Funding Guarantor under this Section 14.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this SECTION 14 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.
For purposes of this Section 14.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate present fair saleable value of all properties of such Subsidiary
Guarantor (excluding any shares of stock of any other Subsidiary Guarantor)
exceeds the amount of all the debts and liabilities of such Subsidiary Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder and any
obligations of any other Subsidiary Guarantor that have been Guaranteed by such
Subsidiary Guarantor) to (y) the amount by which the aggregate fair saleable
value of all properties of all of the Subsidiary Guarantors exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of Borrower and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the first Borrowing Date, as of such
Borrowing Date, and (B) with respect to any other Subsidiary Guarantor, as of
the date such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

13.09    General Limitation on Guarantee Obligations. In any action or
proceeding involving any provincial, territorial or state corporate law, or any
state or federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Subsidiary
Guarantor under Section 14.01 would otherwise, taking into account the
provisions of Section 14.08, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 14.01, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Subsidiary Guarantor, any Secured Party or
any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.


BORROWER:


SYNERGY PHARMACEUTICALS INC.    
By /s/ Gary Gemignani_____________________
Name: Gary Gemignani
Title: Executive Vice President and Chief Financial Officer
Address for Notices:    
420 Lexington Avenue, Suite 2012
New York, NY 10170
Attn:    
Tel.:    
Fax:    
Email:    


SUBSIDIARY GUARANTORS:


SYNERGY ADVANCED PHARMACEUTICALS, INC.


By /s/ Gary Gemignani_______________
Name: Gary Gemignani
Title:


Address for Notices:    
Address for Notices:    
420 Lexington Avenue, Suite 2012
New York, NY 10170
Attn:    
Tel.:    
Fax:    
Email:    
ADMINISTRATIVE AGENT:
CRG SERVICING LLC


By /s/ Andrei Dorenbaum___________
Name: Andrei Dorenbaum
Title: Authorized Signatory


Address for Notices:
1000 Main Street, Suite 2500
Houston, TX 77002
Attn:    Portfolio Reporting
Tel.:    713.209.7350
Fax:    713.209.7351
Email:    notices@crglp.com
LENDERS:


CRG PARTNERS III L.P.
By CRG PARTNERS III GP L.P., its General Partner
By CRG PARTNERS III GP LLC, its General Partner


By /s/ Andrei Dorenbaum________
Name: Andrei Dorenbaum
Title: Authorized Signatory


Address for Notices:
1000 Main Street, Suite 2500
Houston, TX 77002
Attn:    Portfolio Reporting
Tel.:    713.209.7350
Fax:    713.209.7351
Email:    notices@crglp.com




CRG PARTNERS III – PARALLEL FUND “A” L.P.
By CRG PARTNERS III – PARALLEL FUND “A” GP L.P., its General Partner
By CRG PARTNERS III – PARALLEL FUND “A” GP LLC, its General Partner


By /s/ Andrei Dorenbaum____________
Name: Andrei Dorenbaum
Title: Authorized Signatory


Address for Notices:
1000 Main Street, Suite 2500
Houston, TX 77002
Attn:    Portfolio Reporting
Tel.:    713.209.7350
Fax:    713.209.7351
Email:    notices@crglp.com





Schedule 1
to Term Loan Agreement
COMMITMENTS
Lender
Commitment
Proportionate Share
CRG Partners III – Parallel Fund “A” L.P.
$99,207,576.19
33.069192060 %
CRG Partners III L.P.
$200,792,423.81
66.930807940%
TOTAL
$300,000,000
100%








Exhibit A
to Term Loan Agreement
FORM OF GUARANTEE ASSUMPTION AGREEMENT
GUARANTEE ASSUMPTION AGREEMENT dated as of [DATE] (this “Agreement”) by [NAME OF
ADDITIONAL SUBSIDIARY GUARANTOR], a [___] [___] (the “Additional Subsidiary
Guarantor”), in favor of CRG SERVICING LLC, as administrative agent and
collateral agent (the “Administrative Agent”) for the benefit of the Secured
Parties under that certain Term Loan Agreement, dated as of September 1, 2017
(as amended, restated, supplemented or otherwise modified, renewed, refinanced
or replaced, the “Loan Agreement”), among Synergy Pharmaceuticals Inc., a
Delaware corporation (“Borrower”), Administrative Agent, the lenders from time
to time party thereto and the Subsidiary Guarantors from time to time party
thereto. The terms defined in the Loan Agreement are herein used as therein
defined.
Pursuant to Section 8.12(a) of the Loan Agreement, the Additional Subsidiary
Guarantor hereby agrees to become a “Subsidiary Guarantor” for all purposes of
the Loan Agreement, and a “Grantor” for all purposes of the Security Agreement.
Without limiting the foregoing, the Additional Subsidiary Guarantor hereby,
jointly and severally with the other Subsidiary Guarantors, guarantees to the
Lenders and their successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of all Guaranteed
Obligations (as defined in Section 14.01 of the Loan Agreement) in the same
manner and to the same extent as is provided in SECTION 14 of the Loan
Agreement. In addition, as of the date hereof, the Additional Subsidiary
Guarantor hereby makes the representations and warranties set forth in Sections
7.01, 7.02, 7.03, 7.05(a), 7.06, 7.07, 7.08 and 7.18 of the Loan Agreement, and
in SECTION 2 of the Security Agreement, with respect to itself and its
obligations under this Agreement and the other Loan Documents, as if each
reference in such Sections to the Loan Documents included reference to this
Agreement, such representations and warranties to be made as of the date hereof.
IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Agreement to be duly executed and delivered as of the day and year first above
written.
[ADDITIONAL SUBSIDIARY GUARANTOR]


By _______________________________________
Name:
Title:





Exhibit B
to Term Loan Agreement
FORM OF NOTICE OF BORROWING
Date : [__________]
To:    CRG Servicing LLC and the Lenders referred to below
1000 Main Street, Suite 2500
Houston, TX 77002
Attn:    Portfolio Reporting
Re: Borrowing under Term Loan Agreement
Ladies and Gentlemen:
The undersigned, Synergy Pharmaceuticals Inc., a Delaware corporation
(“Borrower”), refers to the Term Loan Agreement, dated as of September 1, 2017
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), among Borrower, CRG Servicing LLC, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the lenders from time to time party thereto and the
subsidiary guarantors from time to time party thereto. The terms defined in the
Loan Agreement are herein used as therein defined.
Borrower hereby gives you notice irrevocably, pursuant to Section 2.02 of the
Loan Agreement, of the borrowing of the Loan specified herein:
1.    The proposed Borrowing Date is [__________].
2.    The amount of the proposed Borrowing is $[__________].
3.    The payment instructions with respect to the funds to be made available to
Borrower are as follows:
Bank name:    [__________]
Bank Address:    [__________]
Routing Number:    [__________]
Account Number:    [__________]
Swift Code:    [__________]
Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed borrowing of the Loan,
before and after giving effect thereto and to the application of the proceeds
therefrom:
(a)    the representations and warranties made by Borrower in SECTION 7 of the
Loan Agreement shall be (A) in the case of representations qualified by
“materiality”, “material adverse effect” or similar language, true and correct
in all respects and (B) in the case of all other representations and warranties,
true and correct in all material respects, in each case on and as of the
Borrowing Date and immediately after giving effect to the application of the
proceeds of the Borrowing with the same force and effect as if made on and as of
such date (except that the representation regarding representations and
warranties that refer to a specific earlier date shall be that they were true on
such earlier date); and
(b)    no Default has occurred or is continuing on and as of the Borrowing Date.


IN WITNESS WHEREOF, Borrower has caused this Notice of Borrowing to be duly
executed and delivered as of the day and year first above written.


BORROWER:


SYNERGY PHARMACEUTICALS INC.


By _______________________________________
Name:
Title:













Exhibit C-1
to Term Loan Agreement
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Term Loan Agreement, dated as of September 1, 2017 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), among Synergy Pharmaceuticals Inc., a Delaware
corporation (“Borrower”), CRG Servicing LLC, as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”), and the
lenders and the subsidiary guarantors from time to time party thereto.
[______________________] (the “Foreign Lender”) is providing this certificate
pursuant to Section 5.03(e)(ii)(B) of the Loan Agreement. The Foreign Lender
hereby represents and warrants that:
1.    The Foreign Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate;
2.    The Foreign Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Foreign Lender further represents and warrants that:
(a)    The Foreign Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and
(b)    The Foreign Lender has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;
3.    The Foreign Lender is not a 10-percent shareholder of Borrower within the
meaning of Section 881(c)(3)(B) of the Code; and
4.    The Foreign Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.
The undersigned has provided to Borrower (directly or through Administrative
Agent) a certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower and Administrative Agent, and (2)
the undersigned shall have at all times furnished Borrower and Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[Signature follows]
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.
[NAME OF NON-U.S. LENDER]


By _______________________________
Name:
Title:


Date: ____________________



Exhibit C-2
to Term Loan Agreement
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Term Loan Agreement, dated as of September 1, 2017 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), among Synergy Pharmaceuticals Inc., a Delaware
corporation (“Borrower”), CRG Servicing LLC, as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”), and the
lenders and the subsidiary guarantors from time to time party thereto.
[______________________] (the “Foreign Participant”) is providing this
certificate pursuant to Section 5.03(e)(ii)(B) of the Loan Agreement. The
Foreign Participant hereby represents and warrants that:
1.    The Foreign Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate;
2.    The Foreign Participant is not a “bank” for purposes of Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the “Code”). In
this regard, the Foreign Participant further represents and warrants that:
(a)    The Foreign Participant is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and
(b)    The Foreign Participant has not been treated as a bank for purposes of
any tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;
3.    The Foreign Participant is not a 10-percent shareholder of Borrower within
the meaning of Section 881(c)(3)(B) of the Code; and
4.    The Foreign Participant is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower and Administrative Agent, and (2) the undersigned shall have at all
times furnished Borrower and Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[Signature follows]
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.
[NAME OF NON-U.S. PARTICIPANT]


By _______________________________
Name:
Title:


Date: ____________________



Exhibit C-3
to Term Loan Agreement
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Term Loan Agreement, dated as of September 1, 2017 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), among Synergy Pharmaceuticals Inc., a Delaware
corporation (“Borrower”), CRG Servicing LLC, as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”), and the
lenders and the subsidiary guarantors from time to time party thereto.
[______________________] (the “Foreign Participant”) is providing this
certificate pursuant to Section 5.03(e)(ii)(B) of the Loan Agreement. The
Foreign Participant hereby represents and warrants that:
1.    The Foreign Participant is the sole record owner of the participation in
respect of which it is providing this certificate;
2.    The Foreign Participant’s direct or indirect partners/members are the sole
beneficial owners of the participation in respect of which it is providing this
certificate;
3.    Neither the Foreign Participant nor its direct or indirect
partners/members is a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Foreign Participant further represents and warrants that:
(a)    neither the Foreign Participant nor its direct or indirect
partners/members is subject to regulatory or other legal requirements as a bank
in any jurisdiction; and
(b)    neither the Foreign Participant nor its direct or indirect
partners/members has been treated as a bank for purposes of any tax, securities
law or other filing or submission made to any Governmental Authority, any
application made to a rating agency or qualification for any exemption from tax,
securities law or other legal requirements;
4.    Neither the Foreign Participant nor its direct or indirect
partners/members is a 10-percent shareholder of Borrower within the meaning of
Section 881(c)(3)(B) of the Code; and
5.    Neither the Foreign Participant nor its direct or indirect
partners/members is a controlled foreign corporation receiving interest from a
related person within the meaning of Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms for each of its partners/members that
is claiming the portfolio interest exemption : (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[Signature follows]
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.
[NAME OF NON-U.S. PARTICIPANT]


By _______________________________
Name:
Title:


Date: ____________________



Exhibit C-4
to Term Loan Agreement
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Term Loan Agreement, dated as of September 1, 2017 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), among Synergy Pharmaceuticals Inc., a Delaware
corporation (“Borrower”), CRG Servicing LLC, as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”), and the
lenders and the subsidiary guarantors from time to time party thereto.
[______________________] (the “Foreign Lender”) is providing this certificate
pursuant to Section 5.03(e)(ii)(B) of the Loan Agreement. The Foreign Lender
hereby represents and warrants that:
1.    The Foreign Lender is the sole record owner of the Loans in respect of
which it is providing this certificate;
2.    The Foreign Lender’s direct or indirect partners/members are the sole
beneficial owners of the Loans in respect of which it is providing this
certificate;
3.    Neither the Foreign Lender nor its direct or indirect partners/members is
a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”). In this regard, the Foreign Lender further
represents and warrants that:
(a)    neither the Foreign Lender nor its direct or indirect partners/members is
subject to regulatory or other legal requirements as a bank in any jurisdiction;
and
(b)    neither the Foreign Lender nor its direct or indirect partners/members
has been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities law or
other legal requirements;
4.    Neither the Foreign Lender nor its direct or indirect partners/members is
a 10-percent shareholder of Borrower within the meaning of Section 881(c)(3)(B)
of the Code; and
5.    Neither the Foreign Lender nor its direct or indirect partners/members is
a controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code.
The undersigned has provided to Borrower (directly or through Administrative
Agent) an IRS Form W-8IMY accompanied by one of the following forms for each of
its partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent, and (2) the undersigned shall have
at all times furnished Borrower and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[Signature follows]
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.
[NAME OF NON-U.S. LENDER]


By _______________________________
Name:
Title:


Date: __________________



Exhibit D
to Term Loan Agreement
FORM OF COMPLIANCE CERTIFICATE
[DATE]
This certificate is delivered pursuant to Section 8.01(c) of, and in connection
with the consummation of the transactions contemplated in, the Term Loan
Agreement, dated as of September 1, 2017 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among Synergy Pharmaceuticals Inc., a Delaware corporation (“Borrower”), CRG
Servicing LLC, as administrative agent and collateral agent (in such capacities,
the “Administrative Agent”), and the lenders and the subsidiary guarantors from
time to time party thereto. Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Loan Agreement.
The undersigned, a duly authorized Responsible Officer of Borrower having the
name and title set forth below under his signature, hereby certifies, on behalf
of Borrower for the benefit of the Secured Parties and pursuant to Section
8.01(c) of the Loan Agreement that such Responsible Officer of Borrower is
familiar with the Loan Agreement and that, in accordance with each of the
following sections of the Loan Agreement, each of the following is true on the
date hereof, both before and after giving effect to any Loan to be made on or
before the date hereof:
In accordance with Section 8.01[(a)/(b)] of the Loan Agreement, attached hereto
as Annex A are the financial statements for the [fiscal quarter/fiscal year]
ended [__________] required to be delivered pursuant to Section 8.01[(a)/(b)] of
the Loan Agreement. Such financial statements fairly present in all material
respects the financial condition of Borrower and its Subsidiaries as at such
date and the results of operations of Borrower and its Subsidiaries for the
period ended on such date and have been prepared in accordance with GAAP
consistently applied[, subject to changes resulting from normal, year-end audit
adjustments and except for the absence of notes] [without any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of the audit.]
Attached hereto as Annex B are the calculations used to determine compliance
with each financial covenant contained in SECTION 10 of the Loan Agreement.
No Default or Event of Default is continuing as of the date hereof[, except as
provided for on Annex C attached hereto, with respect to each of which Borrower
proposes to take the actions set forth on Annex C].
IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.
SYNERGY PHARMACEUTICALS INC.    


By _______________________________________
Name:
Title:




Annex A to Compliance Certificate
FINANCIAL STATEMENTS
[see attached]




Annex B to Compliance Certificate
CALCULATIONS OF FINANCIAL COVENANT COMPLIANCE
I.
Section 10.01: Minimum Average Market Capitalization
 
A.
Average Market Capitalization, calculated on a trailing five (5) trading day
basis, on any trading day during the reporting period
$__________
 
Is Line I.A equal to or greater than $300,000,000?:
Yes: In compliance; No: Not in compliance
II.
Section 10.02: Minimum Liquidity
 
A.
Lowest amount of unencumbered (other than by Liens described in Section 9.02(a),
9.02(c) (provided that there is no event of default under the documentation
governing the Permitted Priority Debt) or 9.02(j)) cash and Permitted Cash
Equivalent Investments (which for greater certainty shall not include any
undrawn credit lines), in each case, to the extent held in an account over which
the Lenders have a perfected security interest, on any day during the reporting
period:
$__________
B.
The greater of:
$__________
 
(1) $10,000,000 and
 
 
(2) to the extent Borrower has incurred Permitted Priority Debt, the minimum
cash balance required of Borrower by Borrower’s Permitted Priority Debt
creditors
 
C.
Are Convertible Notes outstanding? If yes, add the aggregate outstanding
principal amount thereof.
$__________
 
Is Line II.A greater than Line II.C?:
Yes: In compliance; No: Not in compliance
III.
Section 10.03(a)-(e): Minimum Revenue—Subsequent Periods
 
A.
Revenues during the twelve month period beginning on January 1, 2017
$__________
 
[Is line III.A equal to or greater than $9,500,000?
Yes: In compliance; No: Not in compliance]
B.
Revenues during the twelve month period beginning on January 1, 2018
$__________
 
[Is line III.B equal to or greater than $61,000,000?
Yes: In compliance; No: Not in compliance]
C.
Revenues during the twelve month period beginning on January 1, 2019
$__________
 
[Is line III.C equal to or greater than $135,000,000?
Yes: In compliance; No: Not in compliance]
D.
Revenues during the twelve month period beginning on January 1, 2020
$__________
 
[Is line III.D equal to or greater than $195,000,000?
Yes: In compliance; No: Not in compliance]
E.
Revenues during the twelve month period beginning on January 1, 2021
$__________
 
[Is line III.E equal to or greater than $200,000,000?
Yes: In compliance; No: Not in compliance]
F.
Revenues during the twelve month period beginning on January 1, 2022
$__________
 
[Is line III.E equal to or greater than $220,000,000?
Yes: In compliance; No: Not in compliance]




Exhibit F
to Term Loan Agreement
FORM OF LANDLORD CONSENT
THIS LANDLORD CONSENT (the “Agreement”) is made and entered into as of September
1, 2017 by and among CRG Servicing LLC, as administrative agent and collateral
agent for the “Secured Parties” as defined in the Loan Agreement referred to
below (in such capacities, “Administrative Agent”), [INSERT NAME OF BORROWER or
GUARANTOR], a [Delaware] [corporation] (“Debtor”), and [INSERT NAME OF
LANDLORD], a [Delaware] [limited liability company] (“Landlord”).
WHEREAS, Debtor has entered into a Term Loan Agreement, dated as of September 1,
2017 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”), among Synergy Pharmaceuticals Inc., a
Delaware corporation, as borrower, Administrative Agent, the lenders from time
to time party thereto and the subsidiary guarantors from time to time party
thereto, pursuant to which the Secured Parties have been granted a security
interest in all of Debtor’s personal property, including, but not limited to,
inventory, equipment and trade fixtures (hereinafter “Personal Property”); and
WHEREAS, Landlord is the owner of the real property located at [__________] (the
“Premises”); and
WHEREAS, Landlord and Debtor have entered into that certain Lease dated
[__________][, as amended by [___________] dated [__________]] ([collectively,]
the “Lease”); and
WHEREAS, certain of the Personal Property has or may become affixed to or be
located on, wholly or in part, the Premises.
NOW, THEREFORE, in consideration of any loans or other financial accommodation
extended by the Secured Parties to Debtor at any time, and other good and
valuable consideration, the parties agree as follows:
1.    Landlord subordinates to Administrative Agent (for the benefit of the
Secured Parties) all security interests or other interests or rights Landlord
may now or hereafter have in, or to any of the Personal Property, whether for
rent or otherwise, while Debtor is indebted to the Secured Parties.
2.    The Personal Property may be installed in or located on the Premises and
is not and shall not be deemed a fixture or part of the real estate and shall at
all times be considered personal property.
3.    Upon reasonable prior notice to each of the Landlord and Debtor,
Administrative Agent or its representatives may enter upon the Premises during
normal business hours to inspect the Personal Property (but not more often than
once per year unless an Event of Default has occurred and is continuing).
4.    Upon the occurrence and during the continuance of an Event of Default
under the Agreements, Administrative Agent or its representatives, at
Administrative Agent’s option, upon written notice delivered to Landlord not
less than ten (10) business days in advance, may enter the Premises during
normal business hours for the purpose of repossessing, removing or otherwise
dealing with said Personal Property; provided that neither Administrative Agent
nor Secured Parties shall be permitted to operate the business of Debtor on the
Premises or sell, auction or otherwise dispose of any Personal Property at the
Premises or advertise any of the foregoing; and such license shall continue,
from the date Administrative Agent enters the Premises for as long as
Administrative Agent reasonably deems necessary but not to exceed a period of
ninety (90) days. During the period Administrative Agent occupies the Premises,
it shall pay to Landlord the rent provided under the Lease relating to the
Premises, prorated on a per diem basis to be determined on a thirty (30) day
month, without incurring any other obligations of Debtor.
5.    Administrative Agent shall pay to Landlord any costs for damage to the
Premises or the building in which the Premises is located in removing or
otherwise dealing with said Personal Property pursuant to paragraph 4 above, and
shall indemnify and hold harmless Landlord from and against (i) all claims,
disputes and expenses, including reasonable attorneys’ fees, suffered or
incurred by Landlord arising from Administrative Agent’s exercise of any of its
rights hereunder, and (ii) any injury to third persons, caused by actions of
Administrative Agent pursuant to this consent.
6.    Landlord agrees to give notice to Administrative Agent in writing by
certified mail, facsimile or email of Landlord’s intent to exercise its remedies
in response to any default by Debtor of any of the provisions of the Lease, to:
CRG Servicing LLC
1000 Main Street, Suite 2500
Houston, TX 77002
Attention: Portfolio Reporting
Fax: 713.209.7351
Email: notices@crglp.com
        
7.    Landlord shall have no obligation to preserve or protect the Personal
Property or take any action in connection therewith, and Administrative Agent
waives all claims they may now or hereafter have against Landlord in connection
with the Personal Property.
8.    This consent shall terminate and be of no further force or effect upon the
earlier of (i) the date on which all indebtedness secured by the Personal
Property indefeasibly is paid in full in cash and (ii) the date on which the
Lease is terminated or expires.
9.    Nothing contained herein shall be construed to amend the Lease, and the
Lease remains unchanged and in full force and effect.
This consent shall be construed and interpreted in accordance with and governed
by the laws of the State of [__________].
This consent may not be changed or terminated orally and is binding upon and
shall inure to the benefit of Landlord, Administrative Agent, Secured Parties
and Debtor and the heirs, personal representatives, successors and assigns of
Landlord, Administrative Agent, Secured Parties and Debtor.
[Signature Page follows]


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


LANDLORD:


[__________]


By _______________________________________
Name:
Title:


ADMINISTRATIVE AGENT:


CRG SERVICING LLC


By _________________________________
Name:
Title:
Address for Notices:
1000 Main Street, Suite 2500
Houston, TX 77002
Attn:    Portfolio Reporting
Tel.:    713.209.7350
Fax:    713.209.7351
Email:    notices@crglp.com






Acknowledged and Agreed:
[INSERT NAME OF BORROWER OR GUARANTOR]


By _______________________________________
Name:
Title:







Exhibit G
to Term Loan Agreement
FORM OF SUBORDINATION AGREEMENT


This Subordination Agreement is made as of [________] (this “Agreement”) among
CRG Servicing LLC, a Delaware limited liability company (“Senior Agent”), and
[__________], a [__________] [corporation] (“Subordinated Creditor”).
RECITALS:
A.    Synergy Pharmaceuticals Inc., a Delaware corporation (“Borrower”), will,
as of the date hereof, issue in favor of Subordinated Creditor the Subordinated
Note (as defined below)[, and grant a security interest in the Subordinated
Collateral (as defined below) in favor of Subordinated Creditor].
B.    Senior Creditors, Borrower and certain of its subsidiaries have entered
into the Senior Loan Agreement (as defined below), and Senior Agent, Borrower
and certain of its subsidiaries have entered into the Senior Security Agreement
(as defined below) under which Borrower and such subsidiaries have granted a
security interest in the Collateral (as defined below) in favor of the Senior
Creditors as security for the payment of Borrower’s obligations under the Senior
Loan Agreement.
C.    To induce the Lenders under and as defined in the Senior Loan Agreement
referred to below to make and maintain the credit extensions to Borrower under
the Senior Loan Agreement, Subordinated Creditor is willing to subordinate the
Subordinated Debt (as defined below) to the Senior Debt (as defined below)[, and
all liens securing the Subordinated Debt to the Senior Creditors’ liens on and
security interests in the Collateral] on the terms and conditions herein set
forth.
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
1.    Definitions. As used herein, the following terms have the following
meanings:
“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.
“Collateral” has the meaning set forth in the Senior Security Agreement.
“Enforcement Action” means, with respect to any indebtedness, obligation
(contingent or otherwise) or Collateral at any time held by any lender or
noteholder, (i) commencing, by judicial or non-judicial means, the enforcement
of, or otherwise attempting to enforce, such indebtedness, obligation or
Collateral of any of the default remedies under any of the applicable agreements
or documents of such lender or noteholder, the UCC or other applicable law
(other than the mere issuance of a notice of default or notice of the right by
such lender or noteholder to seek specific performance with respect to any
covenants in favor of such lender or noteholder), (ii) repossessing, selling,
leasing or otherwise disposing of all or any part of such Collateral, including
without limitation causing any attachment of, levy upon, execution against,
foreclosure upon or the taking of other action against or institution of other
proceedings with respect to any Collateral, or exercising account debtor or
obligor notification or collection rights with respect to all or any portion
thereof, or attempting or agreeing to do so, (iii) appropriating, setting off or
applying to such lender or noteholder’s claim any part or all of such Collateral
or other property in the possession of, or coming into the possession of, such
lender or noteholder or its agent, trustee or bailee, (iv) asserting any claim
or interest in any insurance with respect to such indebtedness, obligation or
Collateral, (v) instituting or commencing, or joining with any Person in
commencing, any action or proceeding with respect to any of the foregoing rights
or remedies (including any action of foreclosure, enforcement, collection or
execution and any Insolvency Event involving any Obligor), (vi) exercising any
rights under any lockbox agreement, account control agreement, landlord waiver
or bailee’s letter or similar agreement or arrangement to which the Subordinated
Creditor is a party, (vii) [causing or compelling the pledge or delivery of
Subordinated Collateral], or (viii) otherwise enforcing, or attempting to
enforce, any other rights or remedies under or with respect to any such
indebtedness, obligation or Collateral.
“Insolvency Event” means that any Obligor or any of its subsidiaries shall have
(i) applied for, consented to or acquiesced in the appointment of a trustee,
receiver or other custodian for it or any of its property, or (ii) made a
general assignment for the benefit of creditors or similar arrangement in
respect of such Obligor’s or subsidiary’s creditors generally or any substantial
portion thereof, or (iii) permitted, consented to, or suffered to exist the
appointment of a trustee, receiver or other custodian for it or for a
substantial part of its property, or (iv) commenced any case, action or
proceeding before any court or other governmental agency or authority relating
to bankruptcy, reorganization, insolvency, debt arrangement or relief or other
case, action or proceeding under any bankruptcy or insolvency law, or any
dissolution, winding up or liquidation case, action or proceeding, including
without limitation any case under the Bankruptcy Code, in respect of it, or (v)
(A) permitted, consented to, or suffered to exist the commencement of any case,
action or proceeding before any court or other governmental agency or authority
relating to bankruptcy, reorganization, insolvency, debt arrangement or relief
or other case, action or proceeding under any bankruptcy or insolvency law, or
any dissolution, winding up or liquidation case, action or proceeding, including
without limitation any case under the Bankruptcy Code, in respect of it, or (B)
any such case, action or proceeding shall have resulted in the entry of an order
for relief or shall have remained for sixty (60) days undismissed.
“Obligor” has the meaning set forth in the Senior Loan Agreement.
“Person” has the meaning set forth in the Senior Loan Agreement.
“Senior Creditors” means Senior Agent and the Lenders under and as defined in
the Senior Loan Agreement.
“Senior Debt” means the Obligations (as defined in the Senior Loan Agreement).
“Senior Discharge Date” means the first date on which all of the Senior Debt
(other than contingent indemnification obligations has been paid indefeasibly in
full in cash and all commitments of Senior Lenders under the Senior Loan
Documents have been terminated.
“Senior Loan Agreement” means that certain Term Loan Agreement, dated as of
September 1, 2017, by and among Borrower, the subsidiary guarantors from time to
time party thereto, and the Senior Creditors, as amended, restated, supplemented
or otherwise modified from time to time.
“Senior Loan Documents” means, collectively, the Loan Documents (as defined in
the Senior Loan Agreement), in each case as amended, restated, supplemented or
otherwise modified from time to time.
“Senior Security Agreement” means that certain Security Agreement, dated as of
[__________], among Borrower, the other Obligors party thereto, and Senior
Agent, as amended, restated, supplemented or otherwise modified from time to
time.
[“Subordinated Collateral” means any property or assets that may at any time be
or become subject to a lien or security interest in favor of the Subordinated
Creditor pursuant to the Subordinated Collateral Documents or otherwise, and all
products and proceeds of any of the foregoing.]
[“Subordinated Collateral Documents” means, collectively, each security
agreement, deed of trust, mortgage, pledge agreement and any other agreement
pursuant to which any Obligor or any other Person provides a lien on or security
interest in its assets in favor of the Subordinated Creditor, and all financing
statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant thereto.]
“Subordinated Debt” means and includes all obligations, liabilities and
indebtedness of Borrower owed to Subordinated Creditor, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, including without limitation, principal, premium (if any),
interest, fees, charges, expenses, costs, professional fees and expenses, and
reimbursement obligations.
“Subordinated Debt Documents” means, collectively, the Subordinated Note and
each other loan document or agreement entered into by Borrower in connection
with the Subordinated Note[, including without limitation each Subordinated
Collateral Document], as amended, restated, supplemented or otherwise modified
from time to time.
“Subordinated Note” means that certain $[__________] subordinated promissory
note, dated [__________], issued by Borrower to Subordinated Creditor, as
amended, restated, supplemented or otherwise modified from time to time.
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
2.    Liens(a)    Subordinated Creditor represents and warrants that [the
Subordinated Debt is unsecured. Subordinated Creditor agrees that it will not
request or accept any security interest in any Collateral to secure the
Subordinated Debt; provided that, should Subordinated Creditor obtain a lien or
security interest on any asset or Collateral to secure all or any portion of the
Subordinated Debt for any reason (which action shall be in violation of this
Agreement), notwithstanding the respective dates of attachment and perfection of
the security interests in the Collateral in favor of the Senior Creditors or
Subordinated Creditor, or any contrary provision of the UCC, or any applicable
law or decision to the contrary, or the provisions of the Senior Loan Documents
or the Subordinated Debt Documents, and irrespective of whether Subordinated
Creditor or the Senior Creditors hold possession of any or all part of the
Collateral, all now existing or hereafter arising security interests in the
Collateral in favor of Subordinated Creditor in respect of the Subordinated Debt
Documents shall at all times be subordinate to the security interest in such
Collateral in favor of the Senior Creditors in respect of the Senior Loan
Documents.] [all liens and security interests, if any, now or hereafter existing
that secure the Subordinated Debt, are hereby subordinated and junior in all
respects to the liens and security interests now or hereafter existing securing
the Senior Debt, regardless of the time, manner or order of attachment or
perfection of any such liens and security interests, the time or order of filing
of financing statements, the acquisition of purchase money or other liens or
security interests, the time of giving or failure to give notice of the
acquisition or expected acquisition of purchase money or other liens or security
interests, or any other circumstances whatsoever.]
(b)    Subordinated Creditor acknowledges that the Senior Creditors have been
granted liens upon the Collateral [(including the Subordinated Collateral)], and
Subordinated Creditor hereby consents thereto and to the incurrence of the
Senior Debt.
(c)    Until the Senior Discharge Date, in the event of any private or public
sale or other disposition of all or any portion of the Collateral, Subordinated
Creditor agrees that such Collateral shall be sold or otherwise disposed of free
and clear of any liens in favor of Subordinated Creditor. Subordinated Creditor
agrees that any such sale or disposition of Collateral shall not require any
consent from Subordinated Creditor, and Subordinated Creditor hereby waives any
right it may have to object to such sale or disposition.
(d)     [Subordinated Creditor agrees that it will not request or accept any
guaranty of the Subordinated Debt.]
(e)    [Each of the Senior Creditors and Subordinated Creditor agrees to hold
all collateral in which a lien may be perfected by possession or control
(“Possessory Collateral”) in its possession, custody, or control (or in the
possession, custody, or control of agents or bailees for any such party) as
agent for the other solely for the purpose of perfecting the security interest
granted to each in such Possessory Collateral subject to the terms and
conditions of this Agreement. Neither any Senior Creditor nor Subordinated
Creditor shall have any obligation whatsoever to the other to assure that any
Possessory Collateral is genuine or owned by any Obligor or any other Person or
to preserve its rights or benefits or those of any Person. The duties or
responsibilities of the Senior Creditors and Subordinated Creditor under this
Section 2(e) are and shall be limited solely to holding or maintaining control
of the Possessory Collateral as agent for the others for purposes of perfecting
the lien or security interest held by such others. The Senior Creditors are not
and shall not be deemed to be a fiduciary of any kind for Subordinated Creditor
or any other Person.]
3.    Payment Subordination(a)    Notwithstanding the terms of the Subordinated
Debt Documents, until the Senior Discharge Date, (i) all payments and
distributions of any kind or character, whether in cash, property or securities,
in respect of the Subordinated Debt are subordinated in right and time of
payment to all payments in respect of the Senior Debt, and (ii) Subordinated
Creditor will not demand, sue for or receive from Borrower (and Borrower will
not pay) any part of the Subordinated Debt, whether by payment, prepayment,
distribution, setoff, or otherwise, or accelerate the Subordinated Debt.
(b)    Subordinated Creditor must deliver to the Senior Agent in the form
received (except for endorsement or assignment by Subordinated Creditor) any
payment, distribution, security or proceeds it receives on the Subordinated Debt
other than according to this Agreement.
4.    Subordination of Remedies. Until the Senior Discharge Date, and whether or
not any Insolvency Event has occurred, Subordinated Creditor will not accelerate
the maturity of all or any portion of the Subordinated Debt, enforce, attempt to
enforce, or exercise any right or remedy with respect to any Collateral
[(including the Subordinated Collateral)] or the Subordinated Debt, or take any
other Enforcement Action with respect to the Subordinated Debt [or the
Subordinated Collateral].
5.    Payments Over. All payments and distributions of any kind, whether in
cash, property or securities, in respect of the Subordinated Debt to which
Subordinated Creditor would be entitled if the Subordinated Debt were not
subordinated pursuant to this Agreement, shall be paid to the Senior Creditors
in respect of the Senior Debt, regardless of whether such Senior Debt, or any
portion thereof, is reduced, expunged, disallowed, subordinated or
recharacterized. Notwithstanding the foregoing, if any payment or distribution
of any kind, whether in cash, property or securities, shall be received by
Subordinated Creditor on account of the Subordinated Debt [or the Subordinated
Collateral] before Senior Discharge Date (whether or not expressly characterized
as such), then such payment or distribution shall be segregated by Subordinated
Creditor and held in trust for, and shall be promptly paid over to, the Senior
Creditors in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct, in respect of the Senior
Debt, regardless of whether such Senior Debt, or any portion thereof, is
reduced, expunged, disallowed, subordinated or recharacterized. Subordinated
Creditor irrevocably appoints the Senior Agent as Subordinated Creditor’s
attorney-in-fact, and grants to the Senior Creditors a power of attorney with
full power of substitution (which power of attorney is coupled with an
interest), in the name of Subordinated Creditor or in the name of the Senior
Agent, for the use and benefit of the Senior Creditors, without notice to
Subordinated Creditor, to make any such endorsements. This Section 5 shall be
enforceable even if the Senior Creditors’ liens on the Collateral are alleged,
determined, or held to constitute fraudulent transfers (whether constructive or
actual), preferential transfers, or otherwise avoided or voidable, set aside,
recharacterized or equitably subordinated.
6.    Insolvency Proceedings(a)    This Agreement is intended to constitute and
shall be deemed to constitute a “subordination agreement” within the meaning of
Section 510(a) of the Bankruptcy Code and is intended to be and shall be
interpreted to be enforceable to the maximum extent permitted pursuant to
applicable nonbankruptcy law. All references to Borrower or any other Obligor
shall include Borrower or such Obligor as debtor and debtor-in-possession and
any receiver or trustee for Borrower or any other Obligor (as the case may be)
in connection with any case under the Bankruptcy Code or in connection with any
other Insolvency Event.
(b)    Without limiting the generality of the other provisions of this
Agreement, until the Senior Discharge Date, without the express written consent
of the Senior Agent, Subordinated Creditor shall not institute or commence (nor
shall it join with or support any third party instituting, commencing, opposing,
objecting or contesting, as the case may be, or otherwise suffer to exist), any
Insolvency Event involving Borrower or any other Obligor.
(c)    The Senior Creditors shall have the right to enforce rights, exercise
remedies (including set-off and the right to credit bid its debt) and make
determinations regarding the release, disposition, or restrictions with respect
to the Collateral without any consultation with or consent of Subordinated
Creditor.
(d)    Subordinated Creditor will not, and hereby waives any right to bring,
join in, or otherwise support or take any action to (i) contest the validity,
legality, enforceability, perfection, priority or avoidability of any of the
Senior Debt, any of the Senior Loan Documents or any security interests and/or
liens of the Senior Creditors on or in any property or assets of Borrower or any
other Obligor, including without limitation, the Collateral; (ii) interfere with
or in any manner oppose or support any other Person in opposing any foreclosure
on or other disposition of any Collateral by the Senior Creditors in accordance
with applicable law, or otherwise to contest, protest, object to or interfere
with the manner in which the Senior Creditors may seek to enforce the Liens on
any Collateral; (iii) provide a debtor-in-possession facility (including on a
priming basis) to Borrower or any other Obligor, under Section 362, 363 or 364
of the Bankruptcy Code or any other applicable law, without the consent, in
their sole discretion, of the Senior Creditors; or (iv) exercise any rights
against the Senior Creditors or the Collateral under Section 506(c) of the
Bankruptcy Code. [Subordinated Creditor hereby waives any and all rights it may
have as a junior lien creditor or otherwise to contest, protest, object to or
interfere with the manner in which any Senior Creditor seeks to enforce its
liens on or security interests in any Collateral.]
(e)    Subordinated Creditor will not, and hereby waives any right to, oppose,
contest, object to, join in, or otherwise support any opposition to or objection
with respect to, (i) any request or motion of the Senior Creditors seeking,
pursuant to Section 362(d) of the Bankruptcy Code or otherwise, the
modification, lifting or vacating of the automatic stay of Section 362(a) of the
Bankruptcy Code or from any other stay in connection with any Insolvency Event
or seeking adequate protection of the Senior Creditors’ interests in the
Collateral or with respect to the Senior Debt (whether under Sections 362, 363,
and/or 364 of the Bankruptcy Code or other applicable law), and, until Senior
Discharge Date, Subordinated Creditor agrees that it shall not seek relief from
such automatic stay without the prior written consent of the Senior Agent;
(ii) any debtor-in-possession financing (including on a priming basis) or use of
cash collateral (as defined in Section 363(a) of the Bankruptcy Code or other
applicable law) arrangement by Borrower, whether from the Senior Creditors or
any other third party under Section 362, 363 or 364 of the Bankruptcy Code or
any other applicable law, if the Senior Creditors, in their sole discretion,
consent to such debtor-in-possession financing or cash collateral arrangement,
and Subordinated Creditor shall not request adequate protection (whether under
Sections 362, 363, and/or 364 of the Bankruptcy Code or other applicable law) or
any other relief in connection therewith; (iii) any sale or other disposition of
the Collateral or substantially all of the assets of Borrower or any other
Obligor (include any such sale free and clear of liens or other claims) under
Section 363 of the Bankruptcy Code or other applicable law if the Senior
Creditors, in their sole discretion, consent to such sale or disposition;
(vii) the Senior Creditors’ exercise or enforcement of its right to make an
election under Section 1111(b) of the Bankruptcy Code, and Subordinated Creditor
hereby waives any claim it may hereafter have against the Senior Creditors
arising out of such election; (viii) the Senior Creditors’ exercise or
enforcement of its right to credit bid any or all of its debt claims against
Borrower or any other Obligor, including, without limitation, the Senior Debt;
or (ix) any plan of reorganization or liquidation if the Senior Creditors, in
their sole discretion, consent to, vote in favor of, or otherwise do not oppose
such plan of reorganization or liquidation, and, in furtherance thereof,
Subordinated Creditor hereby grants to the Senior Creditors the right to vote
Subordinated Creditor’s claim or claims (as such term is defined in the
Bankruptcy Code) arising on account of or in connection with the Subordinated
Debt, as Subordinated Creditor’s agent, with respect to any plan of
reorganization or liquidation to which Subordinated Creditor may be entitled to
vote in any bankruptcy or liquidation proceeding or in connection with any other
Insolvency Event of Borrower or any other Obligor.
7.    Distributions of Proceeds of Collateral. All realizations upon any
Collateral pursuant to or in connection with an Enforcement Action, an
Insolvency Event or otherwise shall be paid or delivered to the Senior Agent in
respect of the Senior Debt until the Senior Discharge Date before any payment
may be made to Subordinated Creditor.
8.    Release of Liens. In the event of any private or public sale or other
disposition, by or with the consent of the Senior Agent, of all or any portion
of the Collateral, Subordinated Creditor agrees that such sale or disposition
shall be free and clear of any liens Subordinated Creditor may have on such
Collateral[, and, if the sale or other disposition includes any pledged equity
interests in any Obligor, if the Subordinated Collateral includes any such any
pledged equity interests, the Subordinated Creditor further agrees to release
the entities whose pledged equity interests are sold from all Subordinated
Debt]. Subordinated Creditor agrees that, in connection with any such sale or
other disposition, (i) the Senior Creditors are authorized to file any and all
UCC and other applicable lien releases and/or terminations in respect of any
liens held by Subordinated Creditor in connection with such a sale or other
disposition, and (ii) it shall execute any and all lien releases or other
documents reasonably requested by the Senior Agent in connection therewith. In
furtherance of the foregoing, Subordinated Creditor hereby appoints the Senior
Agent as its attorney-in-fact, with full authority in the place and stead of
Subordinated Creditor and full power of substitution and in the name of
Subordinated Creditor or otherwise, to execute and deliver any document or
instrument which Subordinated Creditor is required to deliver pursuant to this
Section 8, such appointment being coupled with an interest and irrevocable.
Subordinated Creditor agrees that the Senior Creditors may release or refrain
from enforcing their security interest in any Collateral, or permit the use or
consumption of such Collateral by Borrower free of any Subordinated Creditor
security interest, without incurring any liability to Subordinated Creditor.
9.    Attorney-In-Fact. Until the Senior Discharge Date, Subordinated Creditor
irrevocably appoints the Senior Agent as its attorney-in-fact, with power of
attorney with power of substitution, in Subordinated Creditor’s name or in any
Senior Creditor’s name, for the Senior Creditors’ use and benefit without notice
to Subordinated Creditor, to do the following during an Insolvency Event:
(a)    file any claims in respect of the Subordinated Debt on behalf of
Subordinated Creditor if Subordinated Creditor does not do so at least 30 days
before the time to file claims expires; and
(b)    vote Subordinated Creditor’s claim or claims (as such term is defined in
the Bankruptcy Code) arising on account of or in connection with the
Subordinated Debt, as Subordinated Creditor’s agent, with respect to any plan of
reorganization or liquidation to which Subordinated Creditor may be entitled to
vote in any bankruptcy or liquidation proceeding or in connection with any other
Insolvency Event of Borrower or any other Obligor.
Such power of attorney is irrevocable and coupled with an interest.
10.    Legend; Amendment of Debt(a)    Subordinated Creditor will immediately
put a legend on or otherwise indicate on the Subordinated Note that the
Subordinated Note is subject to this Agreement.
(b)    Until the Senior Discharge Date, Subordinated Creditor shall not, without
prior written consent of the Senior Agent, agree to any amendment, modification
or waiver of any provision of the Subordinated Debt Documents, if the effect of
such amendment, modification or waiver is to: (i) terminate or impair the
subordination of the Subordinated Debt in favor of the Senior Creditors; (ii)
increase the interest rate on the Subordinated Debt or change (to earlier dates)
the dates upon which principal, interest and other sums are due under the
Subordinated Note; (iii) alter the redemption, prepayment or subordination
provisions of the Subordinated Debt; (iv) impose on Borrower or any other
Obligor any new or additional prepayment charges, premiums, reimbursement
obligations, reimbursable costs or expenses, fees or other payment obligations;
(v) alter the representations, warranties, covenants, events of default,
remedies and other provisions in a manner which would make such provisions
materially more onerous, restrictive or burdensome to Borrower or any other
Obligor; (vi) [grant a lien or security interest in favor of any holder of the
Subordinated Debt on any asset or Collateral to secure all or any portion of the
Subordinated Debt][terminate or impair the subordination of any security
interest or lien securing the Subordinated Debt in favor of the Senior
Creditors]; or (vii) otherwise increase the obligations, liabilities and
indebtedness in respect of the Subordinated Debt or confer additional rights
upon Subordinated Creditor, which individually or in the aggregate would be
materially adverse to Borrower, any other Obligor or the Senior Creditors. Any
such amendment, modification or waiver made in violation of this Section 10(b)
shall be void.
(c)    At any time without notice to Subordinated Creditor, the Senior Creditors
may take such action with respect to the Senior Debt as the Senior Creditors, in
their sole discretion, may deem appropriate, including, without limitation,
terminating advances, increasing the principal, extending the time of payment,
increasing interest rates, renewing, compromising or otherwise amending any
documents affecting the Senior Debt and any Collateral securing the Senior Debt,
and enforcing or failing to enforce any rights against Borrower or any other
person. No action or inaction will impair or otherwise affect any Senior
Creditor’s rights under this Agreement.
11.    Certain Waivers(a)    Subordinated Creditor hereby (i) waives any and all
notice of the incurrence of the Senior Debt or any part thereof; (ii) waives any
and all rights it may have to require the Senior Creditors to marshal assets, to
exercise rights or remedies in a particular manner, to forbear from exercising
such rights and remedies in any particular manner or order, or to claim the
benefit of any appraisal, valuation or other similar right that may otherwise be
available under applicable law, regardless of whether any action or failure to
act by or on behalf of the Senior Creditors is adverse to the interest of
Subordinated Creditor; (iii) agrees that the Senior Creditors shall have no
liability to Subordinated Creditor, and Subordinated Creditor hereby waives any
claim against the Senior Creditors arising out of any and all actions not in
breach of this Agreement which the Senior Creditors may take or permit or omit
to take with respect to the Senior Loan Documents (including any failure to
perfect or obtain perfected security interests in the Collateral), the
collection of the Senior Debt or the foreclosure upon, or sale, liquidation or
other disposition of, any Collateral; and (iv) agrees that the Senior Creditors
have no duty, express or implied, fiduciary or otherwise, to them in respect of
the maintenance or preservation of the Collateral, the Senior Debt or otherwise.
Without limiting the foregoing, Subordinated Creditor agrees that the Senior
Creditors shall have no duty or obligation to maximize the return to any class
of creditors holding indebtedness of any type (whether Senior Debt or
Subordinated Debt), notwithstanding that the order and timing of any
realization, sale, disposition or liquidation of the Collateral may affect the
amount of proceeds actually received by such class of creditors from such
realization, sale, disposition or liquidation.
(b)    Subordinated Creditor confirms that this Agreement shall govern as
between the Senior Creditors and the Subordinated Creditor irrespective of: (i)
any lack of validity or enforceability of any Senior Loan Document or any
Subordinated Debt Document; (ii) the occurrence of any Insolvency Event in
respect of any Obligor; (iii) whether the Senior Debt, or the liens or security
interests securing the Senior Debt, shall be held to be unperfected, deficient,
invalid, void, voidable, voided, unenforceable, subordinated, reduced,
discharged or are set aside by a court of competent jurisdiction, including
pursuant or in connection with any Insolvency Event; (iv) any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Senior Debt or the Subordinated Debt, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any Senior Loan Document or any
Subordinated Debt Document or any guarantee thereof; or (v) any other
circumstances which otherwise might constitute a defense available to, or a
discharge of, any Obligor in respect of the Senior Debt or the Subordinated
Debt.
12.    Representations and Warranties. Subordinated Creditor represents and
warrants to the Senior Creditors that:
(a)    all action on the part of Subordinated Creditor, its officers, directors,
partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of
Subordinated Creditor hereunder has been taken;
(b)    this Agreement constitutes the legal, valid and binding obligation of
Subordinated Creditor, enforceable against Subordinated Creditor in accordance
with its terms;
(c)    the execution, delivery and performance of and compliance with this
Agreement by Subordinated Creditor will not (i) result in any material violation
or default of any term of any of Subordinated Creditor’s charter, formation or
other organizational documents (such as Articles or Certificate of
Incorporation, bylaws, partnership agreement, operating agreement, etc.) or (ii)
violate any material applicable law, rule or regulation; and
(d)    Subordinated Creditor has not previously assigned any interest in the
Subordinated Debt[ or any Subordinated Collateral], and no Person other than the
Subordinated Creditor owns an interest in the Subordinated Debt[ or Subordinated
Collateral].
13.    Term; Reinstatement. This Agreement shall remain in full force and effect
until the Senior Discharge Date, notwithstanding the occurrence of an Insolvency
Event. If, after the Senior Discharge Date, the Senior Creditors must disgorge
any payments made on the Senior Debt for any reason (including, without
limitation, in connection with the bankruptcy of Borrower or in connection with
any other Insolvency Event), this Agreement and the relative rights and
priorities provided in it, will be reinstated as to all disgorged payments as
though such payments had not been made, and Subordinated Creditor will
immediately pay the Senior Agent all payments received in respect of the
Subordinated Debt to the extent such payments or retention thereof would have
been prohibited under this Agreement.
14.    Successors and Assigns. This Agreement binds Subordinated Creditor, its
successors or assigns, and benefits the Senior Creditors’ successors or assigns.
This Agreement is for Subordinated Creditor’s and the Senior Creditors’ benefit
and not for the benefit of Borrower or any other party. Subordinated Creditor
shall not sell, assign, pledge, dispose of or otherwise transfer all or any
portion of the Subordinated Debt or any related document or any interest in any
Collateral therefor unless prior to the consummation of any such action, the
transferee thereof shall execute and deliver to the Senior Agent an agreement of
such transferee to be bound hereby, or an agreement substantially identical to
this Agreement providing for the continued subjection of the Subordinated Debt,
the interests of the transferee in the Collateral and the remedies of the
transferee with respect thereto as provided herein with respect to Subordinated
Creditor and for the continued effectiveness of all of the other rights of the
Senior Creditors arising under this Agreement, in each case in form satisfactory
to the Senior Creditors. Any such sale, assignment, pledge, disposition or
transfer not made in compliance with the terms of this Section 14 shall be void.
15.    Further Assurances. Subordinated Creditor hereby agrees to execute such
documents and/or take such further action as the Senior Agent may at any time or
times reasonably request in order to carry out the provisions and intent of this
Agreement, including, without limitation, ratifications and confirmations of
this Agreement from time to time hereafter, as and when requested by the Senior
Agent.
16.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Executed counterparts may be delivered by facsimile.
17.    Governing Law; Waiver of Jury Trial (a) This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York, without regard to principles
of conflicts of laws that would result in the application of the laws of any
other jurisdiction; provided that Section 5-1401 of the New York General
Obligations Law shall apply.
(b)    EACH PARTY HERETO WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.
18.    Entire Agreement; Waivers and Amendments. This Agreement represents the
entire agreement with respect to the subject matter hereof, and supersedes all
prior negotiations, agreements and commitments. The Senior Creditors and
Subordinated Creditor are not relying on any representations by the other
creditor party or Borrower in entering into this Agreement, and each of the
Senior Creditors and Subordinated Creditor has kept and will continue to keep
itself fully apprised of the financial and other condition of Borrower. No
amendment, modification, supplement, termination, consent or waiver of or to any
provision of this Agreement, nor any consent to any departure therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Senior Agent and Subordinated Creditor. Any waiver of any provision of this
Agreement, or any consent to any departure from the terms of any provision of
this Agreement, shall be effective only in the specific instance and for the
specific purpose for which given.
19.    No Waiver. No failure or delay on the part of any Senior Creditor or
Subordinated Creditor in the exercise of any power, right, remedy or privilege
under this Agreement shall impair such power, right, remedy or privilege or
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude any other or further exercise of any
other power, right or privilege. The rights and remedies under this Agreement
are cumulative and not exclusive of any rights, remedies, powers and privileges
that may otherwise be available to any Senior Creditor.
20.    Legal Fees. In the event of any legal action to enforce the rights of a
party under this Agreement, the party prevailing in such action shall be
entitled, in addition to such other relief as may be granted, all reasonable,
invoiced and out-of-pocket costs and expenses, including reasonable attorneys’
fees, incurred in such action.
21.    Severability. Any provision of this Agreement which is illegal, invalid,
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
22.    Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be delivered or sent by first-class mail, postage prepaid, or
by overnight courier or messenger service or by facsimile or electronic mail,
message confirmed, and shall be deemed to be effective for purposes of this
Agreement on the day that delivery is made or refused. Unless otherwise
specified in a notice mailed or delivered in accordance with the foregoing
sentence, notices, demands, instructions and other communications in writing
shall be given to or made upon the respective parties hereto at their respective
addresses and facsimile numbers indicated on the signature pages hereto.
23.    No Third-Party Beneficiaries; Other Benefits. The terms and provisions of
this Agreement are intended solely for the benefit of each party hereto and
their respective successors and permitted assigns, and the parties do not intend
to confer third party beneficiary rights upon any other person. Subordinated
Creditor understands that there may be various agreements between the Senior
Creditors and Borrower or the other Obligors evidencing and governing the Senior
Debt, and Subordinated Creditor acknowledges and agrees that such agreements are
not intended to confer any benefits on Subordinated Creditor and that the Senior
Creditors shall have no obligation to Subordinated Creditor or any other Person
to exercise any rights, enforce any remedies, or take any actions which may be
available to it under such agreements.
[Signature pages follow]


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
SUBORDINATED CREDITOR:
[__________]




By _______________________________________
Name:
Title:


Address for Notices:




SENIOR AGENT (on behalf of the SENIOR CREDITORS):


CRG SERVICING LLC


By _________________________________
Name:
Title:
Address for Notices:
1000 Main Street, Suite 2500
Houston, TX 77002
Attn:    Portfolio Reporting
Tel.:    713.209.7350
Fax:    713.209.7351
Email:    notices@crglp.com
SYNERGY PHARMACEUTICALS INC.


By _______________________________________
Name:
Title:
Address for Notices:    
420 Lexington Avenue, Suite 2012
New York, NY 10170
Attn:    [__________]
Tel.:    [__________]
Fax:    [__________]
Email:    [__________]



Exhibit H
to Term Loan Agreement
FORM OF INTERCREDITOR AGREEMENT


This Intercreditor Agreement, dated as of [__________] (this “Agreement”), is
made between CRG Servicing LLC, a Delaware limited liability company, as
Administrative Agent, and [INSERT NAME OF A/R LENDER], a [__________] (“[A/R
Lender]”).
RECITALS
A.
Synergy Pharmaceuticals Inc., a Delaware corporation (“Borrower”), has entered
into the A/R Facility Agreement (as defined below) with [A/R Lender], which,
along with any other obligations owing to [A/R Lender] by Borrower, is secured
by certain property of Borrower [and the other Obligors (as defined below)].

B.
Borrower [has][and the other Obligors have] entered into that certain Term Loan
Agreement, dated as of September 1, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “CRG Credit Agreement”), with certain
lenders and CRG Servicing LLC, a Delaware limited liability company, as
administrative agent and collateral agent for such lenders (in such capacities
and together with its successors and assigns, “CRG Agent”), which is secured by
certain property of Borrower [and the other Obligors].

C.
To induce each of [A/R Lender] and the lenders under the CRG Credit Agreement to
make and maintain the credit extensions under the A/R Facility Agreement and the
CRG Credit Agreement, respectively, each of [A/R Lender] and CRG Agent, on
behalf of the “Secured Parties” (as defined in the CRG Credit Agreement, the
“CRG Creditors”; CRG Creditors, collectively with [A/R Lender], “Creditors” and
each individually, a “Creditor”), is willing to enter into this Agreement to,
among other things, subordinate certain of its liens on the terms and conditions
herein set forth.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
1.    Definitions. As used herein, the following terms have the following
meanings:
“A/R Facility Agreement” means that certain [Credit Agreement], dated as of
[_____________], between [A/R Lender] and Borrower, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“A/R Facility Documents” means the A/R Facility Agreement and all [Loan
Documents], each as defined in the A/R Facility Agreement.
“A/R Facility Senior Collateral” means (i) [Borrower’s] accounts arising from
the sale or lease of inventory or the provision of services, excluding
IP/Equipment Accounts (collectively, “Inventory/Service Accounts”), (ii)
[Borrower’s] inventory, (iii) to the extent evidencing, governing, or securing
[Borrower’s] Inventory/Service Accounts or inventory, [Borrower’s] payment
intangibles, chattel paper, instruments and documents, (iv) to the extent held
in a segregated deposit account that does not contain other cash, cash proceeds
of [Borrower’s] Inventory/Service Accounts and inventory, and (v) proceeds of
insurance policies covering [Borrower’s] Inventory/Service Accounts and
inventory received with respect to such accounts and inventory; provided that,
for purposes of clarification, notwithstanding the foregoing, in no event shall
“A/R Facility Senior Collateral” include any right, title or interest of any
Obligor in (A) any Intellectual Property or any licenses thereof, (B) any
accounts or proceeds arising from the sale, transfer, licensing or other
disposition of any Intellectual Property or licenses, or from the sale,
transfer, lease or other disposition of equipment (collectively, “IP/Equipment
Accounts”), (C) equipment, (D) to the extent evidencing, governing, securing or
otherwise related to equipment, any general intangibles, chattel paper,
instruments or documents or (E) proceeds of equipment or proceeds of insurance
policies with respect to equipment.
“Bankruptcy Code” means the federal bankruptcy law of the United States as from
time to time in effect, currently as Title 11 of the United States Code. Section
references to current sections of the Bankruptcy Code shall refer to comparable
sections of any revised version thereof if section numbering is changed.
“Claim” means, (i) in the case of [A/R Lender], any and all present and future
“claims” (used in its broadest sense, as contemplated by and defined in Section
101(5) of the Bankruptcy Code, but without regard to whether such claim would be
disallowed under the Bankruptcy Code) of [A/R Lender] now or hereafter arising
or existing under or relating to the A/R Facility Documents (with the portion of
[A/R Lender]’s Claim at any time consisting of the aggregate principal amount of
indebtedness under the A/R Facility Documents not to exceed the lesser of
$[__________] and 80% of the face amount at such time of [Borrower’s] eligible
(as provided in the A/R Facility Agreement as of the date hereof)
Inventory/Service Accounts, whether joint, several, or joint and several,
whether fixed or indeterminate, due or not yet due, contingent or
non-contingent, matured or unmatured, liquidated or unliquidated, or disputed or
undisputed, whether under a guaranty or a letter of credit, and whether arising
under contract, in tort, by law, or otherwise, any interest or fees thereon
(including interest or fees that accrue after the filing of a petition by or
against any Obligor under the Bankruptcy Code, irrespective of whether allowable
under the Bankruptcy Code), any costs of Enforcement Actions, including
reasonable attorneys’ fees and costs, and any prepayment or termination fees,
and (ii) in the case of CRG Creditors, any and all present and future “claims”
(used in its broadest sense, as contemplated by and defined in Section 101(5) of
the Bankruptcy Code, but without regard to whether such claim would be
disallowed under the Bankruptcy Code) of CRG Creditors now or hereafter arising
or existing under or relating to the CRG Documents, whether joint, several, or
joint and several, whether fixed or indeterminate, due or not yet due,
contingent or non-contingent, matured or unmatured, liquidated or unliquidated,
or disputed or undisputed, whether under a guaranty or a letter of credit, and
whether arising under contract, in tort, by law, or otherwise, any interest or
fees thereon (including interest or fees that accrue after the filing of a
petition by or against any Obligor under the Bankruptcy Code, irrespective of
whether allowable under the Bankruptcy Code), any costs of Enforcement Actions,
including reasonable attorneys’ fees and costs, and any prepayment or
termination fees.
“Collateral” means all real or personal property of any Obligor in which any
Creditor now or hereafter has a security interest.
“Common Collateral” means all Collateral in which both [A/R Lender] and CRG
Agent have a security interest.
“CRG Documents” means all documentation related to the CRG Credit Agreement and
all Loan Documents (as defined in the CRG Credit Agreement), including security
or pledge agreements and all other related agreements.
“CRG Senior Collateral” means all Collateral in which CRG Agent has a security
interest, other than the A/R Facility Senior Collateral, including, for the
avoidance of doubt and without limitation, any additional Collateral in which
CRG Agent may have a security interest following the commencement of or in
connection with any Insolvency Proceeding, including without limitation
Collateral subject to any CRG Agent security interests, superpriority claims, or
other rights arising under Sections 507(b) and 552 of the Bankruptcy Code.
“Credit Documents” means, collectively, the CRG Documents and the A/R Facility
Documents.
“Enforcement Action” means, with respect to any Creditor and with respect to any
Claim of such Creditor or any item of Collateral in which such Creditor has or
claims a security interest, lien, or right of offset, (i) any action, whether
judicial or nonjudicial, to repossess, collect, offset, recoup, give
notification to third parties with respect to, sell, dispose of, foreclose upon,
give notice of sale, disposition, or foreclosure with respect to, or obtain
equitable or injunctive relief with respect to, such Claim or Collateral, (ii)
any action in connection with any Insolvency Proceeding to protect, defend,
enforce or assert rights with respect to such Claim or Collateral, including
without limitation filing and defending any proof of claim, opposing or joining
in the opposition of any sale of assets or confirmation of a plan of
reorganization, or opposing or joining in the opposition of any proposed
debtor-in-possession loan or use of cash collateral, and (iii) the filing of, or
the joining in the filing of, an involuntary bankruptcy or insolvency proceeding
against any Obligor.
“Intellectual Property” means, collectively, all copyrights, copyright
registrations and applications for copyright registrations, including all
renewals and extensions thereof, all rights to recover for past, present or
future infringements thereof and all other rights whatsoever accruing thereunder
or pertaining thereto (collectively, “Copyrights”), all patents and patent
applications, including the inventions and improvements described and claimed
therein together with the reissues, divisions, continuations, renewals,
extensions and continuations in part thereof, all damages and payments for past
or future infringements thereof and rights to sue therefor, and all rights
corresponding thereto throughout the world and all income, royalties, damages
and payments now or hereafter due and/or payable under or with respect thereto
(collectively, “Patents”), and all trade names, trademarks and service marks,
logos, trademark and service mark registrations, and applications for trademark
and service mark registrations, including all renewals of trademark and service
mark registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world (collectively, “Trademarks”),
together, in each case, with the product lines and goodwill of the business
connected with the use of, and symbolized by, each such trade name, trademark
and service mark, together with (a) all inventions, processes, production
methods, proprietary information, know-how and trade secrets; (b) all licenses
or user or other agreements granted to any Obligor with respect to any of the
foregoing, in each case whether now or hereafter owned or used; (c) all
information, customer lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, recorded knowledge, surveys,
engineering reports, test reports, manuals, materials standards, processing
standards, performance standards, catalogs, computer and automatic machinery
software and programs; (d) all field repair data, sales data and other
information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; (f) all licenses, consents, permits, variances,
certifications and approvals of governmental agencies now or hereafter held by
any Obligor; and (g) all causes of action, claims and warranties now or
hereafter owned or acquired by any Obligor in respect of any of the items listed
above.
“Junior Collateral” means, (i) in the case of [A/R Lender], all Common
Collateral consisting of CRG Senior Collateral and (ii) in the case of CRG
Creditors, all Common Collateral consisting of A/R Facility Senior Collateral.
“Obligor” means Borrower, each subsidiary thereof and each other person or
entity that provides a guaranty of, or collateral for, any Claim of any
Creditor.
“Proceeds Sweep Period” means the period beginning on the later to occur of (i)
the occurrence of an event of default under any Creditor’s Credit Documents and
(ii) receipt by the other Creditor of written notice from such Creditor of such
event of default, and ending on the date on which such event of default shall
have been waived in writing by the Creditor issuing such notice.
“Senior Collateral” means, (i) in the case of [A/R Lender], all A/R Facility
Senior Collateral and (ii) in the case of CRG Creditors, all CRG Senior
Collateral.
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York. The following
terms have the meanings given to them in the applicable UCC: “account”, “chattel
paper”, “commodity account”, “deposit account”, “document”, “equipment”,
“general intangible”, “instrument”, “inventory”, “proceeds” and “securities
account”.
2.    Lien Subordination(a)    Notwithstanding the respective dates of
attachment or perfection of the security interests of CRG Creditors and the
security interests of [A/R Lender], or any contrary provision of the UCC, or any
applicable law or decision, or the provisions of the Credit Documents, and
irrespective of whether [A/R Lender] or any CRG Creditor holds possession of all
or any part of the Collateral, (i) all now existing and hereafter arising
security interests of [A/R Lender] in any A/R Facility Senior Collateral shall
at all times be senior to the security interests of CRG Creditors in such A/R
Facility Senior Collateral, and (ii) all now existing and hereafter arising
security interests of CRG Creditors in any CRG Senior Collateral shall at all
times be senior to any interests, including the security interests of [A/R
Lender] in such CRG Senior Collateral. Notwithstanding the foregoing, [A/R
Lender] agrees and acknowledges that it shall not receive, and [neither Borrower
nor any Obligor shall grant][Borrower shall not grant], any security interest to
[A/R Lender] in the CRG Senior Collateral.
(b)    Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors:
(i)    acknowledges and consents to (A) [Borrower][each Obligor] granting to the
other Creditor a security interest in the Common Collateral of such other
Creditor, (B) the other Creditor filing any and all financing statements and
other documents as reasonably deemed necessary by the other Creditor in order to
perfect its security interest in its Common Collateral, and (C)
[Borrower’s][each Obligor’s] entry into the Credit Documents to which the other
Creditor is a party.
(ii)    acknowledges, agrees and covenants, notwithstanding Section 2(c) but
subject to Section 5, that it shall not contest, challenge or dispute the
validity, attachment, perfection, priority or enforceability of the other
Creditor’s security interest in the Common Collateral, or the validity, priority
or enforceability of the other Creditor’s Claim. For the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, [A/R Lender] shall
not file or join in any motion or pleading in connection with any Insolvency
Proceeding or take any other action seeking to recharacterize any Intellectual
Property, the proceeds thereof, or any other CRG Senior Collateral or proceeds
thereof as A/R Facility Senior Collateral.
(c)    Subject to Section 2(b)(ii), the priorities provided for herein with
respect to security interests and liens are applicable only to the extent that
such security interests and liens are enforceable, perfected and have not been
avoided; if a security interest or lien is judicially determined to be
unenforceable or unperfected or is judicially avoided with respect to one or
more Claims or any part thereof, the priorities provided for herein shall not be
available to such security interest or lien to the extent that it is avoided or
determined to be unenforceable. Nothing in this Section 2(c) affects the
operation of any turnover of payment provisions hereof, or of any other
agreements among any of the parties hereto.
3.    Distribution of Proceeds of Common Collateral. (a)    During each Proceeds
Sweep Period, all proceeds including proceeds of any sale, exchange, collection,
or other disposition of:
(i)    A/R Facility Senior Collateral shall be distributed first, to [A/R
Lender], in an amount up to the amount of [A/R Lender]’s Claim; then, to CRG
Agent, in an amount up to the amount of CRG Creditors’ Claim;
(ii)    CRG Senior Collateral shall be distributed first, to CRG Agent, in an
amount up to the amount of CRG Creditors’ Claim; then, to [A/R Lender], in an
amount up to the amount of [A/R Lender]’s Claim.
(b)    In the event that, notwithstanding Section 3(a), any Creditor shall
during any Proceeds Sweep Period receive any payment, distribution, security or
proceeds constituting its Junior Collateral prior to the indefeasible payment in
full of the other set of Creditors’ Claims and termination of all commitments of
the other set of Creditors under their Credit Documents, such Creditor shall
hold in trust, for such other Creditor, such payment, distribution, security or
proceeds, and shall deliver to such other Creditor, in the form received (with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct) such payment, distribution, security or proceeds for application to the
other set of Creditors’ Claims in accordance with Section 3(a).
(c)    At all times other than during a Proceeds Sweep Period, all proceeds
including proceeds of any sale, exchange, collection, or other disposition of
Collateral shall be distributed or applied, as applicable, in accordance with
the CRG Documents and the A/R Facility Documents.
(d)    Except as expressly set forth herein, nothing in this Section 3 shall
obligate any Creditor (i) to sell, exchange, collect or otherwise dispose of
Collateral at any time, or (ii) to take any action in violation of any stay
imposed in connection with any Insolvency Proceeding, including without
limitation the automatic stay in Section 362(a) of the Bankruptcy Code, nor
shall any Creditor have any liability to the other arising from or in connection
with such Creditor’s failure to take such action.
4.    Subordination of Remedies. Each of [A/R Lender] and CRG Agent, on behalf
of CRG Creditors (such Person for purposes of this Section 4, the “Junior
Creditor”), agrees, subject to Section 5, that, (i) unless and until all Claims
of the other set of Creditors (for purposes of this Section 4, the “Senior
Creditor”) have been indefeasibly paid in full and all commitments of the Senior
Creditor under its Credit Documents have been terminated, or (ii) until the
expiration of a period of 180 days from the date of notice of default under the
Senior Creditor’s Credit Documents given by the Senior Creditor to the Junior
Creditor, whichever is earlier, and whether or not any Insolvency Proceeding has
been commenced by or against any Obligor, the Junior Creditor shall not, without
the prior written consent of the Senior Creditor, enforce, or attempt to
enforce, any rights or remedies under or with respect to any of such Junior
Creditor’s Junior Collateral, including causing or compelling the pledge or
delivery of such Junior Collateral, any attachment of, levy upon, execution
against, foreclosure upon or the taking of other action against or institution
of other proceedings with respect to any such Junior Collateral, notifying any
account debtors of any Obligor, asserting any claim or interest in any insurance
with respect to such Junior Collateral, or exercising any rights under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement with respect to such Junior Collateral, or
institute or commence, or join with any person or entity in commencing, any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure, enforcement, collection or execution and any Insolvency
Proceeding involving any Obligor), except that notwithstanding the foregoing, at
all times, including during a Proceeds Sweep Period, the Junior Creditor shall
be able to exercise its rights under a lockbox agreement or an account control
agreement with respect to any deposit account, securities account or commodity
account constituting Collateral, including its rights to freeze such account or
exercise any rights of offset; provided that any distribution or withdrawal from
such account shall be applied in accordance with Section 3(a).
5.    Insolvency Proceedings
(a)    Rights Continue. In the event of any Obligor’s insolvency, reorganization
or any case, action or proceeding, commenced by or against such Obligor, under
any bankruptcy or insolvency law or laws relating to the relief of debtors,
including, without limitation, any voluntary or involuntary bankruptcy
(including any case commenced under the Bankruptcy Code), insolvency,
receivership, liquidation, dissolution, winding-up or other similar statutory or
common law proceeding or arrangement involving any Obligor, the readjustment of
its liabilities, any assignment for the benefit of its creditors, or any
marshalling of its assets or liabilities (each, an “Insolvency Proceeding”), (i)
this Agreement shall remain in full force and effect in accordance with Section
510(a) of the United States Bankruptcy Code, and (ii) the Collateral shall
include, without limitation, all Collateral arising during or after any such
Insolvency Proceeding (which Collateral shall be subject to the priorities set
forth in this Agreement).
(b)    Proof of Claim, Sales and Plans. At any meeting of creditors or in the
event of any Insolvency Proceeding, each Creditor shall retain the right to
vote, file a proof of claim and otherwise act with respect to its Claims
(including the right to vote to accept or reject any plan of partial or complete
liquidation, reorganization, arrangement, composition, or extension (a “Plan”));
provided that (i) no Creditor shall initiate, prosecute or participate in any
claim or action in such Insolvency Proceeding directly or indirectly challenging
the enforceability, validity, perfection or priority of the other set of
Creditors’ Claims, this Agreement, the Credit Documents, or any liens securing
the other set of Creditors’ Claims; and (ii) no Creditor shall propose any Plan
or file or join in any motion or pleading in support of any motion or Plan or
exercise any other voting rights unless such Plan provides for the treatment of
the Creditors’ claims in accordance with the terms of Section 5(g) and otherwise
consistent with the terms of this Agreement, or that would otherwise impair the
timely repayment of the other set of Creditors’ Claims in accordance with its
terms or impair or impede any rights of the other set of Creditors.
(c)    Finance and Sale Issues(i)    If any Obligor shall be subject to any
Insolvency Proceeding and a Creditor shall desire to permit the use by such
Obligor of cash collateral (as defined in Section 363(a) of the Bankruptcy Code,
“Cash Collateral”) constituting such Creditor’s Senior Collateral or to permit
any Obligor to obtain financing (including on a priming basis with respect to
such Creditor’s Senior Collateral), whether from such Creditor or any other
third party under Section 362, 363 or 364 of the Bankruptcy Code or any other
applicable law (each, a “Post-Petition Financing”), then the other set of
Creditors shall not oppose or raise any objection to or contest (or join with or
support any third party opposing, objecting to or contesting), such use of Cash
Collateral or Post-Petition Financing and shall not request adequate protection
or any other relief in connection therewith (except as specifically permitted
under Section 5(e)); provided, however, that, notwithstanding the foregoing,
each Creditor shall be entitled to oppose, raise objection to, or contest (or
join with or support any third party opposing, objecting to, or contesting) any
such use of Cash Collateral or Post-Petition Financing if such proposed use of
Cash Collateral or Post-Petition Financing would result in any liens on such
Creditor’s Senior Collateral to be subordinated to or pari passu with such Cash
Collateral or Post-Petition Financing.
(ii)    Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors, agrees
that it shall raise no objection to, and shall not oppose or contest (or join
with or support any third party opposing, objecting to or contesting), a sale,
revesting or other disposition of any Collateral constituting its Junior
Collateral free and clear of its liens or other Claims, whether under Sections
363 or 1141 of the Bankruptcy Code or other applicable law, if the other set of
Creditors has consented to such sale or disposition of such assets; provided,
however, that, notwithstanding the foregoing and for the avoidance of doubt, any
Creditor shall be entitled to oppose, raise objection to, or contest (or join
with or support any third party opposing, objecting to, or contesting) any sale,
revesting or other disposition of any Collateral constituting its Senior
Collateral free and clear of its liens or other Claims.
(d)    Relief from the Automatic Stay. Each of [A/R Lender] and CRG Agent, on
behalf of CRG Creditors, agrees that, until the other set of Creditors’ Claims
have been indefeasibly paid in full, such Creditor shall not seek relief,
pursuant to Section 362(d) of the Bankruptcy Code or otherwise, from the
automatic stay of Section 362(a) of the Bankruptcy Code or from any other stay
in any Insolvency Proceeding in respect of its Junior Collateral without the
prior written consent of such other Creditor.
(e)    Adequate Protection. [A/R Lender] agrees that it shall not:
(i)    oppose, object to or contest (or join with or support any third party
opposing, objecting to or contesting) (A) any request by CRG Agent for adequate
protection in any Insolvency Proceeding (or any granting of such request), or
(B) any objection by CRG Agent to any motion, relief, action or proceeding based
on such Senior Creditor claiming a lack of adequate protection; or
(ii)    seek or accept any form of adequate protection under any of Sections
362, 363 and/or 364 of the Bankruptcy Code with respect to the Collateral,
except to the extent that, in the sole discretion of CRG Agent, the receipt by
[A/R Lender] of any such adequate protection would not reduce (or would not have
the effect of reducing) or adversely affect the adequate protection that CRG
Creditors otherwise would be entitled to receive, it being understood that, in
any event, (y) no adequate protection shall be requested or accepted by [A/R
Lender] unless CRG Agent is satisfied in its sole discretion with the adequate
protection afforded to CRG Creditors, and (z) any such adequate protection is in
the form of a replacement lien on the Obligors’ assets, which lien shall be
subordinated to the liens securing CRG Creditors’ Claims (including any
replacement liens granted in respect of CRG Creditors’ Claims) and any
Post-Petition Financing (and all obligations relating thereto) on the same basis
as the other liens securing [A/R Lender]’s Claims are so subordinated to the
liens securing CRG Creditors’ Claims as set forth in this Agreement.
(f)    Post-Petition Interest. Each Creditor shall not oppose or seek to
challenge any claim by the other set of Creditors for allowance in any
Insolvency Proceeding of Claims consisting of post-petition interest, fees or
expenses; provided that the treatment of such Claims are consistent with the
Creditors’ relative priorities set forth in this Agreement.
(g)    Separate Class. Without limiting anything to the contrary contained
herein or in the Credit Documents, each of [A/R Lender] and CRG Agent, on behalf
of CRG Creditors, acknowledges and agrees that (i) the grants of liens pursuant
to the CRG Documents and the A/R Facility Documents constitute two separate and
distinct grants of liens, and (ii) because of, among other things, their
differing rights in the Collateral, each set of Creditors’ Claims are
fundamentally different from the other’s Claims and must be separately
classified in any Plan proposed or adopted in an Insolvency Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the respective Claims of the Creditors in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then each of [A/R Lender]
and CRG Agent, on behalf of CRG Creditors, acknowledges and agrees (x) that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Obligors in respect of the Collateral, and (y)
to turn over to the other Creditor amounts otherwise received or receivable by
it in the manner described in Section 3(b) to the extent necessary to effectuate
the intent of this sentence.
(h)    Waiver. Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors,
waives any claim it may hereafter have against the other set of Creditors
arising out of the election by such other set of Creditors of the application to
the claims of such other set of Creditors of Section 1111(b)(2) of the
Bankruptcy Code, and/or out of any Cash Collateral or Post-Petition Financing
arrangement or out of any grant of a lien in connection with the Collateral in
any Insolvency Proceeding.
6.    Notice of Default. Each of [A/R Lender] and CRG Agent, on behalf of CRG
Creditors, shall give to the other prompt written notice of the occurrence of
any default or event of default (which has not been promptly waived or cured)
under any of its Credit Documents of which it has knowledge (and any subsequent
cure or waiver thereof) and shall, simultaneously with giving any notice of
default or acceleration to Borrower, provide to such other Creditor a copy of
such notice of default. [A/R Lender] acknowledges and agrees that any event of
default under the A/R Facility Documents shall be deemed to be an event of
default under the CRG Documents. For the avoidance of doubt, nothing in this
Section 6 shall obligate any Creditor to provide any notice in violation of any
stay imposed in connection with any Insolvency Proceeding, including without
limitation the automatic stay in Section 362(a) of the Bankruptcy Code, nor
shall any Creditor have any liability to the other arising from or in connection
with such Creditor’s failure to take such action.
7.    Release of Liens. In the event of any private or public sale or other
disposition, by or with the consent of [A/R Lender] and CRG Agent, on behalf of
CRG Creditors (such Person, for purposes of this Section 7, the “Senior
Creditor”), of all or any portion of such set of Creditors’ Senior Collateral,
CRG Agent, on behalf of CRG Creditors, and [A/R Lender], respectively (for
purposes of this Section 7, the “Junior Creditor”), agrees that such sale or
disposition shall be free and clear of such Junior Creditor’s liens; provided
that such sale or disposition is made in accordance with the UCC or applicable
provisions of the Bankruptcy Code, including without limitation Sections 363(f)
or 1141(c) of the Bankruptcy Code. The Junior Creditor agrees that, in
connection with any such sale or other disposition, (i) the Senior Creditor is
authorized to file any and all UCC and other applicable lien releases and/or
terminations in respect of the liens held by the Junior Creditor in connection
with such a sale or other disposition, and (ii) it shall execute any and all
lien releases or other documents reasonably requested by the Senior Creditor in
connection therewith.
8.    Attorney-In-Fact. Until the CRG Creditors’ Claims have been fully paid in
cash and the CRG Creditors’ arrangements to lend any funds to the Obligors have
been terminated, [A/R Lender] irrevocably appoints CRG Agent as [A/R Lender]’s
attorney-in-fact, and grants to CRG Agent a power of attorney with full power of
substitution (which power of attorney is coupled with an interest), in the name
of [A/R Lender] or in the name of CRG Agent, for the use and benefit of CRG
Agent, without notice to [A/R Lender], to perform at CRG Agent’s option the
following acts in any bankruptcy, insolvency or similar proceeding involving
Borrower:
(a)    To file the appropriate claim or claims in respect of the [A/R Lender]
Claims on behalf of [A/R Lender] if [A/R Lender] does not do so prior to 30 days
before the expiration of the time to file claims in such proceeding and if CRG
Agent elects, in its sole discretion, to file such claim or claims; and
(b)    To accept or reject any plan of reorganization or arrangement on behalf
of [A/R Lender] and to otherwise vote [A/R Lender]’s claims in respect of any
[A/R Lender] Claim in any manner that CRG Agent deems appropriate for the
enforcement of its rights hereunder.
9.    Agent for Perfection. [A/R Lender] acknowledges that applicable provisions
of the UCC may require, in order to properly perfect CRG Creditors’ security
interest in the Common Collateral securing the CRG Creditors’ Claims, that CRG
Agent possess certain of such Common Collateral, and may require the execution
of control agreements in favor of CRG Agent concerning such Common Collateral.
In order to help ensure that CRG Creditors’ security interest in such Common
Collateral is properly perfected (but subject to and without waiving the other
provisions of this Agreement), [A/R Lender] agrees to hold both for itself and,
solely for the purposes of perfection and without incurring any duties or
obligations to CRG Creditors as a result thereof or with respect thereto, for
the benefit of CRG Creditors, any such Common Collateral, and agrees that CRG
Creditors’ lien in such Common Collateral shall be deemed perfected in
accordance with applicable law.
10.    Credit Documents(a)    Each of [A/R Lender] and CRG Agent, on behalf of
CRG Creditors, represents and warrants that it has provided to the other true,
correct and complete copies of all Credit Documents which relate to its credit
agreement. At any time and from time to time, without notice to the other set of
Creditors, each Creditor may take such actions with respect to its Claims as
such Creditor, in its sole discretion, may deem appropriate, including, without
limitation, terminating advances under its Credit Documents, increasing the
principal amount, extending the time of payment, increasing applicable interest
to the default rate, renewing, compromising or otherwise amending the terms of
any documents affecting its Claims and any Collateral therefor, and enforcing or
failing to enforce any rights against Borrower or any other person, and no such
action or inaction described in this sentence shall impair or otherwise affect
such Creditor’s rights hereunder; provided, however, that (i) no Creditor shall
take any action that is inconsistent with the provisions of this Agreement, and
(ii) [A/R Lender] shall not increase the portion of [A/R Lender]’s Claim
consisting of principal to an amount in excess of $[__________] without the
prior written consent of CRG Agent. Each of [A/R Lender] and CRG Agent, on
behalf of CRG Creditors, waives the benefits, if any, of any statutory or common
law rule that may permit a subordinating creditor to assert any defenses of a
surety or guarantor, or that may give the subordinating creditor the right to
require a senior creditor to marshal assets, and each of [A/R Lender] and CRG
Agent, on behalf of CRG Creditors, agrees that it shall not assert any such
defenses or rights.
(b)    Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors, agrees
that any other Creditor may release or refrain from enforcing its security
interest in the Collateral, or permit the use or consumption of such Collateral
by any Obligor free of the other Creditor’s security interest, without incurring
any liability to any other Creditor.
11.    Waiver of Right to Require Marshaling. Each of [A/R Lender] and CRG
Agent, on behalf of CRG Creditors, expressly waives any right that it otherwise
might have to require any other Creditor to marshal assets or to resort to
Collateral in any particular order or manner, whether provided for by common law
or statute. No Creditor shall be required to enforce any guaranty or any
security interest or lien given by any person or entity as a condition precedent
or concurrent to the taking of any Enforcement Action with respect to the
Collateral.
12.    Representations and Warranties. Each of [A/R Lender] and CRG Agent, on
behalf of CRG Creditors, represents and warrants to the other that:
(a)    all action on the part of such Creditor, its officers, directors,
partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of such
Creditor hereunder has been taken;
(b)    this Agreement constitutes the legal, valid and binding obligation of
such Creditor, enforceable against such Creditor in accordance with its terms;
(c)    the execution, delivery and performance of and compliance with this
Agreement by such Creditor will not (i) result in any material violation or
default of any term of any of such Creditor’s charter, formation or other
organizational documents (such as Articles or Certificate of Incorporation,
bylaws, partnership agreement, operating agreement, etc.) or (ii) violate any
material applicable law, rule or regulation.
13.    Disgorgement(a)    If, at any time after payment in full of the [A/R
Lender] Claims any payments of the [A/R Lender] Claims must be disgorged by [A/R
Lender] for any reason (including, without limitation, any Insolvency
Proceeding), this Agreement and the relative rights and priorities set forth
herein shall be reinstated as to all such disgorged payments as though such
payments had not been made and CRG Creditors shall immediately pay over to [A/R
Lender] all money or funds received or retained by CRG Creditors with respect to
the CRG Creditors’ Claims to the extent that such receipt or retention would
have been prohibited hereunder.
(b)    If, at any time after payment in full of the CRG Creditors’ Claims any
payments of the CRG Creditors’ Claims must be disgorged by any CRG Creditor for
any reason (including, without limitation, any Insolvency Proceeding), this
Agreement and the relative rights and priorities set forth herein shall be
reinstated as to all such disgorged payments as though such payments had not
been made and [A/R Lender] shall immediately pay over to CRG Agent all money or
funds received or retained by [A/R Lender] with respect to the [A/R Lender]
Claims to the extent that such receipt or retention would have been prohibited
hereunder.
14.    Successors and Assigns. This Agreement shall bind any successors or
assignees of each Creditor. This Agreement shall remain effective until all
Claims are indefeasibly paid or otherwise satisfied in full and [A/R Lender] and
the CRG Creditors have no commitment to extend credit under the Credit
Documents. This Agreement is solely for the benefit of the Creditors and not for
the benefit of Borrower or any other party. Each Creditor shall not sell,
assign, pledge, dispose of or otherwise transfer all or any portion of its
Claims or any of its Credit Documents or any interest in any Common Collateral
unless, prior to the consummation of any such action, the transferee thereof
shall execute and deliver to the other set of Creditors an agreement of such
transferee to be bound hereby, or an agreement substantially identical to this
Agreement providing for the continued subjection of such Claims, the interests
of the transferee in the Collateral and the remedies of the transferee with
respect thereto as provided herein with respect to the transferring Creditor and
for the continued effectiveness of all of the other rights of the other Creditor
arising under this Agreement, in each case in form satisfactory to the other set
of Creditors.
15.    Further Assurances. Each of [A/R Lender] and CRG Agent, on behalf of CRG
Creditors, agrees to execute such documents and/or take such further action as
the other Creditor may at any time or times reasonably request in order to carry
out the provisions and intent of this Agreement, including, without limitation,
ratifications and confirmations of this Agreement from time to time hereafter,
as and when requested by the other Creditor.
16.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
17.    Governing Law; Waiver of Jury Trial(a)    This Agreement and the rights
and obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York without regard to principles
of conflicts of laws that would result in the application of the laws of any
other jurisdiction.
(b)    EACH CREDITOR WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.
18.    Entire Agreement. This Agreement represents the entire agreement with
respect to the subject matter hereof, and supersedes all prior negotiations,
agreements and commitments. Each Creditor is not relying on any representations
by the other Creditor, Borrower or any other Obligor in entering into this
Agreement, and each Creditor has kept and will continue to keep itself fully
apprised of the financial and other condition of each Obligor. This Agreement
may be amended only by written instrument signed by the Creditors.
19.    Relationship among Creditors. The relationship among the Creditors is,
and at all times shall remain solely that of creditors of Obligors. Creditors
shall not under any circumstances be construed to be partners or joint venturers
of one another; nor shall the Creditors under any circumstances be deemed to be
in a relationship of confidence or trust or a fiduciary relationship with one
another, or to owe any fiduciary duty to one another. Creditors do not undertake
or assume any responsibility or duty to one another to select, review, inspect,
supervise, pass judgment upon or otherwise inform each other of any matter in
connection with any Obligor’s property, any Collateral held by any Creditor or
the operations of any Obligor. Each Creditor shall rely entirely on its own
judgment with respect to such matters, and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by any
Creditor in connection with such matters is solely for the protection of such
Creditor.
20.    No Modification. Notwithstanding anything contained herein, no provision
of this Agreement shall be deemed to waive, amend, limit or otherwise modify any
term or condition of the CRG Credit Agreement and the A/R Facility Documents.
21.    Severability. Any provision of this Agreement which is illegal, invalid,
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
22.    Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be delivered or sent by first-class mail, postage prepaid, or
by overnight courier or messenger service or by facsimile, message confirmed,
and shall be deemed to be effective for purposes of this Agreement on the day
that delivery is made or refused. Unless otherwise specified in a notice mailed
or delivered in accordance with the foregoing sentence, notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses and facsimile
numbers indicated on the signature pages hereto.
[Signature pages follow]


IN WITNESS WHEREOF, the undersigned have executed this Intercreditor Agreement
as of the date first above written.
[A/R Lender]:
[INSERT NAME OF A/R LENDER]


By _______________________________________
Name: [__________]
Title: [__________]




Address for Notices:


[__________]
[__________]
[__________]
Tel: [__________]
Email: [__________]




CRG AGENT:
CRG SERVICING LLC


By _________________________________
Name:
Title:


Address for Notices:
1000 Main Street, Suite 2500
Houston, TX 77002
Attn:    Portfolio Reporting
Tel.:    713.209.7350
Fax:    713.209.7351
Email:    notices@crglp.com




Acknowledged and Agreed to:


BORROWER:
SYNERGY PHARMACEUTICALS INC.


By:___________________________
Name:    [__________]
Title:    [__________]




Address for Notices:


420 Lexington Avenue, Suite 2012
New York, NY 10170
Attn:    [__________]
Tel.:    [__________]
Fax:    [__________]
Email:    [__________]



Exhibit I
to Term Loan Agreement
FORM OF NON-DISTURBANCE AGREEMENT
THIS AGREEMENT, made as of this    day of    , 20 , by and among [INSERT NAME OF
BORROWER OR OTHER GRANTOR] (“Licensor”) and [INSERT NAME OF LICENSEE]
(“Licensee”), as parties to the License Agreement (as defined below), and the
Administrative Agent (as defined below) as the holder of the Security Interest
(as defined below).
W I T N E S S E T H:
WHEREAS, Licensor and Licensee [are parties to/will enter into] that certain
[License Agreement] [dated [as of/on or about] , 20[ ] (the “License
Agreement”), providing for a collaboration, license, joint venture, partnership,
royalty agreement or similar agreement or other research, development,
manufacturing or other commercial exploitation arrangement with respect to
certain intellectual property and other property owned or controlled by Licensor
(the “Licensed Property”) for the term and upon the conditions set forth
therein; and
WHEREAS, Licensor has entered into that Term Loan Agreement (the “Loan
Agreement”) dated as of September 1, 2017 with the lenders from time to time
party thereto (the “Lenders”) and CRG Servicing LLC, as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”) and has
entered into a Security Agreement and related documents in the forms attached to
the Loan Agreement (collectively, the “Security Documents”, and together with
the Loan Agreement, the “Loan Documents”) with the Administrative Agent
(together with the Lenders and other secured parties thereunder, the “Secured
Parties”) pursuant to which Licensor has granted to the Administrative Agent and
the other Secured Parties a security interest in some or all of the Licensed
Property (the “Security Interest”); and
WHEREAS, Licensee has requested that the Administrative Agent agree not to
disturb any of Licensee’s rights with respect to the Licensed Property granted
under the License Agreement (the “Licensee Rights”) in the event that upon an
Event of Default (as such term is used in the Loan Documents), the
Administrative Agent or any Secured Party takes possession of, sells, assigns,
grants a license with respect to or otherwise exercises its rights and remedies
under the Loan Documents with respect to all or any portion of the collateral
constituting Licensed Property (in each case, a “Foreclosure”).
NOW, THEREFORE, in consideration for the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
of the mutual benefits to accrue to the parties hereto, it is hereby declared,
understood and agreed as follows:
1.The Administrative Agent, acting on its own behalf and on behalf of the other
Secured Parties, acknowledges that it has received and reviewed a copy of the
License Agreement attached hereto as Exhibit A. To the extent consent is
required under the Loan Documents for Licensor to execute, deliver or perform
under the License Agreement, the Administrative Agent, acting on its own behalf
and on behalf of the other Secured Parties, consents to Licensor’s execution,
delivery and performance of the License Agreement attached hereto as Exhibit A,
provided that such consent shall not extend to Licensor’s execution, delivery
and performance of an amended License Agreement that (A) is materially different
from the form attached hereto as Exhibit A, or (B) would constitute a breach or
default under the Loan Documents. Licensee acknowledges that the Licensed
Property and the License Agreement will constitute Collateral under the Security
Agreement [and][,] consents to the Security Interest [, and consents to the
transfer of the Licensed Property and the License Agreement in connection with
any Foreclosure subject to the provisions of Section 2 hereof].
2.In the event of a Foreclosure, it is agreed as follows:
(a)Any transfer of Licensor’s rights in the Licensed Property or the License
Agreement to Secured Parties or any other purchaser at a secured parties’ sale
or other disposition (any such transferee of the Licensed Property, a “Successor
Licensor”) shall be subject to and not free and clear of the Licensee Rights and
none of the Licensee Rights shall be discharged, waived, modified, impaired or
terminated solely as a result of such transfer of the Licensed Property, in each
case subject to the terms of Section 2(b) and Section 2(d).
(b)Provided that (i) the License Agreement is in full force and effect and (ii)
Licensee is not in default or breach of the License Agreement in a manner that
would permit the Licensor to terminate the License Rights, (x) neither Secured
Parties nor any Successor Licensor will disturb, diminish or interfere with the
Licensee Rights, including, without limitation, any sublicenses granted or
permitted to be granted thereunder, and (y) the Administrative Agent, on behalf
of itself and the other Secured Parties, undertakes that it shall notify any
Successor Licensor of Licensee’s rights to use the Licensed Property (including,
if applicable, any rights to use Licensed Property on an exclusive basis)
described in the License Agreement and cause the Successor Licensor to
acknowledge the same.
(c)Subject solely to the limitations set forth in Section 2(a) and Section 2(b),
the Secured Parties and any Successor Licensor shall have any rights of Licensor
in the Licensed Property and the License Agreement to the extent such rights
were transferred to Secured Parties or Successor Licensor by operation of the
Foreclosure or applicable law.
(d)Notwithstanding the foregoing, except to the extent expressly undertaken in
writing, neither Secured Parties nor any Successor Licensor who acquires an
interest in the Licensed Property or the License Agreement as a result of any
such Foreclosure or other enforcement action or proceeding (the date on which
the Secured Parties, Successor Licensor, or such other party acquires such
interest, hereinafter called the “Acquisition Date”) shall be (i) liable for any
act or omission of Licensor under the License Agreement or otherwise or for any
damages arising as a result of a breach of the License Agreement by the Licensor
(and Licensee shall have no right to offset against royalties due to the
Successor Licensor under the License Agreement or any other defenses that
Licensee would have against Licensor); (ii) liable for the return of any
payments made by the Licensee to the Licensor under the License Agreement prior
to the Acquisition Date; or (iii) required to perform or be liable for any
affirmative obligations or covenants of the Licensor under the License
Agreement, or liable for any of the representations or warranties of the
Licensor under the License Agreement, or liable for any indemnities of the
Licensor (other than, with respect to any Successor Licensor, any violation by
the Successor Licensor of any exclusive rights of Licensee to use the Licensee
Rights after the Acquisition Date).
3.This Agreement is for the express benefit of Licensee, any of its
successors-in-interest, and any of its sublicensees under the License Agreement.
4.This Agreement may be executed in one or more counterparts, all of which when
taken together shall constitute a single instrument.
5.This Agreement was prepared in the English language, which language shall
govern the interpretation of, and any dispute regarding, the terms of this
Agreement. This Agreement and all disputes arising out of or related to this
Agreement or any breach hereof shall be governed by and construed under the laws
of the State of New York, without giving effect to any choice of law principles
that would require the application of the laws of a different state.


[SEE ATTACHED SIGNATURE PAGES]



IN WITNESS WHEREOF, the undersigned have executed this instrument as of the day
and year first above written.
[INSERT NAME OF LICENSEE]


By _______________________________________
Name: [__________]
Title: [__________]




Address for Notices:


[__________]
[__________]
[__________]
Tel: [__________]
Email: [__________]




CRG SERVICING LLC


By _________________________________
Name:
Title:


Address for Notices:
1000 Main Street, Suite 2500
Houston, TX 77002
Attn:    Portfolio Reporting
Tel.:    713.209.7350
Fax:    713.209.7351
Email:    notices@crglp.com




Acknowledged and Agreed to:


[INSERT NAME OF BORROWER OR OTHER GRANTOR]


By _________________________________
Name:
Title:


Address for Notices:


[420 Lexington Avenue, Suite 2012
New York, NY 10170]
Attn:    [__________]
Tel.:    [__________]
Fax:    [__________]
Email:    [__________]





EXHIBIT A
to Non-Disturbance Agreement
LICENSE AGREEMENT
[See attached]












US_ACTIVE-135787750.9
148758407 v9